Exhibit 10.1

EXECUTION VERSION

 

 

 

EIGHTH AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of September 28, 2012,

Among

TRW AUTOMOTIVE HOLDINGS CORP.,

TRW AUTOMOTIVE INC. (f/k/a

TRW AUTOMOTIVE ACQUISITION CORP.),

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.

(f/k/a JPMORGAN CHASE BANK),

as Administrative Agent,

and

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Lead Arrangers

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners

and

COMMERZBANK AKTIENGESELLSCHAFT,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, NEW YORK BRANCH,

GOLDMAN SACHS BANK USA

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

[CS&M Ref. No. 6701-290]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page(s)  

ARTICLE I Definitions

     5   

SECTION 1.01. Defined Terms

     5   

SECTION 1.02. Terms Generally

     55   

SECTION 1.03. Exchange Rates

     56   

SECTION 1.04. Redenomination of Certain Foreign Currencies

     56   

ARTICLE II The Credits

     57   

SECTION 2.01. Commitments

     57   

SECTION 2.02. Loans and Borrowings

     57   

SECTION 2.03. Requests for Borrowings

     58   

SECTION 2.04. Swingline Loans

     60   

SECTION 2.05. Letters of Credit

     62   

SECTION 2.06. Funding of Borrowings

     69   

SECTION 2.07. Interest Elections

     70   

SECTION 2.08. Termination and Reduction of Commitments

     71   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     72   

SECTION 2.10. Repayment of Revolving Loans

     73   

SECTION 2.11. Prepayment of Loans

     74   

SECTION 2.12. Fees

     74   

SECTION 2.13. Interest

     76   

SECTION 2.14. Alternate Rate of Interest

     77   

SECTION 2.15. Increased Costs

     77   

SECTION 2.16. Break Funding Payments

     79   

SECTION 2.17. Taxes

     79   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     83   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     85   

SECTION 2.20. Foreign Subsidiary Borrowers

     86   

SECTION 2.21. Additional Reserve Costs

     87   

SECTION 2.22. Ancillary Facilities

     88   

SECTION 2.23. Incremental Extensions of Credit

     92   

SECTION 2.24. Defaulting Lenders

     95   

SECTION 2.25. Extension Offers

     98   

ARTICLE III Representations and Warranties

     100   

SECTION 3.01. Organization; Powers

     100   

SECTION 3.02. Authorization

     100   

SECTION 3.03. Enforceability

     100   

SECTION 3.04. Governmental Approvals

     101   

SECTION 3.05. Financial Statements

     101   

SECTION 3.06. No Material Adverse Change or Material Adverse Effect

     101   

SECTION 3.07. Title to Properties; Possession Under Leases

     101   



--------------------------------------------------------------------------------

SECTION 3.08. Subsidiaries

     102   

SECTION 3.09. Litigation; Compliance with Laws

     103   

SECTION 3.10. Federal Reserve Regulations

     103   

SECTION 3.11. Investment Company Act

     103   

SECTION 3.12. Use of Proceeds

     103   

SECTION 3.13. Tax Returns

     103   

SECTION 3.14. No Material Misstatements

     104   

SECTION 3.15. Employee Benefit Plans

     104   

SECTION 3.16. Environmental Matters

     105   

SECTION 3.17. Security Documents

     105   

SECTION 3.18. Location of Real Property and Leased Premises

     107   

SECTION 3.19. Solvency

     107   

SECTION 3.20. Labor Matters

     108   

SECTION 3.21. Insurance

     108   

ARTICLE IV Conditions

     108   

SECTION 4.01. Effectiveness of Restated Credit Agreement

     108   

SECTION 4.02. All Credit Events

     111   

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers

     111   

ARTICLE V Affirmative Covenants

     112   

SECTION 5.01. Existence; Businesses and Properties

     112   

SECTION 5.02. Insurance

     113   

SECTION 5.03. Taxes

     115   

SECTION 5.04. Financial Statements, Reports, etc.

     115   

SECTION 5.05. Litigation and Other Notices

     117   

SECTION 5.06. Compliance with Laws

     117   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     118   

SECTION 5.08. Use of Proceeds

     118   

SECTION 5.09. Compliance with Environmental Laws

     118   

SECTION 5.10. Further Assurances; Additional Mortgages

     118   

SECTION 5.11. Fiscal Year; Accounting

     120   

SECTION 5.12. [Intentionally Omitted]

     120   

SECTION 5.13. Post Restatement Effective Date Matters

     120   

SECTION 5.14. Collateral Release

     121   

ARTICLE VI Negative Covenants

     122   

SECTION 6.01. Indebtedness

     122   

SECTION 6.02. Liens

     125   

SECTION 6.03. Sale and Lease-Back Transactions

     128   

SECTION 6.04. Investments, Loans and Advances

     128   

SECTION 6.05. Mergers, Consolidations

     131   

SECTION 6.06. Dividends and Distributions

     133   

SECTION 6.07. Transactions with Affiliates

     134   

SECTION 6.08. Business of Holdings, the U.S. Borrower and the Subsidiaries

     136   

 

2



--------------------------------------------------------------------------------

SECTION 6.09.  Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     136   

SECTION 6.10. [Reserved.]

     138   

SECTION 6.11. Interest Coverage Ratio

     138   

SECTION 6.12. Leverage Ratio

     139   

SECTION 6.13. Swap Agreements

     139   

ARTICLE VII Events of Default

     139   

SECTION 7.01. Events of Default

     139   

SECTION 7.02. Exclusion of Immaterial Subsidiaries

     142   

SECTION 7.03. U.S. Borrower’s Right to Cure

     142   

ARTICLE VIII The Agents

     143   

SECTION 8.01. Appointment

     143   

SECTION 8.02. Nature of Duties

     145   

SECTION 8.03. Resignation by the Agents

     145   

SECTION 8.04. Each Agent in its Individual Capacity

     145   

SECTION 8.05. Indemnification

     146   

SECTION 8.06. Lack of Reliance on Agents

     146   

SECTION 8.07. Designation of Affiliates for Foreign Currency Loans

     146   

ARTICLE IX Miscellaneous

     147   

SECTION 9.01. Notices

     147   

SECTION 9.02. Survival of Agreement

     148   

SECTION 9.03. Binding Effect

     148   

SECTION 9.04. Successors and Assigns

     148   

SECTION 9.05. Expenses; Indemnity

     153   

SECTION 9.06. Right of Set-off

     155   

SECTION 9.07. Applicable Law

     155   

SECTION 9.08. Waivers; Amendment

     155   

SECTION 9.09. Interest Rate Limitation

     157   

SECTION 9.10. Entire Agreement

     157   

SECTION 9.11. WAIVER OF JURY TRIAL

     157   

SECTION 9.12. Severability

     157   

SECTION 9.13. Counterparts

     158   

SECTION 9.14. Headings

     158   

SECTION 9.15. Jurisdiction; Consent to Service of Process

     158   

SECTION 9.16. Confidentiality

     158   

SECTION 9.17. Conversion of Currencies

     160   

SECTION 9.18. USA PATRIOT Act

     160   

ARTICLE X Ancillary Facility Adjustments

     161   

SECTION 10.01. Exchange of Interests in Ancillary Facilities

     161   

ARTICLE XI Collection Allocation Mechanism

     162   

SECTION 11.01. Implementation of CAM

     162   

SECTION 11.02. Letters of Credit and Unfunded Ancillary Credit Extensions

     163   

SECTION 11.03. Existing Credit Agreement; Effectiveness of this Agreement;
Consent to Amendment to U.S. Collateral Agreement

     165   

 

3



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B-1

   Form of U.S. Administrative Questionnaire

Exhibit B-2

   Form of Foreign Administrative Questionnaire

Exhibit C-1

   Form of Borrowing Request

Exhibit C-2

   Form of Swingline Borrowing Request

Exhibit D

   Form of U.S. Mortgage

Exhibit E

   Form of U.S. Collateral Agreement

Exhibit F

   Form of Foreign Guarantee

Exhibit G

   Form of Finco Guarantee

Exhibit H

   Form of Additional Intercreditor Agreement

Exhibit I

   Form of First Lien Intercreditor Agreement

Exhibit J

   [Intentionally Omitted]

Exhibit K-1

   Form of Foreign Subsidiary Borrower Agreement

Exhibit K-2

   Form of Foreign Subsidiary Borrower Termination

Exhibit L

   Reserve Costs for Mandatory Costs Rate

Exhibit M

   [Intentionally Omitted]

Exhibit N

   [Intentionally Omitted]

Exhibit O

   Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit P

   [Intentionally Omitted]

Exhibits Q-1 to Q-4

   U.S. Tax Compliance Certificates

Schedule 1.01(a)

   Acquired Foreign Subsidiaries

Schedule 1.01(b)

   Foreign Acquirors, Foreign Acquiror Equity Contributions and Foreign Acquiror
Loans

Schedule 1.01(c)

   Applicable Margin Terms

Schedule 1.01(d)

   Foreign Pledge Agreements

Schedule 1.01(e)

   Foreign Subsidiary Loan Parties

Schedule 1.01(f)

   Ancillary Facility Limits

Schedule 1.01(g)

   Collateral and Guarantee Requirement

Schedule 1.01(h)

   Certain U.S. Subsidiaries

Schedule 2.01

   Commitments

Schedule 2.04(a)

   Swingline Dollar Commitments

Schedule 2.04(b)

   Swingline Foreign Currency Commitments

Schedule 2.22

   Ancillary Commitments

Schedule 3.01

   Organization and Good Standing

Schedule 3.04

   Governmental Approvals

Schedule 3.08(b)

   Subsidiaries

Schedule 3.08(c)

   Subscriptions

Schedule 3.09

   Litigation

Schedule 3.13

   Taxes

Schedule 3.18

   Mortgaged Properties

 

4



--------------------------------------------------------------------------------

Schedule 3.20

   Labor Matters

Schedule 3.21

   Insurance

Schedule 4.01

   Restatement Effective Date Collateral Matters

Schedule 6.02

   Liens as of May 9, 2007

Schedule 6.03

   Sale and Lease-Back Transactions as of May 9, 2007

Schedule 6.04(h)

   Existing Investments as of May 9, 2007

Schedule 6.07

   Transactions with Affiliates as of May 9, 2007

 

5



--------------------------------------------------------------------------------

EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 28, 2012
(this “Agreement”), among TRW AUTOMOTIVE HOLDINGS CORP., a Delaware corporation
(“Holdings”), TRW AUTOMOTIVE INC. (f/k/a TRW AUTOMOTIVE ACQUISITION CORP.), a
Delaware corporation (the “U.S. Borrower”), the FOREIGN SUBSIDIARY BORROWERS
party hereto, the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A. (f/k/a JPMORGAN CHASE BANK), as administrative agent (in such capacity, the
“Administrative Agent”), and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders, and BANK OF AMERICA, N.A., as syndication
agent (in such capacity, the “Syndication Agent”).

Pursuant to or in connection with the Purchase Agreement (with such term and
each other capitalized term used but not defined in this preamble having the
meaning assigned thereto in Article I), (a) the Equity Contributions were made,
(b) the financing transactions described in this preamble were consummated,
(c) the Finco Equity Contribution, the Finco Loan, the Newco UK Equity
Contribution, the Newco UK Loan, the Foreign Acquiror Equity Contributions and
the Foreign Acquiror Loans were consummated, (d) the Stock Purchases were
consummated, and (e) fees and expenses (the “Transaction Costs”) incurred in
connection with the foregoing were paid.

On the Closing Date, (a) Automotive Investors L.L.C., a Delaware limited
liability company (“AILLC”) and a Fund Affiliate and the Management Group,
through the Management Equity Vehicle, together contributed not less than
$500,000,000 in cash to Holdings in exchange for not less than 500,000 shares of
Holdings Common Stock (the “Holdings Equity Contribution”), (b) Holdings
contributed (i) the proceeds of the Holdings Equity Contribution and (ii) a
number of shares of Holdings Common Stock (the “Stock Consideration”), that
taken together with the shares issued pursuant to the Holdings Equity
Contribution had an implied value of not less than $868,000,000, to TRW
Automotive Intermediate Holdings Corp. (“Intermediate Holdings”), in exchange
for all the issued and outstanding Equity Interests of Intermediate Holdings
(the “Intermediate Holdings Equity Contribution”), (c) Intermediate Holdings
contributed to the U.S. Borrower in exchange for all the issued and outstanding
Equity Interests of the U.S. Borrower (i) the cash proceeds of the Intermediate
Holdings Equity Contribution, (ii) the Stock Consideration and
(iii) 62.7% shares of LucasVarity Automotive Holding Co., a Delaware corporation
(“LucasVarity Holdings”), purchased by Intermediate Holdings from a subsidiary
of Northrop Space and Mission in exchange for a note (the “Seller Note”) in an
aggregate principal amount of $600,000,000 issued by Intermediate Holdings and
(d) the U.S. Borrower contributed $10,000,000 in cash to Automotive (LV) Corp.
in exchange for all the issued and outstanding Equity Interests of Automotive
(LV) Corp. (the steps described in clauses (a)-(d) of this paragraph together,
the “Equity Contributions”).



--------------------------------------------------------------------------------

On February 18, 2003, the U.S. Borrower issued and sold in offerings pursuant to
Rule 144A under the Securities Act of 1933 (the “Securities Act”) and
Regulation S under the Securities Act (a) Senior Notes having an aggregate
principal amount of $925,000,000, (b) Senior Notes having an aggregate principal
amount of €200,000,000, (c) Senior Subordinated Notes having an aggregate
principal amount of $300,000,000 and (d) Senior Subordinated Notes having an
aggregate principal amount of €125,000,000.

Simultaneously with the consummation of the Equity Contributions, (a) the U.S.
Borrower obtained, and made Borrowings in an aggregate amount the Dollar
Equivalent of which is not in excess of $1,544,000,000 under, the senior secured
credit facilities provided for by the Original Credit Agreement, (b) the U.S.
Borrower made the Management Equity Loan and (c) the U.S. Borrower and certain
of the Subsidiaries obtained $150,000,000 in proceeds under the Permitted
Receivables Financing.

Prior to the consummation of the transactions described in the immediately
preceding sentence, the U.S. Borrower contributed €12,500 in cash to Finco in
exchange for all of the issued and outstanding Equity Interests of Finco (the
“Finco Equity Contributions”). Concurrently with the consummation of the
transactions described in the immediately preceding paragraph, (a) the U.S.
Borrower (i) made the Foreign Acquiror Equity Contributions and the Finco Loan
and (ii) contributed no more than $12,000,000 to Automotive Holdings (UK), Ltd.
(“Newco UK”) in exchange for all the issued and outstanding Equity Interests of
Newco UK (the “Newco UK Equity Contribution”) and made the Newco UK Loan,
(b) Finco used the proceeds of the Finco Loan to make the Foreign Acquiror
Loans, (c) the U.S. Borrower purchased from a subsidiary of Northrop Space and
Mission all the issued and outstanding shares of LucasVarity Holdings not
purchased by Intermediate Holdings (as described above) for $356,510,000 in
cash, (d) (i) the Wholly Owned Subsidiaries set forth on Schedule 1.01(b) (the
“Foreign Acquirors”) used the proceeds of the Foreign Acquiror Equity
Contributions and the Foreign Acquiror Loans to purchase from subsidiaries of
Northrop Space and Mission all the Equity Interests of the Subsidiaries
specified on Schedule 1.01(a) (the “Acquired Foreign Subsidiaries”) and
(ii) Newco UK used the proceeds of the Newco UK Equity Contribution and the
Newco UK Loan to acquire 80.4% of the issued and outstanding shares of
LucasVarity, a company organized under the laws of England and Wales
(“LucasVarity”) and all the issued and outstanding Equity Interests in TRW UK
Ltd and all the issued and outstanding Equity Interests of TRW INO Ltd.,
(e) Automotive Holdings (France) S.A.S. purchased no less than 90% of the Equity
Interests of TRW France Holdings SAS from Lucas Investments, Limited in exchange
for a subordinated note of Automotive Holdings (France) S.A.S. in an aggregate
principal amount of up to $542,000,000, (f) Automotive (LV) Corp. purchased from
a subsidiary of Northrop Space and Mission 1% of the issued and outstanding
LucasVarity shares for $10,000,000 in cash, (g) the U.S. Borrower purchased from
a subsidiary of Northrop Space and Mission (i) all the issued and outstanding
LucasVarity shares not purchased by Automotive (LV) Corp. or Newco UK, and
(ii) all the issued and outstanding shares of TRW Steering & Suspension Co.
Ltd., TRW Vehicle Safety Systems and TRW Automotive JV LLC for $280,000,000 in
cash and the Stock Consideration, (h) the U.S. Borrower purchased from a
subsidiary of Northrop Space and Mission all the issued and outstanding Equity
Interests of TRW Auto Holdings Inc. and TRW Automotive U.S. LLC for
$1,126,000,000 in cash (the steps described in

 

2



--------------------------------------------------------------------------------

clauses (c)-(h) of this paragraph together, the “Stock Purchases”). Following
the consummation of the Stock Purchases, (i) the U.S. Borrower contributed to
LucasVarity 1% of the Equity Interests of Finco acquired by the U.S. Borrower as
described in clause (a) above and (j) the U.S. Borrower contributed to Newco UK
all the LucasVarity shares purchased by U.S. Borrower (as described in
clause (g) above) in exchange for 18.6% of the issued and outstanding shares of
Newco UK.

The Borrowers borrowed (a) tranche A term loans on the Closing Date, in an
aggregate principal amount not in excess of $410,000,000, (b) tranche B-1 term
loans on the Closing Date, in an aggregate principal amount not in excess of
$1,030,000,000, and (c) tranche B-2 term loans on the Closing Date in an
aggregate principal amount in Euros not in excess of €64,814,815.

The proceeds of such term loans were used by the U.S. Borrower and the
Subsidiaries on the Closing Date, together with (a) the Equity Contributions,
(b) up to $12,000,000 in proceeds of U.S. Revolving Facility Loans, (c) the
proceeds of the offering and sale of the Senior Notes and the Senior
Subordinated Notes and (d) the proceeds of the initial sale on the Closing Date
of accounts receivable and related assets under the Permitted Receivables
Financing, solely (v) to make the Management Equity Loan, (w) to make the Finco
Loan, (x) to make the Foreign Acquiror Loans and the Newco UK Loan, (y) to make
the Stock Purchases and (z) to pay the Transaction Costs.

On July 22, 2003, Holdings, Intermediate Holdings, the U.S. Borrower, the
Administrative Agent and certain Lenders entered into an Amendment and
Restatement Agreement (the “First Amendment and Restatement Agreement”) pursuant
to which the Original Credit Agreement was amended and restated in its entirety
(as so amended and restated, the “First Amended and Restated Credit Agreement”).

On January 9, 2004, Holdings, Intermediate Holdings, the U.S. Borrower, the
Administrative Agent and certain Lenders entered into an Amendment and
Restatement Agreement (the “Second Amendment and Restatement Agreement”)
pursuant to which the First Amended and Restated Credit Agreement was amended
and restated in its entirety (as so amended and restated, the “Second Amended
and Restated Credit Agreement”).

On February 6, 2004, Holdings completed an initial public offering of 24,137,931
shares of its common stock (the “IPO”) and used the proceeds therefrom to
(a) repurchase 12,068,965 shares of its common stock from AILLC (the “IPO
Repurchase Transaction”) and (b) repay a portion of its Senior Notes and Senior
Subordinated Notes (both as defined below) as follows: (i) approximately
$117,000,000 of such proceeds to repay 35% of its $300,000,000 aggregate
principal amount of 11% Senior Subordinated Notes, (ii) approximately
$61,000,000 of such proceeds to repay 35% of its €125,000,000 aggregate
principal amount of 11.75% Senior Subordinated Notes, (iii) approximately
$109,000,000 of such proceeds to repay approximately 11% of its $925,000,000
aggregate principal amount of 9.375% Senior Notes and (iv) approximately
$30,000,000 of such proceeds to repay approximately 11% of its €200,000,000
aggregate principal amount of 10.125% Senior Notes.

 

3



--------------------------------------------------------------------------------

On November 2, 2004, Holdings, Intermediate Holdings, the U.S. Borrower, the
Administrative Agent and certain Lenders entered into an Amendment and
Restatement Agreement (the “Third Amendment and Restatement Agreement”) pursuant
to which the Second Amended and Restated Credit Agreement was amended and
restated in its entirety (as so amended and restated, the “Third Amended and
Restated Credit Agreement”).

The Third Amended and Restated Credit Agreement provided for the Tranche E
Facility, the proceeds of which (together with cash on hand) were utilized to
make the Intermediate Holdings Loan. On November 12, 2004, Intermediate Holdings
utilized the proceeds of the Intermediate Holdings Loan to repurchase the entire
outstanding principal amount of the Seller Note.

On December 17, 2004, Holdings, Intermediate Holdings, the U.S. Borrower, the
Administrative Agent and certain Lenders entered into an Amendment and
Restatement Agreement (the “Fourth Amendment and Restatement Agreement”)
pursuant to which the Third Amended and Restated Credit Agreement was amended
and restated in its entirety (as so amended and restated, the “Fourth Amended
and Restated Credit Agreement”).

On November 18, 2005, the U.S. Borrower, the Administrative Agent and certain
Lenders entered into an Incremental Facility Amendment (the “Tranche B-2
Facility Amendment”) providing for the making of the Tranche B-2 Term Loans (as
defined below) in an aggregate principal amount of $300,000,000 and certain
amendments to the Fourth Amended and Restated Credit Agreement in order to give
effect thereto.

On March 26, 2007, the U.S. Borrower issued and sold in offerings pursuant to
Rule 144A under the Securities Act and Regulation S under the Securities Act
(a) New Senior Notes having an aggregate principal amount of $500,000,000,
(b) New Senior Notes having an aggregate principal amount of €275,000,000 and
(c) New Senior Notes having an aggregate principal amount of $600,000,000.

On April 19, 2007, the U.S. Borrower repurchased a total of $825,218,850 of the
aggregate principal amount of its 9-3/8% Senior Notes, €121,123,000 of the
aggregate principal amount of its 10-1/8% Senior Notes, $192,909,000 of the
aggregate principal amount of its 11% Senior Subordinated Notes and €79,028,000
of the aggregate principal amount of its 11-3/4% Senior Subordinated Notes.

On May 9, 2007, Holdings, Intermediate Holdings, the U.S. Borrower, the Foreign
Subsidiary Borrowers and certain Lenders further amended and restated the Fourth
Amended and Restated Credit Agreement in its entirety (as so amended and
restated, the “Fifth Amended and Restated Credit Agreement”).

On June 24, 2009, Holdings, Intermediate Holdings, the U.S. Borrower, the
Foreign Subsidiary Borrowers and certain Lenders further amended and restated
the Fifth Amended and Restated Credit Agreement in its entirety (as so amended
and restated, the “Sixth Amended and Restated Credit Agreement”).

 

4



--------------------------------------------------------------------------------

On November 20, 2009, the U.S. Borrower issued the 3.5% Exchangeable Senior
Notes due 2015 (the “3.5% Exchangeable Senior Notes”) in an aggregate principal
amount of $258,750,000.

On November 23, 2009, the U.S. Borrower issued the 8.875% Senior Notes due 2017
(the “8.875 % Senior Notes”) in an aggregate principal amount of $250,000,000.

On December 21, 2009, Holdings, Intermediate Holdings, the U.S. Borrower, the
Foreign Subsidiary Borrowers and certain Lenders further amended and restated
the Sixth Amended and Restated Credit Agreement in its entirety (as so amended
and restated, the “Existing Credit Agreement”).

On May 19, 2011, Intermediate Holdings merged into Holdings (with Holdings as
the surviving entity of the merger).

Holdings, the U.S. Borrower, the Foreign Subsidiary Borrowers and the Lenders
desire to further amend and restate the Existing Credit Agreement as more fully
described herein. Subject to the satisfaction of the conditions set forth
herein, the Existing Credit Agreement shall be amended and restated as provided
herein.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“3.5% Exchangeable Senior Notes” shall have the meaning assigned to such term in
the preamble to this Agreement.

“3.5% Senior Note Indenture” shall mean the Indenture dated as of November 20,
2009, among the U.S. Borrower, the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Restatement Effective Date
and as amended, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“3.5% Exchangeable Senior Note Documents” shall mean the 3.5% Exchangeable
Senior Notes and the 3.5% Senior Note Indenture.

“8.875% Senior Note Indenture” shall mean the Indenture dated as of November 23,
2009, among the U.S. Borrower, the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Restatement Effective Date
and as amended, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“8.875 % Senior Notes” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Dollar
Loan.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.25(a).

“Additional Intercreditor Agreement” shall mean each intercreditor agreement
entered into as contemplated by the terms hereof and substantially in the form
of Exhibit H or on terms otherwise reasonably satisfactory to the Administrative
Agent; provided that, if such intercreditor agreement relates to any Liens on
any Collateral located in, or owned by a Loan Party organized under the laws of,
a jurisdiction outside of the United States, then (i) the Administrative Agent
may opt (in its sole discretion) to require such intercreditor agreement to be
governed by applicable foreign law and (ii) the Administrative Agent shall be
satisfied that such intercreditor agreement will provide rights and benefits for
the Secured Parties and impose obligations and limitations on the “Second
Priority Creditors” (as such term is defined in Exhibit H) (or the applicable
equivalent) under the laws of such jurisdiction substantially equivalent to
those rights, benefits, obligations and limitations provided for under New York
law by the terms of Exhibit H.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.23.

“Additional Mortgage” shall have the meaning provided in Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
(including any ABR Borrowing, the interest rate on which is determined pursuant
to clause (c) of the definition of “Alternate Base Rate”) for any Interest
Period, an interest rate per annum (except in connection with any computation
pursuant to clause (c) of the definition of “Alternate Base Rate”, rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

 

6



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fee Letter” shall have the meaning assigned to such term
in Section 2.12(c).

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures and the Ancillary Facility Exposures.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17(b).

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate for a one-month Interest Period commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate per annum (the “Reference LIBO Rate”) determined by the
Administrative Agent at approximately 11:00 a.m., London time, on the Quotation
Day for such rate by reference to the British Bankers’ Association Interest
Settlement Rates (as reflected on the Reuters “LIBOR01” screen (or any successor
or substitute screen provided by Reuters, or any successor to or substitute for
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market)) for deposits in Dollars for a period equal to
one-month; provided further that, to the extent that Reference LIBO Rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
Adjusted LIBO Rate shall be based on the rate per annum that is the average
(rounded upward, if necessary, to the next 1/100 of 1%) of the respective
interest rates per annum at which deposits in Dollars are offered for a period
equal to one-month to major banks in the London interbank market by JPMorgan
Chase Bank, N.A., at approximately 11:00 a.m., London time, on the Quotation Day
for such rate. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is

 

7



--------------------------------------------------------------------------------

unable to ascertain the Federal Funds Effective Rate, including the failure of
the Federal Reserve Bank of New York to publish rates or the inability of the
Administrative Agent to obtain quotations in accordance with the terms thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate for a one-month
Interest Period shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate for a
one-month Interest Period, respectively.

“Ancillary Commitment” shall mean, with respect to any Ancillary Lender, the
maximum amount that such Ancillary Lender has agreed to make available from time
to time during the Availability Period under Ancillary Facilities created
pursuant to Section 2.22 by such Ancillary Lender; provided that at no time
shall (a) the sum of (i) the Ancillary Commitment of such Ancillary Lender and
(ii) the Global Revolving Facility Credit Exposure of such Ancillary Lender
exceed (b) the Global Revolving Facility Commitment of such Ancillary Lender.
The amount of each Ancillary Lender’s Ancillary Commitment on the Restatement
Effective Date is set forth on Schedule 2.22. No Ancillary Commitments are
outstanding on the Restatement Effective Date.

“Ancillary Commitment Limit” shall mean $200,000,000; provided that the
Ancillary Commitments with respect to the Ancillary Facilities in the
jurisdictions set forth on Schedule 1.01(f) shall be limited to the amounts set
forth opposite such jurisdictions on such Schedule.

“Ancillary Credit Extensions” shall mean Funded Ancillary Credit Extensions and
Unfunded Ancillary Credit Extensions.

“Ancillary Facility” shall mean any facility or financial accommodation
(including any revolving, overdraft, foreign exchange, guarantee, letter of
credit, bonding, credit card or automated payments facility) made available to a
Foreign Subsidiary Borrower by a Global Revolving Facility Lender pursuant to
Section 2.22.

“Ancillary Facility Document” shall mean, with respect to any Ancillary
Facility, the agreements between the applicable Foreign Subsidiary Borrower and
the Ancillary Lender thereunder providing for such Ancillary Facility.

“Ancillary Facility Exposure” shall mean, at any time with respect to an
Ancillary Facility made available by an Ancillary Lender, the sum of the Dollar
Equivalents at such time of each of the following amounts (as calculated by such
Ancillary Lender using the relevant Exchange Rate at such time):

(a) the aggregate principal amount under any overdraft, check drawing or other
account facilities, determined on the same basis as that for determining any
limit on such facilities imposed by the terms of such Ancillary Facility;

 

8



--------------------------------------------------------------------------------

(b) the maximum potential liability (excluding amounts representing interest,
fees and similar amounts) under all letters of credit, guarantees and bonds then
outstanding under such Ancillary Facility;

(c) the aggregate principal amount of loans outstanding thereunder; and

(d) in the case of any other facility or financial accommodation, such other
amount as fairly represents the aggregate exposure of such Ancillary Lender
under such facility or financial accommodation, as reasonably determined by such
Ancillary Lender from time to time in accordance with its usual banking practice
for facilities or accommodations of such type.

“Ancillary Facility Repayment Amount” shall have the meaning assigned to such
term in Section 2.22(e)(ii).

“Ancillary Facility Termination Date” shall have the meaning assigned to such
term in Section 2.22(e)(i).

“Ancillary Lender” shall mean, with respect to an Ancillary Facility, the Global
Revolving Facility Lender that has made such Ancillary Facility available
pursuant to Section 2.22.

“Ancillary Replacement Borrowing” shall mean a Global Revolving Facility
Borrowing made by an Eligible Borrower upon the termination of an Ancillary
Facility pursuant to clause (ii) of the first sentence of Section 2.22(e).

“Applicable Agent” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in a Foreign Currency, a Swingline Foreign Currency
Borrowing or Swingline Foreign Currency Loan, the Administrative Agent or an
Affiliate thereof designated pursuant to Section 8.07.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.17(b).

“Applicable Margin” shall mean, for any day, with respect to a Global Revolving
Facility Loan or a U.S. Revolving Facility Loan or with respect to the
Commitment Fees payable hereunder after the Restatement Effective Date, as the
case may be, the applicable margin per annum set forth below under the caption
“Revolving Loan ABR Spread”, “Revolving Loan Eurocurrency Spread” or “Commitment
Fee Rate”, as applicable, based upon the corporate ratings of the U.S. Borrower
as determined based upon the criteria set forth in Schedule 1.01(c).

 

9



--------------------------------------------------------------------------------

Applicable Margins for Revolving Loans and Commitment Fee Rates

 

Corporate Rating

   Revolving Loan ABR
Spread     Revolving Loan Eurocurrency
Spread     Commitment Fee Rate  

Category 1

     0.00 %      1.00 %      0.20 % 

Category 2

     0.25 %      1.25 %      0.25 % 

Category 3

     0.75 %      1.75 %      0.30 % 

Category 4

     1.00 %      2.00 %      0.40 % 

“Applicant Party” shall mean, with respect to a Letter of Credit, (i) the
Borrower that requested such Letter of Credit and (ii) in the case of Letters of
Credit with respect to which the U.S. Borrower and a Subsidiary are
co-applicants, collectively, the U.S. Borrower and such Subsidiary.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Disposition” shall mean any sale, transfer or other disposition by
Holdings, the U.S. Borrower or any of the Subsidiaries to any person other than
a Borrower or any Subsidiary Loan Party of any asset or group of related assets
in one or a series of related transactions, the net cash proceeds from which
exceed $100,000,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
U.S. Borrower, in the form of Exhibit A or such other form as shall be approved
by the Administrative Agent.

“Automotive (LV) Corp.” shall mean Automotive (LV) Corp., a Delaware
corporation.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding (a) in the case of each of Global Revolving Facility Loans,
Ancillary Facilities and Swingline Foreign Currency Loans, the earlier of the
Revolving Credit Maturity Date and the date of termination of the Global
Revolving Facility Commitments and (b) in the case of U.S. Revolving Facility
Loans, Swingline Dollar Loans and Letters of Credit, the earlier of the
Revolving Credit Maturity Date and the date of termination of the U.S. Revolving
Facility Commitments.

“Available Intercompany Investment Amount” shall mean, at any time with respect
to any investment, loan or Guarantee, (a) 12% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such investment,
loan or Guarantee for which financial statements have been delivered pursuant to
Section 5.04, minus (b) the sum of (x) the aggregate amount of investments made
prior to such time by the Borrowers and the Subsidiary Loan Parties in
Subsidiaries that are not Loan Parties

 

10



--------------------------------------------------------------------------------

pursuant to Section 6.04(a) (valued at the time of the making thereof without
giving effect to any write-downs or write-offs thereof), (y) the aggregate
amount of intercompany loans made prior to such time by the Borrowers and the
Subsidiary Loan Parties in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(d) and (z) the aggregate amount of Guarantees provided prior to
such time by the Borrowers and the Subsidiary Loan Parties in respect of
obligations of Subsidiaries that are not Loan Parties pursuant to
Section 6.04(l), plus (c) the sum of (x) the aggregate amount of returns of
capital received by the Borrowers and the Subsidiary Loan Parties in cash prior
to such time in respect of investments made by them in Subsidiaries that are not
Loan Parties pursuant to Section 6.04(a) or Section 6.04(h), (y) the aggregate
principal amount of intercompany loans made by the Borrowers and the Subsidiary
Loan Parties in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(d) or Section 6.04(h) that have been repaid in cash or with assets
prior to such time by Subsidiaries that are not Loan Parties to the Borrowers
and the Subsidiary Loan Parties, provided that, with respect to the repayment of
intercompany loans with assets pursuant to this clause (y), the aggregate
principal amount of intercompany loans repaid for purposes of this clause
(y) shall not exceed the fair market value of the assets of Subsidiaries that
are not Loan Parties received by the Borrowers and the Subsidiary Loan Parties
in respect of such repayments (as shall be specified in a certificate delivered
by the chief financial officer of the U.S. Borrower to the Administrative Agent
at the time of such repayment), and (z) the aggregate reduction prior to such
time of Indebtedness of Subsidiaries that are not Loan Parties that had been
Guaranteed by the Borrowers and the Subsidiary Loan Parties pursuant to
Section 6.04(l) or Section 6.04(h) (other than any such reduction in
Indebtedness funded by the Borrowers and the Subsidiary Loan Parties).

“Available Unused Commitment” shall mean, with respect to any Global Revolving
Facility Lender at any time, an amount equal to the amount by which (a) the
Global Revolving Facility Commitment of such Global Revolving Facility Lender at
such time exceeds (b) the sum of (x) the Global Revolving Facility Credit
Exposure of such Global Revolving Facility Lender at such time and (y) the
Ancillary Commitment (if any) of such Global Revolving Facility Lender at such
time. For purposes of calculating any Global Revolving Facility Lender’s
Available Unused Commitment in connection with an Ancillary Replacement
Borrowing, the amount of the Ancillary Commitment of such Global Revolving
Facility Lender shall be reduced by the amount of the Ancillary Commitment being
terminated.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors of
such person (or, if such person is a partnership, the board of directors or
other governing body of the general partner of such person) or any duly
authorized committee thereof.

“Borrowers” shall mean the U.S. Borrower and the Foreign Subsidiary Borrowers.

 

11



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of an ABR Revolving Borrowing,
$5,000,000, (b) in the case of a Eurocurrency Revolving Borrowing denominated in
Dollars, $5,000,000, (c) in the case of a Global Revolving Facility Borrowing
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 1,000,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $5,000,000, (d) in the case of a Swingline Dollar
Borrowing, $500,000 and (e) in the case of a Swingline Foreign Currency
Borrowing, the smallest amount of such Foreign Currency that is a multiple of
500,000 units of such Foreign Currency and has a Dollar Equivalent in excess of
$1,000,000.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Swingline Dollar
Borrowing, $500,000 and (c) in the case of a Global Revolving Facility Borrowing
denominated in a Foreign Currency or a Swingline Foreign Currency Borrowing,
100,000 units of such Foreign Currency.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Loan denominated in Euros, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in Euro.

“Calculation Date” shall mean (a) the last Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Global Revolving Facility Loan denominated
in a Foreign Currency, (ii) the issuance, amendment, renewal or extension of a
Foreign Currency Letter of Credit or (iii) a request for a Swingline Foreign
Currency Borrowing and (c) if an Event of Default has occurred and is
continuing, any Business Day as determined by the Administrative Agent in its
sole discretion.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Loans and extensions of credit under Ancillary Facilities, participations in
Letters of Credit and collections thereunder established under Article XI.

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 11.01.

 

12



--------------------------------------------------------------------------------

“CAM Exchange Date” shall mean the first date after the Closing Date on which
there shall occur (a) any event described in paragraph (h) or (i) of
Section 7.01 with respect to any Borrower or (b) an acceleration of Loans
pursuant to Section 7.01.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations in respect of Loans (other than
Swingline Loans) owed to such Lender, (ii) the Revolving L/C Exposure, if any,
of such Lender, (iii) the Swingline Exposure, if any, of such Lender, and
(iv) the Ancillary Facility Exposure, if any, of such Lender, in each case
immediately prior to the CAM Exchange Date, and (b) the denominator shall be the
sum of (i) the Dollar Equivalent, determined using the Exchange Rates calculated
as of the CAM Exchange Date, of the aggregate Obligations in respect of Loans
(other than Swingline Loans) owed to all the Lenders, (ii) the aggregate
Revolving L/C Exposure of all the Lenders, (iii) the Swingline Exposures of all
Lenders and (iv) the Ancillary Facility Exposures of all Lenders, in each case
immediately prior to the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to a Swingline Lender will be deemed not
to include any Swingline Loans except to the extent provided in clause (a)(iii)
above.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, the sum of Interest Expense
of the U.S. Borrower and the Subsidiaries for such period less the sum of
(a) pay-in-kind Interest Expense, (b) to the extent included in Interest Expense
(and without duplication), the amortization of any financing fees paid by, or on
behalf of, the U.S. Borrower or any of the Subsidiaries, including such fees
paid in connection with the Restatement Transactions (including any such fees
paid by Holdings from the proceeds of distributions from the U.S. Borrower) and
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own directly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the U.S.
Borrower, (ii) [reserved], (iii) a majority of the seats (other than vacant
seats) on the Board of Directors of Holdings shall at any time be occupied by
persons who were neither (A) nominated by the Board of Directors of Holdings or
a Permitted Holder nor (B) appointed by directors so nominated or (iv) a “Change
in Control” shall occur under the New Senior Note Indentures; or

 

13



--------------------------------------------------------------------------------

(b) any person or group (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the Closing Date), other than the Permitted
Holders or any combination of the Permitted Holders, shall own beneficially,
directly or indirectly, in the aggregate Equity Interests representing at least
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings and the Permitted Holders own
beneficially, directly or indirectly, a smaller percentage of such ordinary
voting power at such time than the Equity Interests owned by such other person
or group.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to (a) any Loan or Borrowing, shall refer to
whether such Loans, or the Loans comprising such Borrowing, are Global Revolving
Loans, U.S. Dollar Revolving Loans or Incremental Term Loans, (b) any
Commitment, shall refer to whether such Commitment is a Global Revolving
Facility Commitment, a U.S. Revolving Facility Commitment or a Commitment in
respect of Incremental Term Loans and (c) any Lender, shall refer to whether
such Lender has a Loan or a Commitment with respect to a particular Class.
Incremental Term Loans that have different terms and conditions (together with
the Commitments in respect thereof) shall be construed to be in different
Classes.

“Closing Date” shall mean February 28, 2003.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) the Collateral Agent shall have received (i) from Holdings, the U.S.
Borrower and each Domestic Subsidiary Loan Party, a counterpart of the U.S.
Collateral Agreement duly executed and delivered on behalf of such person,
(ii) from each Subsidiary listed on Schedule 1.01(d), a counterpart of a Foreign
Pledge Agreement with respect to the amount of the Equity Interests of each

 

14



--------------------------------------------------------------------------------

Foreign Subsidiary listed opposite such Subsidiary on such Schedule, duly
executed and delivered on behalf of such party, (iii) except as set forth on
Schedule 1.01(g), from each Foreign Subsidiary Loan Party a counterpart of a
Foreign Security Agreement and a Foreign Mortgage, duly executed and delivered
on behalf of such Foreign Subsidiary, (iv) except as set forth on
Schedule 1.01(g), from each Foreign Subsidiary Loan Party a counterpart of the
Foreign Guarantee, duly executed and delivered on behalf of each such person,
(v) from Finco, a counterpart of the Finco Guarantee and Foreign Pledge
Agreements, with respect to its interest in certain of the Foreign Acquiror
Notes, in each case, duly executed and delivered on behalf of Finco and
(vi) from the U.S. Borrower and each Domestic Subsidiary Loan Party thereto a
counterpart of the First-Tier Subsidiary Pledge Agreement, duly executed and
delivered on behalf of each such person;

(b) in the case of any person that becomes a Domestic Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received from such
subsidiary (i) a supplement to the U.S. Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Domestic
Subsidiary Loan Party, (ii) if such Subsidiary owns Equity Interests of a
Foreign Subsidiary that, as a result the law of the jurisdiction or organization
of such Foreign Subsidiary, cannot be pledged to the Collateral Agent under the
U.S. Collateral Agreement, a counterpart of a Foreign Pledge Agreement with
respect to such Equity Interests (provided that in no event shall more than 65%
of the issued and outstanding voting Equity Interests of any Foreign Subsidiary,
other than Finco, be pledged to secure Obligations of the U.S. Borrower), duly
executed and delivered on behalf of such Subsidiary, (iii) a supplement to the
First-Tier Subsidiary Pledge Agreement or a Foreign Pledge Agreement, as
applicable, with respect to the portion that is not being pledged pursuant to
clause (ii) above of the Equity Interests of a Foreign Subsidiary owned by it,
duly executed and delivered on behalf of such Subsidiary and (iv) in the case of
any person that becomes a Domestic Subsidiary Loan Party after the Restatement
Effective Date, a supplement to the Parallel Debt Agreement, in the form
specified therein, duly executed and delivered on behalf of such Domestic
Subsidiary Loan Party;

(c) in the case of any person that becomes a Foreign Subsidiary Loan Party after
the Closing Date, the Collateral Agent shall have received (i) from such person
(x) subject to clause (iii) of Section 5.10(f), a counterpart of a Foreign
Security Agreement and (if applicable) a Foreign Mortgage, duly executed and
delivered on behalf of such person and (y) a supplement to the Foreign
Guarantee, in the form specified therein, duly executed and delivered on behalf
of such person, (ii) from the parent of such Foreign Subsidiary, a counterpart
of a Foreign Pledge Agreement duly executed and delivered on behalf of such
parent and (iii) in the case of any person that becomes a Foreign Subsidiary
Loan Party after the Restatement Effective Date, a supplement to the Parallel
Debt Agreement, in the form specified therein, duly executed and delivered on
behalf of such person;

 

15



--------------------------------------------------------------------------------

(d) all the issued and outstanding Equity Interests (i) of (A) the U.S.
Borrower, (B) each Domestic Subsidiary Loan Party, (C) each Foreign Subsidiary
Loan Party and (D) each Wholly Owned Subsidiary directly owned by or on behalf
of (1) the U.S. Borrower, (2) a Subsidiary listed on Schedule 1.01(e), (3) any
Domestic Subsidiary Loan Party or (4) subject to clause (iii) of
Section 5.10(f), any person that becomes a Foreign Subsidiary Loan Party after
the Closing Date, (ii) of any other person owned on the Closing Date directly by
or on behalf by any Loan Party, subject to Section 5.10(h) and except to the
extent that a pledge of such Equity Interests would violate applicable law or a
contractual obligation binding upon such Equity Interests as of the Closing Date
and for so long as such restriction exists and (iii) subject to Section 5.10(h),
that are acquired by a Loan Party after the Closing Date, shall have been
pledged pursuant to the U.S. Collateral Agreement or a Foreign Pledge Agreement,
as applicable (provided that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of any Foreign Subsidiary, other than Finco,
be pledged to secure Obligations of the U.S. Borrower), and the Collateral Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(e) all Indebtedness of Holdings, the U.S. Borrower and each Subsidiary having
an aggregate principal amount that has a Dollar Equivalent in excess of
$10,000,000 (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the U.S. Borrower and the Subsidiaries) that is owing to any Loan Party shall be
evidenced by a promissory note or an instrument and shall have been pledged
pursuant to the U.S. Collateral Agreement or a Foreign Pledge Agreement, as
applicable, and the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

(f) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(g) the Collateral Agent shall have received (i) counterparts of each Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance, paid for by the U.S. Borrower, issued by a nationally recognized
title insurance company insuring the Lien of each U.S. Mortgage specified on
Schedule 3.18 as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as permitted by Section 6.02 and Liens arising by

 

16



--------------------------------------------------------------------------------

operation of law, together with such endorsements, coinsurance and reinsurance
as the Collateral Agent may reasonably request, and (iii) such legal opinions
and other documents as the Collateral Agent may reasonably request with respect
to any such Mortgage or Mortgaged Property; and

(h) each Loan Party shall have obtained (i) all consents and approvals required
to be obtained by it in connection with (A) the execution and delivery of all
Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder, (B) in the case of each Domestic
Subsidiary Loan Party, the performance of its obligations thereunder and (C) in
the case of each Foreign Subsidiary Loan Party, the performance of its
obligations under the Foreign Guarantee and (ii) in the case of a Foreign
Subsidiary Loan Party, all material consents and approvals required to be
obtained by it in connection with the performance by it of its obligations under
the Security Documents (other than the Foreign Guarantee).

“Collateral Release Period” shall mean any period during which the U.S. Borrower
has at least one Investment Grade Rating (determined without regard to any form
of credit enhancement), provided that each such Collateral Release Period shall
commence upon written notice by the U.S. Borrower to the Administrative Agent
and shall terminate, if requested by the Required Lenders, on the first date
following the commencement of such Collateral Release Period on which the U.S.
Borrower has no Investment Grade Ratings (determined without regard to any form
of credit enhancement).

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean, (a) with respect to any Lender, such Lender’s Global
Revolving Facility Commitment, U.S. Revolving Facility Commitment, or any
commitment in respect of any Incremental Extension of Credit, and (b) with
respect to any Swingline Lender, its Swingline Dollar Commitment or Swingline
Foreign Currency Commitment, as applicable.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that (i) any net after-tax
extraordinary gains or losses (less all fees and expenses relating thereto)
shall be excluded, (ii) any net after-tax gains or losses on disposal of
discontinued operations shall be excluded, (iii) any net after-tax gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business (as determined in
good faith by the U.S. Borrower) shall be excluded, (iv) the Net Income for such
period of any person that is not a subsidiary of such person, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period, (v) the Net Income for such period
of any subsidiary of such person shall be excluded to the extent that the

 

17



--------------------------------------------------------------------------------

declaration or payment of dividends or similar distributions by such subsidiary
of its Net Income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or in similar distributions has been legally
waived, (vi) in the case of the U.S. Borrower, Consolidated Net Income for such
period shall be decreased by the amount of all payments made during such period
pursuant to Sections 6.06(b) and used by Holdings to make payments that reduce
the Consolidated Net Income of Holdings for such period, (vii) Consolidated Net
Income for such period shall not include the cumulative effect of a change in
accounting principles during such period and (viii) Consolidated Net Income for
such period shall be (x) increased by the amount of the net after-tax premium
paid in respect of debt repurchases or redemptions during such period and
(y) decreased by any net after-tax gains in respect of debt repurchases or
redemptions during such period.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
U.S. Borrower and the consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of the U.S. Borrower as of
such date.

“Consolidated Total Debt” at any date shall mean the sum of (without
duplication), (a) all Indebtedness consisting of Capital Lease Obligations,
Indebtedness for borrowed money and Indebtedness in respect of the deferred
purchase price of property or services of the U.S. Borrower and the Subsidiaries
determined on a consolidated basis on such date plus (b) without duplication,
the aggregate principal amount of any financing of, or Net Investment in,
accounts receivable that constitutes a Permitted Receivables Financing; provided
that, for the avoidance of doubt, notwithstanding any modification in GAAP that
would require that obligations in respect of operating leases be accounted for
as Indebtedness, such obligations in respect of operating leases shall continue
to be excluded from the calculation of Consolidated Total Debt pursuant to this
paragraph.

“Consolidated Total Net Debt” at any time shall mean (a) Consolidated Total Debt
minus (b) Unrestricted Cash in excess of $100,000,000; provided that no more
than $750,000,000 of Unrestricted Cash may be deducted in calculating
Consolidated Total Net Debt at any time minus (c) solely for purposes of
calculating the Leverage Ratio for purposes of Section 6.12, an amount equal to
the sum of (i) the aggregate amount (which amount shall not exceed the aggregate
principal amount of New Senior Notes and 3.5% Exchangeable Senior Notes then
outstanding less the aggregate principal amount of New Senior Notes and 3.5%
Exchangeable Senior Notes that have been legally defeased pursuant to the terms
of the New Senior Note Indentures and the 3.5% Exchangeable Senior Note
Indenture) of cash that, as of such time, has been on deposit in a Special
Escrow Account for a period of at least 91 days and (ii) the aggregate principal
amount of the New Senior Notes and 3.5% Exchangeable Senior Notes that have been
legally defeased pursuant to the terms of the New Senior Note Indentures and the
3.5% Exchangeable Senior Note Indenture.

 

18



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.02.

“Cumulative Net Income Amount” shall mean, at any time, an amount equal to
(a) the product of (i) Consolidated Net Income of the U.S. Borrower for the
period (taken as one accounting period) commencing on July 4, 2009 to the end of
the most recently completed fiscal quarter for which financial statements are
delivered pursuant to Section 5.04 and (ii) 0.50, minus (b) the aggregate amount
that has been utilized, or committed to be utilized, prior to such time to
purchase or redeem, or pay dividends or make other distributions in respect of,
Equity Interests of Holdings pursuant to Section 6.06(e)(i)(B), minus (c) the
aggregate amount that has been utilized, or committed to be utilized, prior to
such time to purchase, redeem, retire or otherwise acquire New Senior Notes,
Permitted Junior Debt or Permitted Notes Refinancing Indebtedness pursuant to
clause (E)(i)(y) of Section 6.09(b)(i).

“Cure Amount” shall have the meaning provided in Section 7.03.

“Cure Right” shall have the meaning provided in Section 7.03.

“Currency” shall mean Dollars, Euros and Sterling and, at any time at which such
currencies constitute Foreign Currencies, Canadian dollars and Yen.

“Current Assets” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis at any date of determination, the sum of
(a) all assets (other than cash and Permitted Investments) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the U.S.
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits (including the Michigan Single Business Tax and similar Taxes) and
(b) in the event that the Permitted Receivables Financing is accounted for
off-balance sheet, (x) gross accounts receivable sold by the U.S. Borrower or
any Subsidiary pursuant to a Permitted Receivables Financing less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the U.S. Borrower and the Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any debt or
Capital Lease Obligations, (b) accruals of Interest Expense (excluding Interest
Expense that is due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits (including the Michigan Single Business Tax and
similar Taxes), (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other

 

19



--------------------------------------------------------------------------------

post-retirement benefit obligations, (f) the current portion of the obligations
of the U.S. Borrower and the Subsidiaries under the Trust Agreement between
Lucas and Fidelity Management Trust dated as of October 1, 1995, with respect to
the Varity Automotive Inc. Deferred Compensation Plan and the Varity Automotive
Inc. Deferred Compensation Trust Agreement dated as of November 1, 1997, with
respect to the Varity Automotive Supplemental Compensation and Deferred
Compensation Plan and (g) accruals for add-backs to EBITDA included in
clauses (a)(v) through (a)(ix) of paragraph (B) of the definition of such term.

“Debtor Relief Laws” shall mean Title 11 of the United States Code, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Debt Service” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Total Debt for
such period (whether or not such payments are made).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Global Revolving Facility Lender” shall mean any Global Revolving
Facility Lender that is a Defaulting Lender.

“Defaulting Lender” means, subject to Section 2.24(c), any Lender or Ancillary
Lender that (a) has failed to (i) fund all or any portion of its Loans (or all
or any portion of its Ancillary Credit Extensions under the applicable Ancillary
Facility) within two Business Days of the date such Loans (or Funded Ancillary
Credit Extensions) were required to be funded hereunder (or under the applicable
Ancillary Facility Document) unless such Lender notifies the Administrative
Agent and the U.S. Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the U.S. Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the U.S. Borrower, to confirm in writing to the
Administrative Agent and the

 

20



--------------------------------------------------------------------------------

U.S. Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the U.S. Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.24(c)) upon delivery of
written notice of such determination to the U.S. Borrower, each Issuing Bank,
each Swingline Lender and each Lender.

“Defaulting U.S. Revolving Facility Lender” shall mean any U.S. Revolving
Facility Lender that is a Defaulting Lender.

“Designated Non-Cash Consideration” shall mean all non-cash consideration
received by the U.S. Borrower or any Subsidiary in respect of any sale, transfer
or other disposition of assets pursuant to Section 6.05(h) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, which certificate shall set forth the fair market value of such
Designated Non-Cash Consideration and the basis of such valuation.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Dollar Equivalent” shall mean, on any date of determination (a) with respect to
any amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.03(b) using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Domestic Subsidiary Loan Party” shall mean each Wholly Owned Subsidiary that is
not (a) a Foreign Subsidiary, (b) the Receivables Subsidiary, (c) the Transferor
or (d) listed on Schedule 1.01(h).

“Early Maturity Test Date Condition” shall mean, as of the First Early Maturity
Test Date or the Second Early Maturity Test Date, that either (a) (i) in the
case of the First Early Maturity Test Date, the U.S. Borrower’s 7-1/4% Senior
Notes due 2017

 

21



--------------------------------------------------------------------------------

(the “7-1/4% Senior Notes”) and (ii) in the case of the Second Early Maturity
Test Date, the 8.875% Senior Notes, in each case, other than an aggregate
principal amount thereof not in excess of $100,000,000, shall have been paid and
retired or refinanced in full as of such date with Permitted Notes Refinancing
Indebtedness maturing later than the Latest Maturity Date on the date of such
refinancing or (b) the aggregate amount of Revolving Credit Commitments as of
such date (less the sum of (i) the total Revolving Credit Exposure as of such
date and (ii) the total Ancillary Commitments as of such date) plus the total
amount of Unrestricted Cash as of such date shall be equal to or greater than
the sum of (A) the aggregate amount of cash necessary to redeem in full such
7-1/4% Senior Notes or 8.875% Senior Notes, as applicable, outstanding as of
such date (together with accrued but unpaid interest thereon and any premiums
and other amounts payable in connection with such redemption) and
(B) $500,000,000.

“EBITDA” shall mean, with respect to the U.S. Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the U.S.
Borrower and the Subsidiaries for such period:

plus (a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (x) of this clause (a)
reduced such Consolidated Net Income for the respective period for which EBITDA
is being determined) (i) provision for Taxes based on income or profits of the
U.S. Borrower and the Subsidiaries (including the Michigan Single Business Tax
and similar Taxes) for such period and provision for Taxes based on income or
profits of Holdings during such period to the extent paid using the proceeds of
dividends made by the U.S. Borrower in accordance with Section 6.06(b),
(ii) Interest Expense of the U.S. Borrower and the Subsidiaries for such period,
(iii) depreciation and amortization expense of the U.S. Borrower and the
Subsidiaries for such period, (iv) any fees, expenses or charges related to any
equity offering, any investment or acquisition permitted hereunder or occurring
prior to the Closing Date, any recapitalization permitted hereunder or any
Indebtedness permitted to be incurred hereunder (whether or not successful) and
fees, expenses, charges or change of control payments related to the
Transactions (including fees to the Fund and Fund Affiliates) or the acquisition
by Northrop Grumman Corporation of TRW Inc., (v) the amount of any cash
restructuring or other nonrecurring charges incurred not in excess of
$100,000,000 in any fiscal year, (vi) any other noncash charges, including
increases in costs of sales resulting from purchase accounting in relation to
the Transactions or any acquisition (but excluding any such charge which
requires an accrual of a cash reserve for anticipated cash charges for any
future period and any noncash expense relating to defined benefits pension or
post-retirement benefit plans), (vii) the amount of any minority interest
expense, (viii) noncash exchange, translation or performance losses relating to
any foreign currency hedging transactions or currency fluctuations, (ix) the
amount of management, consulting, monitoring and advisory fees paid to the Fund
and/or Fund Affiliates (or any accruals related to such fees) during such period
not to exceed $7,500,000 during any four quarter period and (x) without
duplication of any amounts added back pursuant to this clause (x) in the
calculation of EBITDA, the amount of any

 

22



--------------------------------------------------------------------------------

cash payments made or cash accruals created during such period in respect of the
settlement of the Antitrust Investigations (as defined in Holdings’ annual
report on Form 10-K for the period ending December 31, 2011) (provided that, for
purposes of subclauses (vi) and (viii) of this clause (a), any noncash charges
or losses shall be treated as cash charges or losses in any subsequent period
during which cash disbursements attributable thereto are made),

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (iii) of this clause (b)
increased such Consolidated Net Income for the respective period for which
EBITDA is being determined) (i) the amount of any minority interest income,
(ii) noncash exchange, translation or performance gains relating to any foreign
currency hedging transactions or currency fluctuations and (iii) noncash items
increasing Consolidated Net Income of the U.S. Borrower and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period, (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period or (C) which constitute noncash gains or income
relating to defined benefits pension or post-retirement benefit plans).

“Eligible Borrower” shall mean the U.S. Borrower or any Foreign Subsidiary
Borrower that has been designated under Section 2.20 to make Borrowings under
the Global Revolving Facility.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any Hazardous Material or to health and safety matters (to
the extent relating to the environment or Hazardous Materials).

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of Holdings, Intermediate
Holdings, the U.S. Borrower or any of the Subsidiaries directly or indirectly
resulting from or based upon (a) a violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

23



--------------------------------------------------------------------------------

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Equity Offering” shall mean any public or private sale of common stock of
Holdings, other than public offerings with respect to the common stock of
Holdings registered on Form S-8 under the Securities Act (or any successor form
thereto).

“Equity Offering Net Proceeds” shall mean the cash proceeds from any Equity
Offering, net of all fees (including investment banking fees), discounts,
commissions, costs and other expenses, in each case incurred in connection with
such Equity Offering. In connection with the calculation of the Equity Offering
Net Proceeds with respect to any Equity Offering, all fees, discounts,
commissions, costs and expenses shall be allocated among the shares sold in such
Equity Offering on a pro rata basis.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, Intermediate Holdings, the U.S. Borrower or a
Subsidiary is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) a failure by any Plan or
Multiemployer Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(dc) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Holdings, Intermediate
Holdings, the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by Holdings, Intermediate Holdings, the U.S.
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by Holdings, Intermediate Holdings, the U.S. Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by
Holdings, Intermediate Holdings, the U.S. Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Holdings,
Intermediate Holdings, the U.S. Borrower, a Subsidiary or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or that it is in
endangered or critical status, within the meaning of Section 305 of ERISA; or
(h) a determination that any Plan is, or is expected to be, in “at-risk” status
(as defined in Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the
Code).

 

24



--------------------------------------------------------------------------------

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.

“Euro Equivalent” shall mean, on any date of determination, (a) with respect to
any amount in Euros, such amount and (b) with respect to any amount in Dollars
or any Foreign Currency other than Euros, the equivalent in Euros of such amount
or determined by the Administrative Agent pursuant to Section 1.03(b) using the
Exchange Rate with respect to such currency of the time in effect under the
provisions of such Section.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning given such term in Section 7.01.

“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent or Euro Equivalent of any other currency, the rate at which such
other currency may be exchanged into Dollars, Sterling or Euros (as applicable),
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page for such currency. In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the U.S.
Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Dollars, Sterling or
Euros (as applicable) for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

25



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, (a) income or franchise Taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower under Section 2.19(b)), any
withholding Tax (other than a withholding Tax levied upon any amounts payable to
such Lender in respect of any interest in any Loan or Ancillary Credit Extension
acquired by such Lender pursuant to Section 11.01) that is in effect and would
apply to amounts payable hereunder to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Lender’s failure to comply with Section 2.17(e), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to any withholding tax pursuant to
Section 2.17(a) and (d) any U.S. Federal witholding Taxes imposed under FATCA.

“Exempted Intercompany Investment” shall mean (a)(i) any investment or series of
related investments (valued at the time of the making thereof) by any Borrower
or Subsidiary Loan Party in any Subsidiary that is not a Loan Party, (ii) any
intercompany loan or series of related intercompany loans by any Borrower or
Subsidiary Loan Party to any Subsidiary that is not a Loan Party or (iii) any
Guarantee or series of related Guarantees provided by any Borrower or Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party, in each
case in an amount not in excess of $25,000,000, (b) any keep-well or similar
contingent arrangement provided to Automotive Holdings (France), S.A.S. by a
Loan Party (provided that amounts paid in respect of any such keep-well or
similar arrangement shall not constitute an Exempted Intercompany Investment)
and (c) so long as TRW Auto 3 B.V. and Lucas International Holdings B.V. become
Foreign Subsidiary Loan Parties prior to or within 30 days (which 30-day period
may be extended by the Administrative Agent in its sole discretion) following
any such transfer, the transfer of TRW Automotive Holdings (France) S.A.S.,
Automotive Holdings (Poland) sp.Zo.o. and Automotive Holdings (Czech Republic)
s.r.o and their respective subsidiaries to TRW Auto 3 B.V. and Lucas
International Holdings B.V.

“Existing Ancillary Facility” shall mean an Ancillary Facility (as defined in
the Existing Credit Agreement).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

26



--------------------------------------------------------------------------------

“Extension Agreement” shall have the meaning assigned to such term in
Section 2.25(b).

“Extension Offer” shall have the meaning assigned to such term in
Section 2.25(a).

“Extension Permitted Amendment” shall mean an amendment to this Agreement and
the other Loan Documents, effected in connection with an Extension Offer
pursuant to Section 2.25, providing for an extension of the Revolving Credit
Maturity Date applicable to the Accepting Lenders’ Loans and/or Commitments of
the applicable Extension Request Class (such Loans or Commitments being referred
to as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, (a) an increase or decrease in the rate of interest
(including through fixed interest rates and changes to the interest rate margins
or rate floors) accruing on such Extended Loans, (b) in the case of Extended
Loans that are Term Loans of any Class, a modification of the scheduled
amortization applicable thereto; provided that the weighted average life to
maturity of such Extended Loans shall be no shorter than the remaining weighted
average life to maturity (determined at the time of such Extension Offer) of the
Term Loans of such Class, (c) a modification of voluntary or mandatory
prepayments applicable thereto; provided that in the case of Extended Loans that
are Term Loans, such requirements may provide that such Extended Loans may
participate in any mandatory prepayments on a pro rata basis (or on a basis that
is less than a pro rata basis) with the Loans of the applicable Extension
Request Class, but may not provide for prepayment requirements that are more
favorable to the Extended Loans than those applicable to the Loans of the
applicable Extension Request Class, (d) an increase or decrease in the fees
payable to, or the inclusion of new fees or premiums to be payable to, the
Extending Lenders in respect of such Extension Offer or their Extended Loans or
Extended Commitments and/or (e) an addition of any affirmative or negative
covenants, provided that any such additional covenant with which Holdings, the
Borrowers and the Subsidiaries shall be required to comply prior to the Latest
Maturity Date in effect immediately prior to such Extension Permitted Amendment
for the benefit of the Extending Lenders providing such Extended Loans or
Extended Commitments shall also be for the benefit of all other Lenders.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Restatement Effective Date, there are two Facilities, i.e., the Global Revolving
Facility and the U.S. Revolving Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

27



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenants” shall mean the covenants of the U.S. Borrower
set forth in Sections 6.11 and 6.12.

“Finco” shall mean TRW Automotive Finance (Luxembourg) S.À R.L., a company
organized under the laws of Luxembourg and a Wholly Owned Subsidiary.

“Finco Guarantee” shall mean the Amended and Restated Finco Guarantee Agreement,
in the form of Exhibit G, between Finco and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.

“Finco Loan” shall mean the loan from the U.S. Borrower to Finco on the Closing
Date in an aggregate principal amount equal to approximately $681,501,000 out of
the proceeds of Loans made to the U.S. Borrower on the Closing Date, which loan
has been evidenced by a note and pledged pursuant to the Collateral and
Guarantee Requirement.

“First Early Maturity Test Date” shall mean the last fiscal day of October,
2016.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement substantially in the form of Exhibit I, with modifications thereto as
the Administrative Agent may reasonably agree; provided that, if such
intercreditor agreement relates to any Liens on any Collateral located in, or
owned by a Loan Party organized under the laws of, a jurisdiction outside of the
United States, then (i) the Administrative Agent may opt (in its sole
discretion) to require such intercreditor agreement to be governed by applicable
foreign law and (ii) the Administrative Agent shall be satisfied that such
intercreditor agreement will provide rights and benefits for the Secured Parties
and impose obligations and limitations on the “First Priority Creditors” (as
such term is defined in Exhibit I) (or the applicable equivalent) under the laws
of such jurisdiction substantially equivalent to those rights, benefits,
obligations and limitations provided for under New York law by the terms of
Exhibit I.

“First-Tier Subsidiary Pledge Agreement” shall mean the Amended and Restated
First-Tier Subsidiary Pledge Agreement among the Subsidiaries party thereto and
the Collateral Agent.

 

28



--------------------------------------------------------------------------------

“Foreign Acquiror Equity Contributions” shall mean direct or indirect equity
contributions from the U.S. Borrower to each Foreign Acquiror on the Closing
Date in the respective amount set forth on Schedule 1.01(b) in exchange for all
the issued and outstanding Equity Interests of such Foreign Acquiror.

“Foreign Acquiror Loans” shall mean loans from Finco to the Foreign Acquirors on
the Closing Date in the respective principal amounts set forth on
Schedule 1.01(b) out of the proceeds of the Finco Loan, which loans are
evidenced by notes or other instruments reasonably satisfactory to the
Collateral Agent.

“Foreign Currency” shall mean (a) with respect to an Ancillary Facility, any
currency reasonably acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars and
(b) otherwise, Euros, Sterling and, to the extent all Global Revolving Facility
Lenders then agree to make Loans in such currencies, Canadian dollars and Yen.

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency.

“Foreign Guarantee” shall mean the Amended and Restated Foreign Guarantee
Agreement, in the form of Exhibit F, among the Foreign Subsidiary Loan Parties
and the Collateral Agent, as amended, supplemented or otherwise modified from
time to time.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Mortgages” shall mean the mortgages, deeds of trust, charges,
assignments of leases and rents and other security documents delivered on or
prior to the Restatement Effective Date with respect to Mortgaged Properties
located outside the United States of America or pursuant to Section 5.10, each
in form and substance reasonably satisfactory to the Collateral Agent.

“Foreign Perfection Certificate” shall mean a certificate with respect to a
Foreign Subsidiary Loan Party in the form approved by the Collateral Agent.

“Foreign Pledge Agreement” shall mean (a) each pledge agreement listed on
Schedule 1.01(d) and (b) each other pledge agreement with respect to the Pledged
Collateral delivered pursuant to Section 5.10 with respect to a Foreign
Subsidiary Loan Party or Foreign Subsidiary, in form and substance reasonably
satisfactory to the Collateral Agent, in each case, as amended, supplemented or
otherwise modified from time to time.

“Foreign Security Agreement” shall mean one or more security agreements,
charges, mortgages or pledges with respect to the Collateral (other than Pledged
Collateral or Collateral that is subject to a Foreign Mortgage) of a Foreign
Subsidiary Loan Party, each in form and substance reasonably satisfactory to the
Collateral Agent, as amended, supplemented or otherwise modified from time to
time.

 

29



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Subsidiary Borrower” shall mean, at any time, each Foreign Subsidiary
that (a) has entered into a Restatement Effective Date Foreign Subsidiary
Borrower Agreement or (b) has been designated as a Foreign Subsidiary Borrower
by the U.S. Borrower pursuant to Section 2.20, other than a Foreign Subsidiary
Borrower that has ceased to be a Foreign Subsidiary Borrower as provided in
Section 2.20; provided, that until such time as such Foreign Subsidiary has
become a Foreign Subsidiary Loan Party and has satisfied the requirements
described in Section 5.10(f), such Foreign Subsidiary shall be permitted to be a
Foreign Subsidiary Borrower solely for purposes of obtaining an Unsecured
Ancillary Facility and shall not be permitted to make any other Borrowings
hereunder.

“Foreign Subsidiary Borrower Agreement” shall mean a Foreign Subsidiary Borrower
Agreement substantially in the form of Exhibit K-1.

“Foreign Subsidiary Borrower Termination” shall mean a Foreign Subsidiary
Borrower Termination substantially in the form of Exhibit K-2.

“Foreign Subsidiary Loan Party” shall mean (a) each Foreign Subsidiary that is
set forth on Schedule 1.01(e) and (b) each Wholly Owned Foreign Subsidiary that
has met the requirements of Section 5.10(f) after the Restatement Effective
Date.

“Fortuna” shall mean Fortuna Assurance Company, a captive insurance company that
provides insurance coverage solely for the benefit of the U.S. Borrower and the
Subsidiaries.

“Fund” shall mean Blackstone Capital Partners IV Merchant Banking Fund L.P., a
Delaware limited partnership.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither an
operating company nor a company controlled by an operating company and (ii) each
general partner of the Fund or any Fund Affiliate who is a partner or employee
of the Blackstone Group L.P.

“Funded Ancillary Credit Extension” shall mean, at any time, an extension of
credit under an Ancillary Facility in respect of which the applicable Ancillary
Lender has advanced funds to, or on behalf of, the Foreign Subsidiary Borrower
thereunder.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis.

“Global Lending Office” shall mean, as to any Global Revolving Facility Lender,
the applicable branch, office or Affiliate of such Global Revolving Facility
Lender designated by such Global Revolving Facility Lender to make Loans
denominated in a Foreign Currency.

 

30



--------------------------------------------------------------------------------

“Global Revolving Facility Borrowing” shall mean, a Borrowing comprised of
Global Revolving Facility Loans.

“Global Revolving Facility” shall mean the Global Revolving Facility Commitments
and extensions of credit made thereunder by the Global Revolving Facility
Lenders.

“Global Revolving Facility Commitment” shall mean, with respect to each Global
Revolving Facility Lender, the commitment of such Global Revolving Facility
Lender to make Global Revolving Facility Loans pursuant to Section 2.01, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial amount of each Global Revolving Facility Lender’s
Global Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Facility Amendment pursuant to which
such Global Revolving Facility Lender shall have assumed its Global Revolving
Facility Commitment, as applicable. The aggregate amount of the Global Revolving
Facility Commitments on the date hereof is $700,000,000.

“Global Revolving Facility Credit Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of the Global Revolving Facility Loans
denominated in Dollars outstanding at such time, (b) the Dollar Equivalent of
the aggregate principal amount of the Global Revolving Facility Loans
denominated in a Foreign Currency outstanding at such time and (c) the Swingline
Foreign Currency Exposure at such time. The Global Revolving Facility Credit
Exposure of any Global Revolving Facility Lender at any time shall be the sum of
(i) the aggregate principal amount of such Global Revolving Facility Lender’s
Global Revolving Facility Loans denominated in Dollars outstanding at such time,
(ii) the Dollar Equivalent of the aggregate principal amount of such Global
Revolving Facility Lender’s Global Revolving Facility Loans denominated in a
Foreign Currency outstanding at such time and (iii) such Global Revolving
Facility Lender’s ratable share (based on Available Unused Commitments) of the
Swingline Foreign Currency Exposure at such time, as adjusted to reflect the
reallocations of Swingline Foreign Currency Exposures pursuant to the second
sentence of the definition of “Swingline Foreign Currency Exposure” and
Section 2.24.

“Global Revolving Facility Lender” shall mean a Lender with a Global Revolving
Facility Commitment or with outstanding Global Revolving Facility Loans.

“Global Revolving Facility Loan” shall mean a Loan made by a Global Revolving
Facility Lender in respect of a Global Revolving Facility Commitment pursuant to
Section 2.01. Each Global Revolving Facility Loan denominated in Dollars shall
be a Eurocurrency Loan or an ABR Loan, and each Global Revolving Facility Loan
denominated in a Foreign Currency shall be a Eurocurrency Loan.

 

31



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness (or any existing right,
contingent or otherwise, of the holder of Indebtedness to be secured by such a
Lien) of any other person, whether or not such Indebtedness or other obligation
is assumed by the guarantor; provided, however, that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Common Stock” shall mean common stock issued by Holdings.

“Incremental Amount” shall mean, at any time, the greater of (a) $600,000,000,
minus the aggregate amount of all Incremental Extensions of Credit previously
established pursuant to Section 2.23 after the Restatement Effective Date and

 

32



--------------------------------------------------------------------------------

(b) the amount of Incremental Extensions of Credit that would be permitted to be
incurred as of any date of determination (assuming for such purpose that the
full amount of any Revolving Commitment Increase has been fully funded as Loans
on such date) such that, the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the U.S. Borrower for which financial
statements have been delivered pursuant to Section 5.04, determined on a Pro
Forma Basis, would not exceed 1.50 to 1.00.

“Incremental Extensions of Credit” shall have the meaning assigned to such term
in Section 2.23.

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.23.

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.23.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.23.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid,
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (f) all Guarantees by such person
of Indebtedness of others, (g) all Capital Lease Obligations of such person,
(h) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (i) all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and (j) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
February 28, 2003, among JPMorgan Chase Bank, as Administrative Agent, the
Receivables Subsidiary, the U.S. Borrower and the Collateral Agent.

 

33



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall have the meaning given such term in
Section 6.11.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
Permitted Receivables Financing which are payable to any person other than the
U.S. Borrower or a Subsidiary Loan Party and (b) capitalized interest of such
person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received by the U.S.
Borrower and the Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last day of each calendar quarter,
(c) with respect to any Swingline Dollar Loan, the day that such Swingline
Dollar Loan is required to be repaid pursuant to Section 2.09(a) and (d) with
respect to any Swingline Foreign Currency Loan, the last day of the Interest
Period applicable to such Swingline Foreign Currency Loan or any day otherwise
agreed to by the Swingline Foreign Currency Lenders.

“Interest Period” shall mean, (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or (i) 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available and
(ii) solely with respect to any Eurocurrency Borrowing that is a Revolving
Borrowing, 7 or 14 days), as the applicable Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
and (b) as to any Swingline Foreign Currency Borrowing, the period commencing on
the date of such Borrowing and ending on the day that is designated in the
notice delivered pursuant to Section 2.04 with respect to such Swingline Foreign
Currency Borrowing, which shall not be later than the seventh day thereafter;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall

 

34



--------------------------------------------------------------------------------

be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble of this Agreement.

“Intermediate Holdings Loan” shall mean the loan from the U.S. Borrower to
Holdings, as successor to Intermediate Holdings, in an aggregate principal
amount of $499,000,000, which loan has been evidenced by a note and pledged
pursuant to the Collateral and Guarantee Requirement.

“Investment Grade Rating” shall mean any of (a) a corporate rating of the
U.S. Borrower by S&P of BBB- (with a stable outlook) or better or (b) a
corporate family rating of the U.S. Borrower by Moody’s of Baa3 (with a stable
outlook) or better.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.17(b).

“Junior Permitted Additional Secured Debt” shall mean secured Indebtedness
incurred by the U.S. Borrower in the form of one or more series of second lien
secured notes or second lien secured term loans; provided that (a) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is 91 days after the Latest Maturity Date on
the date of issuance of such Indebtedness, (b) the security agreements relating
to such Indebtedness are substantially the same as the corresponding Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (c) such Indebtedness is secured by the Collateral on a
second lien basis to the Obligations and the obligations in respect of any
Senior Permitted Additional Secured Debt and is not secured by any property or
assets of Holdings, any Borrower or any Subsidiary other than the Collateral,
(d) such Indebtedness is not Guaranteed by any person other than those Loan
Parties Guaranteeing the Obligations (as defined in the U.S. Collateral
Agreement) on the date of the issuance of such Indebtedness and (e) the holders
of such Indebtedness, or a trustee or agent acting on behalf of such holders,
shall have become a party to an Additional Intercreditor

 

35



--------------------------------------------------------------------------------

Agreement (or, if such Indebtedness is the initial Junior Permitted Additional
Secured Debt incurred by the U.S. Borrower, then Holdings, the U.S. Borrower,
the Domestic Subsidiary Loan Parties, Finco, the Administrative Agent, the
Collateral Agent and such holders (or such trustee or agent acting on behalf of
such holders) shall have executed and delivered an Additional Intercreditor
Agreement).

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date or termination date applicable to any Loan or Commitment hereunder
that is outstanding on such date.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, each
person that is a Lender under the Existing Credit Agreement as of the
Restatement Effective Date, as well as any person that becomes a “Lender”
hereunder pursuant to Section 9.04 or pursuant to an Incremental Facility
Amendment, in each case, other than such person that ceases to be a party hereto
pursuant to Section 9.04. Unless the context otherwise requires, the term
“Lender” shall include each Swingline Lender.

“Lenders’ Presentation” shall mean the Lenders’ Presentation dated September 6,
2012, as modified or supplemented prior to the Restatement Effective Date.

“Lender Signature Page” shall have the meaning assigned to such term in
Section 4.01(a)(i).

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 (including each letter of credit issued (or deemed issued) under
the Existing Credit Agreement and outstanding as of the Restatement Effective
Date).

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the U.S. Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that to the
extent any Asset Disposition or any Permitted Business Acquisition (or any
similar transaction or transactions that require a waiver or a consent of the
Required Lenders pursuant to Section 6.04 or Section 6.05) has occurred during
the relevant Test Period, EBITDA shall be determined for the respective Test
Period on a Pro Forma Basis for such occurrences.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Applicable Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Reuters screen page (or any successor to or substitute for such
service, as determined by the Administrative Agent

 

36



--------------------------------------------------------------------------------

from time to time for purposes of providing quotations of interest rates
applicable to deposits in such currency in the London interbank market), for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in the currency of such Borrowing are offered for such Interest Period
to major banks in the London interbank market by JPMorgan Chase Bank, N.A., at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Ancillary Facility Documents, the Intercreditor Agreement, any
Additional Intercreditor Agreement, the First Lien Intercreditor Agreement, any
promissory note issued under Section 2.09(e) and any Incremental Facility
Amendment.

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Loans, the Swingline Loans and any loans made
in respect of any Incremental Extension of Credit.

“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars and made from a U.S. Lending Office, New York City time and (b) with
respect to a Loan or Borrowing denominated in any Foreign Currency or a Loan or
Borrowing denominated in Dollars and made from a Global Lending Office, London
time.

“London Administrative Office” shall mean the office of the Administrative Agent
at J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ, England,
Attention of Claire Johnson (Telecopy No. 011-44-207-777-2360).

“Lucas” shall mean Lucas Industries Limited, a company organized under the Laws
of England and Wales.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans, Ancillary Commitments and unused Commitments representing
more than 50% of the sum of all Loans outstanding under such Facility, Ancillary
Commitments and unused Commitments under such Facility at such time. For
purposes of the foregoing, the Loans, Ancillary Commitment and unused Commitment
of any Defaulting Lender shall be disregarded in determining the Majority
Lenders at any time.

 

37



--------------------------------------------------------------------------------

“Management Equity Loan” shall mean (a) the loan on the Closing Date by the U.S.
Borrower or Holdings to the Management Equity Vehicle in an aggregate principal
amount not in excess of $12,000,000 and (b) if applicable, the loan on the
Closing Date by the U.S. Borrower to Holdings in an aggregate principal amount
equal to the loan, if any, by Holdings to the Management Equity Vehicle on the
Closing Date.

“Management Equity Vehicle” shall mean trust accounts pursuant to escrow
agreements dated as of February 21, 2003.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the U.S. Borrower, Holdings and
Intermediate Holdings on the Closing Date together with (a) any new directors
whose election by such boards of directors or whose nomination for election by
the stockholders of the U.S. Borrower, Holdings, or Intermediate Holdings, as
applicable, was approved by a vote of a majority of the directors of the U.S.
Borrower, Holdings or Intermediate Holdings, as applicable, then still in office
who were either directors on the Restatement Effective Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the U.S. Borrower, Holdings or Intermediate Holdings, as
applicable, hired at a time when the directors on the Restatement Effective Date
together with the directors so approved constituted a majority of the directors
of the U.S. Borrower, Holdings or Intermediate Holdings, as applicable.

“Margin Stock” shall have the meaning given such term in Regulation U.

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the U.S. Borrower and the Subsidiaries, taken as a whole, (b) a
material impairment of the ability of Holdings, the U.S. Borrower or any of the
Subsidiaries to perform any of its material obligations under any Loan Document
to which it is or will be a party or to consummate the Restatement Transactions
or (c) an impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans, Ancillary
Credit Extensions and Letters of Credit) of any one or more of the Loan Parties
in an aggregate principal amount exceeding $100,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

38



--------------------------------------------------------------------------------

“Mortgaged Properties” shall mean the owned real properties of the Loan Parties
set forth on Schedule 3.18.

“Mortgages” shall mean the U.S. Mortgages and the Foreign Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower, Holdings, Intermediate Holdings
or any ERISA Affiliate (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Senior Note Documents” shall mean the New Senior Notes and the New Senior
Note Indentures.

“New Senior Note Indentures” shall mean (a) the Indentures dated as of March 26,
2007, among the U.S. Borrower, the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Restatement Effective Date
and as amended, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement and (b) the
8.875% Senior Note Indenture.

“New Senior Notes” shall mean (a) the U.S. Borrower’s 6-3/8% Senior Notes due
2014, 7% Senior Notes due 2014 and 7-1/4% Senior Notes due 2017, in each case
issued pursuant to the New Senior Note Indentures, and any notes issued by the
U.S. Borrower in exchange for, and as contemplated by, the New Senior Notes with
substantially identical terms as the New Senior Notes and (b) the 8.875% Senior
Notes issued pursuant to the 8.875% Senior Note Indenture, and any notes issued
by the U.S. Borrower in exchange for, and as contemplated by, the 8.875% Senior
Notes with substantially identical terms as the 8.875% Senior Notes.

“Newco UK Loan” shall mean the loan from the U.S. Borrower to Newco UK on the
Closing Date in an aggregate principal amount equal to $725,740,000 out of the
proceeds of Loans made to the U.S. Borrower on the Closing Date, which loan is
evidenced by a note and pledged pursuant to a Foreign Pledge Agreement.

“Northrop Space and Mission” shall mean Northrop Grumman Space & Mission Systems
Corp., an Ohio corporation.

“Notice of Termination” shall have the meaning assigned to such term in
Section 2.22(e)(ii).

“Obligations” shall mean the “Obligations”, as such term is defined in the U.S.
Collateral Agreement, and the “Foreign Obligations”, as such term is defined in
the Foreign Guarantee.

 

39



--------------------------------------------------------------------------------

“Original Credit Agreement” shall mean the Credit Agreement dated as of
February 27, 2003 among Holdings, Intermediate Holdings, the U.S. Borrower, the
Foreign Subsidiary Borrowers party thereto, the lenders party thereto from time
to time and JPMorgan Chase Bank, as administrative agent, Credit Suisse First
Boston, acting through its Cayman Islands Branch, Lehman Commercial Paper Inc.,
and Deutsche Bank Securities Inc., each as co-syndication agent, and Bank of
America, N.A., as documentation agent.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents.

“Parallel Debt Agreement” shall mean the Amended and Restated Parallel Debt
Agreement dated as of the date hereof, among Holdings, Intermediate Holdings,
the U.S. Borrower, the Subsidiary Loan Parties and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Act of 2006, as amended.

“Perfection Certificates” shall mean the U.S. Perfection Certificate and the
Foreign Perfection Certificates.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a person or division or line of business of a
person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
person or division is engaged in the same or a similar line of business as the
U.S. Borrower and the Subsidiaries or a reasonable extension, development or
expansion of such line of business or a business ancillary to such line of
business, (b) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (c) immediately after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) the Equity Interests of
any acquired or newly formed corporation, partnership, association or other
business entity are held directly by (A) the U.S. Borrower, (B) a Wholly Owned
Subsidiary that is a Domestic Subsidiary Loan Party or (C) if such corporation,
partnership, association or other business entity is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any

 

40



--------------------------------------------------------------------------------

State thereof or the District of Columbia, a Foreign Subsidiary Loan Party and
(iv)(A) the U.S. Borrower and the Subsidiaries shall be in compliance, on a Pro
Forma Basis after giving effect to such acquisition or formation, with the
covenants contained in Sections 6.11 and 6.12 recomputed as at the last day of
the most recently ended fiscal quarter of the U.S. Borrower and the
Subsidiaries, and the U.S. Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the U.S. Borrower to such
effect, together with all relevant financial information for such Subsidiary or
assets, and (B) any acquired or newly formed Subsidiary shall not be liable for
any Indebtedness (except for Indebtedness permitted by Section 6.01).

“Permitted Call Spread Transaction” shall mean a derivative transaction
implemented by Holdings or any of its Subsidiaries in connection with the
issuance of the U.S. Borrower’s 3.50% Exchangeable Senior Notes due 2015
pursuant to which Holdings or any of its Subsidiaries (a) purchases a call
option with respect to the Equity Interests of Holdings into which such
convertible bonds may be converted in accordance with the terms thereof and
(b) simultaneously sells a call option with respect to such Equity Interests of
Holdings with the same expiration date as, but at a higher exercise price than
the exercise price applicable to, the call option referenced in clause (a) of
this definition, for the purpose of hedging the risk associated with an increase
in the value of the Equity Interests of Holdings into which such convertible
bonds may be converted and, for purposes of clarity, not to hedge or mitigate
risks with respect to which Holdings, the U.S. Borrower or any Subsidiary does
not have an actual exposure.

“Permitted Cure Security” shall mean an equity security of Holdings (or the
surviving entity in any merger of Holdings permitted under Section 6.05(b))
having no mandatory redemption, repurchase or similar requirements prior to
December 31, 2012, and upon which all dividends or distributions (if any) shall
be payable solely in additional shares of such equity security.

“Permitted Holder” shall mean the Fund, the Fund Affiliates and the Management
Group.

“Permitted Investments” shall mean: (a) direct obligations of the United States
of America or any agency thereof or obligations guaranteed by the United States
of America or any agency thereof; (b) time deposit accounts, certificates of
deposit and money market deposits maturing within 365 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits having a Dollar Equivalent that is in excess of $500,000,000
and whose long term debt, or whose parent holding company’s long term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act)); (c) repurchase obligations with a term of not more than
365 days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in
clause (b) above; (d) commercial paper, maturing not more than 365 days after
the date of acquisition, issued by a corporation (other than an Affiliate of any
Borrower) organized and in existence under the laws of the United

 

41



--------------------------------------------------------------------------------

States of America or any foreign country recognized by the United States of
America with a rating at the time as of which any investment therein is made of
P-1 (or higher) according to Moody’s, or A-1 (or higher) according to S&P;
(e) securities with maturities of twelve months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A2 by Moody’s; (f) in the case
of any Foreign Subsidiary: (i) direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies or
(iii) investments of the type and maturity described in clauses (a) through
(e) above of foreign obligors (or the parents of such obligors), which
investments or obligors (or the parents of such obligors) are not rated as
provided in such clauses or in clause (ii) above but which are, in the
reasonable judgment of the U.S. Borrower, comparable in investment quality to
such investments and obligors (or the parents of such obligors); (g) shares of
mutual funds whose investment guidelines restrict 95% of such funds’ investments
to those satisfying the provisions of clauses (a) through (e) above; (h) money
market funds that (i) comply with the criteria set forth in Rule 2a-7 under the
Investment Company Act of 1940 or are members in the Institutional Money Market
Funds Association, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000; and (i) time deposit accounts,
certificates of deposit and money market deposits in an aggregate face amount
not in excess of 5% of the total assets of the U.S. Borrower and the
Subsidiaries, on a consolidated basis, as of the end of the U.S. Borrower’s most
recently completed fiscal year.

“Permitted Junior Convertible Debt” shall have the meaning assigned to such term
in Section 6.01(q).

“Permitted Junior Debt” shall have the meaning assigned to such term in
Section 6.01(q).

“Permitted Junior Debt Documents” shall mean the indenture or indentures under
which any Permitted Junior Debt (or Permitted Notes Refinancing Indebtedness in
respect of any Permitted Junior Debt) is issued, all side letters, instruments,
agreements and other documents evidencing or governing any Permitted Junior Debt
(or any Permitted Notes Refinancing Indebtedness with respect to any Permitted
Junior Debt), providing for any Guarantee or other right in respect thereof,
affecting the terms of the foregoing or entered into in connection therewith and
all schedules, exhibits and annexes to each of the foregoing.

“Permitted Notes Refinancing Indebtedness” shall mean any Indebtedness of the
U.S. Borrower issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), all or any portion of the New Senior Notes, 3.5% Exchangeable
Senior Notes or any Permitted Junior Debt (or previous refinancings thereof
constituting Permitted Notes Refinancing

 

42



--------------------------------------------------------------------------------

Indebtedness); provided that (a) the principal amount of such Permitted Notes
Refinancing Indebtedness does not exceed the principal amount of the New Senior
Notes, 3.5% Exchangeable Senior Notes or Permitted Junior Debt (or previous
refinancings thereof constituting Permitted Notes Refinancing Indebtedness)
being Refinanced (plus unpaid accrued interest, fees and premium thereon
(including in connection with a tender offer)), (b) the stated maturity of such
Permitted Notes Refinancing Indebtedness is no earlier than 180 days after the
Latest Maturity Date on the date of issuance of such Indebtedness, (c) such
Permitted Notes Refinancing Indebtedness does not require any scheduled
amortization, principal or sinking fund payments earlier than 180 days after the
Latest Maturity Date on the date of issuance of such Indebtedness, (d) such
Permitted Notes Refinancing Indebtedness does not have different primary
obligors or guarantors than those with respect to the New Senior Notes, the 3.5%
Exchangeable Senior Notes or applicable Permitted Junior Debt (or previous
refinancings thereof constituting Permitted Notes Refinancing Indebtedness), as
applicable; provided that any Permitted Notes Refinancing Indebtedness that is
secured by Liens permitted by Section 6.02(s) may be incurred by any Borrower
and may be guaranteed by different guarantors than the guarantors of the New
Senior Notes or the 3.5% Exchangeable Senior Notes so long as such guarantors
are Loan Parties, (e) such Permitted Notes Refinancing Indebtedness is not
secured by any collateral (other than Second-Priority Liens permitted by
Section 6.02(s) incurred in connection with the Refinancing of New Senior Notes,
3.5% Exchangeable Senior Notes or any Permitted Notes Refinancing Indebtedness
in respect of the New Senior Notes or 3.5% Exchangeable Senior Notes so
Refinanced) and (f) all other terms (excluding interest rates and redemption
premiums) of such Permitted Refinancing Indebtedness are not less favorable to
the Lenders in any material respect than those contained in (i) in the case of
Permitted Notes Refinancing Indebtedness incurred to Refinance New Senior Notes
or 3.5% Exchangeable Senior Notes, the New Senior Notes or the 3.5% Exchangeable
Senior Notes, as applicable and (ii) in the case of Permitted Notes Refinancing
Indebtedness incurred to Refinance Permitted Junior Debt, the Permitted Junior
Debt being so Refinanced.

“Permitted Receivables Documents” shall mean all documents and agreements
relating to the Permitted Receivables Financing.

“Permitted Receivables Financing” shall mean any sale or financing, or pledge
pursuant to a non-structured receivables-based financing, by the U.S. Borrower
or any Subsidiary of accounts receivable, provided that (A) any such sale or
financing shall provide for recourse to such Subsidiary or the U.S. Borrower (as
applicable) only to the extent customary for similar sales or financings in the
jurisdiction relevant to such sale or financing (and in any event shall not
provide for recourse to such Subsidiary or the U.S. Borrower in the event of
non-payment of such receivables) and (B) the sum of, without duplication,
(x) the aggregate principal amounts financed pursuant to this definition and
(y) the aggregate Net Investment in accounts receivable pursuant to this
definition shall not exceed $600,000,000 at any time. For the purpose of this
definition, “Net Investment” means the cash purchase price paid by the buyer in
connection with its purchase of accounts receivable (including any bills of
exchange) less the amount of collections received in respect of such accounts
receivable and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest, in each case as determined in
good faith and in a consistent and commercially reasonable manner by the U.S.
Borrower.

 

43



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, Intermediate Holdings, the U.S. Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement or a Foreign Pledge Agreement, as applicable.

“primary obligor” shall have the meaning given such term in the definition of
the term Guarantee.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

“Pro Forma Basis” shall mean, as to any person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period last ended on or before
the occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Disposition and to any Permitted Business Acquisition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” and Section 2.23,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition is consummated
or the date of the applicable Incremental Extension of Credit as the case may
be); and

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred

 

44



--------------------------------------------------------------------------------

for working capital purposes and amounts outstanding under any Permitted
Receivables Financing, in each case not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition”, Section 2.23, Section 6.04(s), Section 6.06(e) and
Section 6.09(b)(i) occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition is consummated or the date of the applicable Incremental Extension
of Credit, investment, dividend, repurchase of equity or payment of
Indebtedness, as the case may be) shall be deemed to have been incurred or
repaid at the beginning of such period and (y) Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods.

Pro forma calculations made pursuant to the definition of “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the U.S. Borrower
and, for any fiscal period ending on or prior to the first anniversary of a
Permitted Business Acquisition or Asset Disposition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), may include adjustments to reflect operating
expense reductions reasonably expected to result from such Permitted Business
Acquisition, Asset Disposition or other similar transaction, less the amount of
costs reasonably expected to be incurred by the U.S. Borrower and the
Subsidiaries to achieve such cost savings, to the extent that the U.S. Borrower
delivers to the Administrative Agent (i) a certificate of a Financial Officer of
the U.S. Borrower setting forth such operating expense reductions and the costs
to achieve such reductions and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and the costs to
achieve such reductions.

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of the U.S. Borrower and
the Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of Holdings, the U.S. Borrower or a Subsidiary prior to the Restatement
Effective Date in connection with the Restatement Transactions.

“Purchase Agreement” shall mean the Master Purchase Agreement between BCP
Acquisition Company L.L.C. and Northrop Grumman Corporation dated as of
November 18, 2002, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing or
Swingline Foreign Currency Borrowing and any Interest Period, the day on which
it is market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.

 

45



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean TRW Auto Global Receivables, LLC, a Delaware
limited liability company.

“Reference LIBO Rate” shall have the meaning assigned to such term in the
definition of the term “Alternate Base Rate”.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

“Refinance” shall have the meaning assigned to such term in the definition of
“Permitted Notes Refinancing Indebtedness”, and “Refinanced” and “Refinancing”
shall have the meanings correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, (d) unused U.S. Revolving Facility Commitments (excluding Commitments
to make Swingline Loans), (e) Available Unused Commitments and (f) Ancillary
Commitments, that taken together, represent more than 50% of the sum of (i) all
Loans (other than Swingline Loans) outstanding, (ii) Revolving L/C Exposures,
(iii) Swingline Exposures, (iv) unused U.S. Revolving Facility Commitments
(excluding commitments to make Swingline Loans), (v) the total Available Unused
Commitments and (vi) Ancillary Commitments at such time. For purposes of the
foregoing, the Loans, Revolving L/C Exposures, Swingline Exposures, unused U.S.
Revolving Facility Commitment, Available Unused Commitment and Ancillary
Commitment of any Defaulting Lender shall be disregarded in determining the
Required Lenders at any time.

 

46



--------------------------------------------------------------------------------

“Reserve Account” shall have the meaning assigned to such term in
Section 11.02(a).

“Reset Date” shall have the meaning assigned to such term in Section 1.03(a).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Effective Date” shall mean the date on which the conditions
specified in Section 4.01 are satisfied (or waived by the Required Lenders).

“Restatement Effective Date Foreign Subsidiary Borrower Agreement” shall mean a
Foreign Subsidiary Borrower Agreement listed on Schedule 1.01(i) entered into by
Foreign Subsidiary Borrowers listed on such schedule on or prior to the
Restatement Effective Date.

“Restatement Transactions” shall mean the execution and delivery of this
Agreement by each Person party thereto, the satisfaction of the conditions to
the effectiveness thereof and the consummation of the transactions contemplated
thereby.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitment” shall mean a Global Revolving Facility Commitment
or a U.S. Revolving Facility Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum at such time, without duplication, of (a) such Lender’s Global Revolving
Facility Credit Exposure and (b) such Lender’s U.S. Revolving Facility Credit
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment.

“Revolving Credit Maturity Date” shall mean September 28, 2017; provided that
if, as of the First Early Maturity Test Date or the Second Early Maturity Test
Date, the Borrowers shall not have satisfied the Early Maturity Test Date
Condition in respect of such date, then in each case the Revolving Credit
Maturity Date shall be the day that is 20 Business Days after such date.

“Revolving Facility Lenders” shall mean the Global Revolving Facility Lenders
and the U.S. Revolving Facility Lenders.

 

47



--------------------------------------------------------------------------------

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit denominated in Dollars outstanding at
such time, (b) the Dollar Equivalent of the aggregate undrawn amount of all
Letters of Credit denominated in a Foreign Currency outstanding at such time,
(c) the aggregate principal amount of all L/C Disbursements (i) made in Dollars
that have not yet been reimbursed at such time or (ii) made in a Foreign
Currency and converted into Dollars pursuant to Section 2.05(e) or 2.05(k) and
(d) the Dollar Equivalent of the aggregate principal amount of all L/C
Disbursements made in a Foreign Currency that have not yet been reimbursed or
converted into Dollars pursuant to Section 2.05(e) or 2.05(k). The Revolving L/C
Exposure of any U.S. Revolving Facility Lender at any time shall mean its U.S.
Revolving Facility Percentage of the aggregate Revolving L/C Exposure at such
time, as such U.S. Revolving Facility Lender’s Revolving L/C Exposure is
adjusted according to Section 2.24 from time to time.

“Revolving Loans” shall mean Global Revolving Facility Loans and U.S. Revolving
Facility Loans.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Early Maturity Test Date” shall mean the last fiscal day of July, 2017.

“Second-Priority Lien” shall mean any Lien on any Collateral (but not any other
assets) of Holdings, the U.S. Borrower or any Subsidiary that is subordinated to
the Liens securing the Obligations pursuant to an Additional Intercreditor
Agreement.

“Second Restatement Effective Date” shall mean January 9, 2004.

“Secured Parties” shall mean the “Secured Parties” as defined in the U.S.
Collateral Agreement.

“Securities Act” shall have the meaning assigned to such term in the preamble to
this Agreement.

“Security Documents” shall mean the Mortgages, the U.S. Collateral Agreement,
the Foreign Pledge Agreements, the Foreign Security Agreements, the Foreign
Guarantee, the Finco Guarantee, the Parallel Debt Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Senior Note Indentures” shall mean the Indentures dated as of February 18,
2003, among the U.S. Borrower, the Subsidiaries party thereto and the trustee
named therein from time to time, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

48



--------------------------------------------------------------------------------

“Senior Notes” shall mean the U.S. Borrower’s 9.375% Senior Notes due 2013 and
10.125% Senior Notes due 2013, in each case issued pursuant to the Senior Note
Indentures and any notes issued by the U.S. Borrower in exchange for, and as
contemplated by, the Senior Notes with substantially identical terms as the
Senior Notes.

“Senior Permitted Additional Secured Debt” shall mean secured Indebtedness
incurred by the U.S. Borrower in the form of one or more series of senior
secured notes; provided that (a) such Indebtedness does not mature or have
scheduled amortization or payments of principal prior to the date that is 91
days after the Latest Maturity Date on the date of issuance of such
Indebtedness, (b) the security agreements relating to such Indebtedness are
substantially the same as the corresponding Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(c) such Indebtedness is secured by the Collateral on a pari passu basis with
the Obligations and is not secured by any property or assets of Holdings, any
Borrower or any Subsidiary other than the Collateral, (d) such Indebtedness is
not Guaranteed by any person other than those Loan Parties Guaranteeing the
Obligations (as defined in the U.S. Collateral Agreement) on the date of the
issuance of such Indebtedness and (e) the holders of such Indebtedness, or a
trustee or agent acting on behalf of such holders, shall have become a party to
the First Lien Intercreditor Agreement (or, if such Indebtedness is the initial
Senior Permitted Additional Secured Debt incurred by the U.S. Borrower, then
Holdings, the U.S. Borrower, the Domestic Subsidiary Loan Parties, Finco, the
Administrative Agent, the Collateral Agent and such holders (or such trustee or
agent acting on behalf of such holders) shall have executed and delivered the
First Lien Intercreditor Agreement).

“Senior Subordinated Note Indentures” shall mean the Indentures dated as of
February 18, 2003, among the U.S. Borrower, the Subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Closing Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

“Senior Subordinated Notes” shall mean the U.S. Borrower’s 11% Senior
Subordinated Notes due 2013 and 11.75% Senior Subordinated Notes due 2013, in
each case issued pursuant to the Senior Subordinated Note Indentures and any
notes issued by the U.S. Borrower in exchange for, and as contemplated by, the
Senior Subordinated Notes with substantially identical terms as the Senior
Subordinated Notes.

“Special Escrow Account” shall mean an escrow account established by the U.S.
Borrower with the Administrative Agent and with respect to which a control
agreement has been delivered by the applicable depositary bank in favor of the
Collateral Agent; provided that the terms of such escrow account shall permit
the proceeds therein to be applied only for the redemption or retirement of the
New Senior Notes or the 3.5% Exchangeable Senior Notes and shall otherwise be
reasonably satisfactory to the Administrative Agent.

 

49



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or other similar percentages (expressed as a decimal)
established by any Governmental Authority of the United States of America or of
the jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of
February 28, 2003, among the Fund and Northrop Grumman Corporation, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(d).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean a subsidiary of the U.S. Borrower.

“Subsidiary Loan Party” shall mean each Subsidiary that is (a) a Domestic
Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the U.S. Borrower or a Subsidiary shall be a Swap Agreement.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.

 

50



--------------------------------------------------------------------------------

“Swingline Dollar Borrowing” shall mean a Borrowing comprised of Swingline
Dollar Loans.

“Swingline Dollar Commitment” shall mean, with respect to each Swingline Dollar
Lender, the commitment of such Swingline Dollar Lender to make Swingline Dollar
Loans pursuant to Section 2.04. The amount of each Swingline Dollar Lender’s
Swingline Dollar Commitment on the Restatement Effective Date is set forth on
Schedule 2.04(a). The aggregate amount of the Swingline Dollar Commitments on
the Restatement Effective Date is $50,000,000. Additional Swingline Dollar
Commitments may be established hereunder from time to time; provided that the
aggregate amount of the Swingline Dollar Commitments shall not exceed
$100,000,000.

“Swingline Dollar Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Dollar Borrowings at such time. The
Swingline Dollar Exposure of any U.S. Revolving Facility Lender at any time
shall mean its U.S. Revolving Facility Percentage of the aggregate Swingline
Dollar Exposure at such time, as such U.S. Revolving Facility Lender’s Swingline
Dollar Exposure is adjusted in accordance with the following sentence or
Section 2.24 from time to time.

“Swingline Dollar Funding Percentage” shall mean at any time, with respect to
any U.S. Revolving Facility Lender, the percentage of the total Swingline Dollar
Exposure represented by such Lender’s Swingline Dollar Exposure at such time.

“Swingline Dollar Lender” shall mean a Lender with a Swingline Dollar Commitment
or outstanding Swingline Dollar Loans.

“Swingline Dollar Loans” shall mean the swingline loans denominated in Dollars
and made to the U.S. Borrower pursuant to Section 2.04.

“Swingline Exposure” shall mean at any time the sum of the Swingline Dollar
Exposure and the Swingline Foreign Currency Exposure.

“Swingline Foreign Currency Borrowing” shall mean a Borrowing comprised of
Swingline Foreign Currency Loans.

“Swingline Foreign Currency Commitment” shall mean, with respect to each
Swingline Foreign Currency Lender, the commitment of such Swingline Foreign
Currency Lender to make Swingline Foreign Currency Loans pursuant to
Section 2.04. The amount of each Swingline Foreign Currency Lender’s Swingline
Foreign Currency Commitment on the Restatement Effective Date is set forth on
Schedule 2.04(b). The aggregate amount of the Swingline Foreign Currency
Commitments on the Restatement Effective Date is $50,000,000. Additional
Swingline Foreign Currency Commitments may be established hereunder from time to
time; provided that the aggregate amount of the Swingline Foreign Currency
Commitments shall not exceed $100,000,000.

“Swingline Foreign Currency Exposure” shall mean at any time the Dollar
Equivalent of the aggregate principal amount of all outstanding Swingline
Foreign Currency Loans at such time. The Swingline Foreign Currency Exposure of
any Global

 

51



--------------------------------------------------------------------------------

Revolving Facility Lender at any time shall mean its ratable share (based on
Available Unused Commitments) of the aggregate Swingline Foreign Currency
Exposure at such time, as such Global Revolving Facility Lender’s Swingline
Foreign Currency Exposure is adjusted in accordance with the following sentence
or Section 2.24 from time to time.

“Swingline Foreign Currency Funding Percentage” shall mean at any time, with
respect to any Global Revolving Facility Lender, the percentage of the total
Swingline Foreign Currency Exposure represented by such Lender’s Swingline
Foreign Currency Exposure at such time.

“Swingline Foreign Currency Lender” shall mean a Lender with a Swingline Foreign
Currency Commitment or outstanding Swingline Foreign Currency Loans.

“Swingline Foreign Currency Loans” shall mean the swingline loans denominated in
a Foreign Currency and made to a Foreign Subsidiary Borrower pursuant to
Section 2.04.

“Swingline Foreign Currency Rate” shall mean with respect to any Swingline
Foreign Currency Borrowing, for any Interest Period, the interest rate per annum
at which deposits in the currency of such Swingline Foreign Currency Borrowing
are offered for such Interest Period to major banks in the London interbank
market by JPMorgan Chase Bank, N.A., on the Quotation Day.

“Swingline Lender” shall mean (i) the Swingline Dollar Lenders, in their
respective capacities as Lenders of Swingline Dollar Loans, and (ii) the
Swingline Foreign Currency Lenders, in their respective capacities as Lenders of
Swingline Foreign Currency Loans.

“Swingline Loans” shall mean the Swingline Dollar Loans and the Swingline
Foreign Currency Loans.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loans” shall mean the Incremental Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then last ended (taken as one
accounting period).

 

52



--------------------------------------------------------------------------------

“Third Amendment and Restatement Agreement” shall have the meaning assigned to
such term in the preamble to this Agreement.

“Total Revolving Credit Commitment” shall mean, at any time, the total Global
Revolving Facility Commitments and the total U.S. Revolving Facility
Commitments, as in effect at such time.

“Transactions” shall mean all the transactions described in the preamble to, or
otherwise contemplated by, this Agreement or the Purchase Agreement.

“Transferor” shall mean TRW Automotive Receivables, LLC, a Delaware limited
liability company.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate and the Swingline Foreign Currency
Rate.

“Unfunded Ancillary Credit Extension” shall mean, at any time, an extension of
credit under an Ancillary Facility in respect of which the applicable Ancillary
Lender has not previously advanced funds to, or on behalf of, the Foreign
Subsidiary Borrower but in respect of which such Ancillary Lender remains
obligated so to advance funds.

“Unrestricted Cash” shall mean cash and Permitted Investments of any of the U.S.
Borrower and its consolidated Subsidiaries that would not appear as “restricted”
on a consolidated balance sheet of any of the U.S. Borrower and its consolidated
Subsidiaries.

“Unsecured Ancillary Facility” shall mean any Ancillary Facility made available,
as set forth herein, to any Foreign Subsidiary Borrower that is not a Loan
Party. The Dollar Equivalent aggregate principal amount of all Unsecured
Ancillary Facilities at any time shall not exceed $30,000,000.

“U.S. Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement; provided that unless the context requires
otherwise, if the U.S. Borrower merges with Holdings pursuant to
Section 6.05(b), the surviving entity in such merger shall be deemed to be the
U.S. Borrower for all purposes under this Agreement and all terms and conditions
applicable to Holdings, shall cease to be in force and effect.

“U.S. Collateral Agreement” shall mean the Amended and Restated U.S. Guarantee
and Collateral Agreement, as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit E, among Holdings, the U.S. Borrower, each
Domestic Subsidiary Loan Party and the Collateral Agent.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans in
Dollars.

 

53



--------------------------------------------------------------------------------

“U.S. Mortgages” shall mean the mortgages, deeds of trust, assignments of leases
and rents and other security documents, as amended, supplemented or otherwise
modified from time to time, with respect to Mortgaged Properties located in the
United States of America, delivered pursuant to Section 5.10 or Section 5.13,
each substantially in the form of Exhibit D.

“U.S. Perfection Certificate” shall mean a certificate in the form of Annex I to
the U.S. Collateral Agreement or any other form approved by the Collateral
Agent.

“U.S. Revolving Facility” shall mean the U.S. Revolving Facility Commitments and
extensions of credit made thereunder by the U.S. Revolving Facility Lenders.

“U.S. Revolving Facility Borrowing” shall mean a Borrowing comprised of U.S.
Revolving Facility Loans.

“U.S. Revolving Facility Commitment” shall mean, with respect to each U.S.
Revolving Facility Lender, the commitment of such U.S. Revolving Facility Lender
to make U.S. Revolving Facility Loans pursuant to Section 2.01, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each U.S. Revolving Facility
Lender’s U.S. Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance or Incremental Facility Amendment pursuant to
which such U.S. Revolving Facility Lender shall have assumed its U.S. Revolving
Facility Commitment, as applicable. The aggregate amount of the U.S. Revolving
Facility Commitments on the date hereof is $700,000,000.

“U.S. Revolving Facility Credit Exposure” shall mean, at any time, the sum of
(a) the aggregate principal amount of the U.S. Revolving Facility Loans
outstanding at such time, (b) the Swingline Dollar Exposure at such time and
(c) the Revolving L/C Exposure at such time. The U.S. Revolving Facility Credit
Exposure of any Lender at any time shall be such Lender’s U.S. Revolving
Facility Percentage of the U.S. Revolving Facility Credit Exposure at such time,
as adjusted to reflect the reallocations of Revolving L/C Exposures and
Swingline Dollar Exposures pursuant to the second sentence of the definition of
“Swingline Dollar Exposure” and Section 2.24.

“U.S. Revolving Facility Lender” shall mean a Lender with a U.S. Revolving
Facility Commitment or with outstanding U.S. Revolving Facility Loans.

“U.S. Revolving Facility Loan” shall mean a Loan made by a U.S. Revolving
Facility Lender in respect of a U.S. Revolving Facility Commitment pursuant to
Section 2.01. Each U.S. Revolving Facility Loan shall be a Eurocurrency Loan or
an ABR Loan.

 

54



--------------------------------------------------------------------------------

“U.S. Revolving Facility Percentage” shall mean, with respect to any U.S.
Revolving Facility Lender, the percentage of the total U.S. Revolving Facility
Commitments represented by such Lender’s U.S. Revolving Facility Commitment;
provided that when a Defaulting Lender shall exist, for purposes of
Section 2.24, “U.S. Revolving Facility Percentage” shall mean the percentage of
the total U.S. Revolving Facility Commitments (disregarding any Defaulting
Lender’s U.S. Revolving Facility Commitment) represented by such Lender’s U.S.
Revolving Facility Commitment. If the U.S. Revolving Facility Commitments have
terminated or expired, the U.S. Revolving Facility Percentages shall be
determined based upon the U.S. Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04.

“USA Patriot Act” shall have the meaning assigned to such term in Section 9.18.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise indicates, all references herein to a “Wholly Owned
Subsidiary” are references to a Wholly Owned Subsidiary of the U.S. Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. (a) The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the U.S.
Borrower notifies the Administrative Agent that the U.S. Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the U.S.
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For the purposes of
determining compliance with Section 6.01 through Section 6.10 with respect to
any amount in a currency other than Dollars,

 

55



--------------------------------------------------------------------------------

amounts shall be deemed to equal the Dollar Equivalent thereof determined using
the Exchange Rate calculated as of the Business Day on which such amounts were
incurred or expended, as applicable. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value”, as
defined therein (it being understood and agreed that nothing herein shall be
construed as precluding Holdings, Intermediate Holdings, the Borrower or any
Subsidiary from making any such election).

(b) All section references in this Agreement that relate to time periods prior
to the Restatement Effective Date shall be deemed to be references to such
sections in the Existing Credit Agreement.

SECTION 1.03. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date and (ii) give notice thereof to the
Borrowers. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”) or other date of determination, shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
any other provision expressly requiring the use of an Exchange Rate calculated
as of a specified date) be the Exchange Rates employed in converting any amounts
between Dollars and each of the Foreign Currencies.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Loans denominated in Foreign
Currencies then outstanding (after giving effect to any Loans denominated in
Foreign Currencies made or repaid on such date) and the Revolving L/C Exposure
and (ii) notify the Lenders, each Issuing Bank and the Borrowers of the results
of such determination.

SECTION 1.04. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

56



--------------------------------------------------------------------------------

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Closing Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euros.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (i) to make (A) Global Revolving Facility Loans denominated
in Dollars or Foreign Currencies to the U.S. Borrower from its U.S. Lending
Office or Global Lending Office, as applicable, and (B) Global Revolving
Facility Loans denominated (x) in Dollars to Foreign Subsidiary Borrowers from
its U.S. Lending Office or Global Lending Office (as requested by the applicable
Borrower) or (y) in Foreign Currencies to Foreign Subsidiary Borrowers from its
Global Lending Office, in the case of clauses (A) and (B) from time to time
during the Availability Period in an aggregate principal amount that will not
result in (1) such Lender’s Global Revolving Facility Credit Exposure exceeding
(x) such Lender’s Global Revolving Facility Commitment minus (y) such Lender’s
Ancillary Commitment or (2) the Global Revolving Facility Credit Exposure
exceeding (x) the total Global Revolving Facility Commitments minus (y) the
total Ancillary Commitments and (ii) to make U.S. Revolving Facility Loans
denominated in Dollars to the U.S. Borrower from its U.S. Lending Office from
time to time during the Availability Period in an aggregate principal amount
that will not result in (A) such Lender’s U.S. Revolving Facility Credit
Exposure exceeding such Lender’s U.S. Revolving Facility Commitment or (B) the
U.S. Revolving Facility Credit Exposure exceeding the total U.S. Revolving
Facility Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, in accordance with
their respective Swingline Dollar Commitments or Swingline Foreign Currency
Commitments, as applicable). The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

57



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars and made
from a U.S. Lending Office (other than a Swingline Dollar Borrowing) shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith and (ii) each Borrowing denominated in a
Foreign Currency (other than a Swingline Foreign Currency Borrowing) and each
Borrowing denominated in Dollars and made from a Global Lending Office shall be
comprised entirely of Eurocurrency Loans. Each Swingline Dollar Borrowing shall
be an ABR Borrowing. Each Swingline Foreign Currency Borrowing shall be
comprised entirely of Swingline Foreign Currency Loans. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.15,
2.17 or 2.21 solely in respect of increased costs resulting from such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Revolving Borrowing that is an Ancillary
Replacement Borrowing shall be permitted to be in an amount necessary to finance
Ancillary Credit Extensions under an Ancillary Facility being terminated
pursuant to Section 2.22(e). At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the U.S. Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Each Swingline Dollar Borrowing and Swingline
Foreign Currency Borrowing shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
(i) 10 Eurocurrency Borrowings outstanding with respect to each Class of
Incremental Term Loans and (ii) 35 Eurocurrency Borrowings outstanding under the
Global Revolving Facility and the U.S. Revolving Facility (not including
Ancillary Replacement Borrowings).

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

 

58



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. Except in the case of an Ancillary
Replacement Borrowing (which shall be governed by Section 2.22(e)) or a
Swingline Borrowing (which shall be governed by Section 2.04), to request a
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
Local Time, one Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Applicable Agent of a written
Borrowing Request in a form approved by the Applicable Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) whether the requested Borrowing is to be a Global Revolving Facility
Borrowing or a U.S. Revolving Facility Borrowing;

(iii) in the case of a Global Revolving Facility Borrowing, the Currency in
which such Borrowing is to be denominated;

(iv) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);

(v) the date of such Borrowing, which shall be a Business Day;

(vi) in the case of a Borrowing denominated in Dollars and requested to be made
from a U.S. Lending Office, whether such Borrowing is to be an ABR Borrowing or
a Eurocurrency Borrowing;

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(viii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is a Global Revolving
Facility Borrowing denominated in a Foreign Currency, in which case such Global
Revolving Facility Borrowing shall be a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

59



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, (i) each Swingline Dollar Lender agrees to make Swingline Dollar Loans
to the U.S. Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Dollar Loans made by
such Swingline Dollar Lender exceeding such Swingline Dollar Lender’s Swingline
Dollar Commitment or (y) the U.S. Revolving Facility Credit Exposure exceeding
the U.S. Revolving Facility Commitments (less the unused U.S. Revolving Facility
Commitments of any Defaulting U.S. Revolving Facility Lender at such time) and
(ii) each Swingline Foreign Currency Lender agrees to make Swingline Foreign
Currency Loans to the U.S. Borrower or the Foreign Subsidiary Borrowers from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (x) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Foreign Currency Loans made
by such Swingline Foreign Currency Lender exceeding such Swingline Foreign
Currency Lender’s Swingline Foreign Currency Commitment or (y) the sum of the
Global Revolving Facility Credit Exposure and the total Ancillary Commitments
exceeding the total Global Revolving Facility Commitments (less any amounts of
Available Unused Commitments in respect of any Defaulting Global Revolving
Facility Lenders at such time); provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Dollar
Borrowing or Swingline Foreign Currency Borrowing. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Dollar Borrowing or Swingline Foreign Currency
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (confirmed by a Swingline Borrowing Request by telecopy),
in the case of a Swingline Dollar Borrowing and by telecopy, in the case of a
Swingline Foreign Currency Borrowing, not later than (i) 1:00 p.m., Local Time,
on the day of a proposed Swingline Dollar Borrowing, (ii) not later than 10:00
a.m., Local Time, on the day of a proposed Swingline Foreign Currency Borrowing
denominated in Euros or Sterling, (iii) not later than 10:00 a.m., Local Time,
one Business Day prior to the date of a proposed Swingline Foreign Currency
Borrowing denominated in Yen and (iv) 10:00 a.m., Local Time, on the day of a
proposed Swingline Foreign Currency Borrowing denominated in Canadian dollars.
Each such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (A) in the case of a Swingline Foreign Currency Borrowing, the Borrower
requesting such Borrowing, (B) the requested date (which shall be a Business
Day), (C) in the case of a Swingline Foreign Currency Borrowing, the Foreign
Currency in which such Swingline Foreign Currency Borrowing is to be
denominated, (D) the amount of the requested Swingline Dollar Borrowing
(expressed in Dollars) or Swingline Foreign Currency Borrowing (expressed in the
applicable Foreign Currency), as applicable, and (E) in the case of a Swingline
Foreign Currency Borrowing, the Interest Period to be applicable thereto, which
shall be a period contemplated by clause (b) of the definition of the term
“Interest Period”. The Applicable Agent shall promptly advise each Swingline
Dollar Lender (in the case of a notice relating to a Swingline Dollar Borrowing)
or each Swingline Foreign Currency Lender (in the case of a notice relating to a
Swingline Foreign Currency Borrowing) of any such notice received

 

60



--------------------------------------------------------------------------------

from a Borrower and the amount of such Swingline Lender’s Swingline Loan to be
made as part of the requested Swingline Dollar Borrowing or Swingline Foreign
Currency Borrowing, as applicable. Each Swingline Dollar Lender shall make each
Swingline Dollar Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the Applicable Agent
most recently designated by it for such purpose by notice to the Swingline
Dollar Lenders. The Applicable Agent will make such Swingline Dollar Loans
available to the U.S. Borrower by promptly crediting the amounts so received, in
like funds, to the general deposit account of the U.S. Borrower with the
Applicable Agent (or, in the case of a Swingline Dollar Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank). Each Swingline Foreign Currency
Lender shall make each Swingline Foreign Currency Loan to be made by it
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., Local Time, to the
account of the Applicable Agent most recently designated by it for such purpose
by notice to the Swingline Foreign Currency Lenders. The Applicable Agent will
make such Swingline Foreign Currency Loans available to the applicable Foreign
Subsidiary Borrower by (x) promptly crediting the amounts so received, in like
funds, to the general deposit account with the Applicable Agent of the
applicable Foreign Subsidiary Borrower most recently designated to the
Applicable Agent or (y) by wire transfer of the amounts received in immediately
available funds to the general deposit account of the applicable Foreign
Subsidiary Borrower most recently designated to the Applicable Agent.

(c) A Swingline Lender may by written notice given to the Applicable Agent (and
to the other Swingline Dollar Lenders or Swingline Foreign Currency Lenders, as
applicable) not later than 10:00 a.m., Local Time, on any Business Day require
(i) in the case of a Swingline Dollar Lender, the U.S. Revolving Facility
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Dollar Loans made by it or (ii) in the case of a
Swingline Foreign Currency Lender, the Global Revolving Facility Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Foreign Currency Loans made by it. Such notice shall
specify the aggregate amount of such Swingline Loans in which the U.S. Revolving
Facility Lenders or Global Revolving Facility Lenders, as applicable, will
participate. Promptly upon receipt of such notice, the Applicable Agent will
give notice thereof to each such Lender, specifying in such notice such Lender’s
Swingline Dollar Funding Percentage or such Lender’s Swingline Foreign Currency
Funding Percentage of such Swingline Loan or Loans. Each U.S. Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Applicable Agent, for the account of the
applicable Swingline Dollar Lender, such U.S. Revolving Facility Lender’s
Swingline Dollar Funding Percentage of such Swingline Dollar Loan or Loans. Each
Global Revolving Facility Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Applicable Agent, for
the account of the applicable Swingline Foreign Currency Lender, such Global
Revolving Facility Lender’s Swingline Foreign Currency Funding Percentage of
such Swingline Foreign Currency Loan or Loans. Each Global Revolving Facility
Lender and each U.S. Revolving Facility Lender acknowledges and agrees that its
respective

 

61



--------------------------------------------------------------------------------

obligation to acquire participations in Swingline Foreign Currency Loans and
Swingline Dollar Loans, as applicable, pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Applicable Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Applicable Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Applicable Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Applicable Agent; any such amounts received by the
Applicable Agent shall be promptly remitted by the Applicable Agent to the
Revolving Credit Lenders that shall have made their payments pursuant to this
paragraph and to such Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to such Swingline Lender or to
the Applicable Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Dollar
Letters of Credit and Foreign Currency Letters of Credit for its own account
(or, in the case of the U.S. Borrower, for the account of a Subsidiary, so long
as the U.S. Borrower and such Subsidiary are co-applicants), in each case in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period and prior to the date that is five
Business Days prior to the Revolving Credit Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Applicant Party to, or entered into by the Applicant Party
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control. Each Letter of Credit (as defined in the
Existing Credit Agreement) outstanding at the Restatement Effective Date shall
remain outstanding as a Letter of Credit hereunder on the terms set forth
herein.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Applicant Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have

 

62



--------------------------------------------------------------------------------

been approved by the applicable Issuing Bank) to the applicable Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, (subject to paragraph (n) of this Section) the currency
in which such Letter of Credit is to be denominated, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Applicant Party also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Applicant Party shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the Revolving L/C Exposure shall not exceed $200,000,000 and (ii) the U.S.
Revolving Facility Credit Exposure shall not exceed the total U.S. Revolving
Facility Commitments (less the unused U.S. Revolving Facility Commitments of any
Defaulting U.S. Revolving Facility Lender at such time).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the U.S. Revolving Facility
Lenders, such Issuing Bank hereby grants to each U.S. Revolving Facility Lender,
and each U.S. Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such U.S. Revolving Facility
Lender’s U.S. Revolving Facility Percentage of the aggregate amount available to
be drawn under such Letter of Credit; provided that the amount of any
participations granted and acquired above may be modified from time to time as a
result of any reallocation of Revolving L/C Exposure in accordance with the
terms of Section 2.24. In consideration and in furtherance of the foregoing,
each U.S. Revolving Facility Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent in Dollars, for the account of the applicable
Issuing Bank, such U.S. Revolving Facility Lender’s ratable share (after giving
effect to the reallocation provisions of this paragraph (d) and Section 2.24) of
(i) each L/C Disbursement made by such Issuing Bank in Dollars and (ii) the
Dollar Equivalent, determined using the Exchange Rates calculated as of the date
such payment is required, of each L/C Disbursement made by such Issuing Bank in
a Foreign Currency and, in each case, not reimbursed by the U.S. Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the U.S.

 

63



--------------------------------------------------------------------------------

Borrower for any reason (or, if such reimbursement payment was refunded in a
Foreign Currency, the Dollar Equivalent thereof determined using the Exchange
Rates calculated as of the date of such refund). Each U.S. Revolving Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the U.S. Borrower shall reimburse
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement in Dollars or (subject to the immediately succeeding
sentence) the applicable Foreign Currency, not later than 5:00 p.m., New York
City time, on the Business Day immediately following the date the U.S. Borrower
receives notice under paragraph (g) of this Section of such L/C Disbursement,
provided that in the case of any L/C Disbursement made in Dollars with respect
to a Letter of Credit issued for the account of the U.S. Borrower, the U.S.
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Borrowing or a Swingline Dollar Borrowing, as applicable, in an
equivalent amount and, to the extent so financed, the U.S. Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Dollar Borrowing. If the U.S. Borrower fails to
reimburse any L/C Disbursement when due, then (i) if such payment relates to a
Foreign Currency Letter of Credit, automatically and with no further action
required, the obligation to reimburse the applicable L/C Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Equivalent,
determined using the Exchange Rates calculated as of the date when such payment
was due, of such L/C Disbursement and (ii) the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other U.S. Revolving
Facility Lender of the applicable L/C Disbursement, the Dollar Equivalent
thereof (if such L/C Disbursement relates to a Foreign Currency Letter of
Credit), the payment then due from the U.S. Borrower in respect thereof and, in
the case of a U.S. Revolving Facility Lender, such Lender’s ratable share (after
giving effect to the reallocation provisions of Section 2.24 and paragraph
(d) above) thereof. Promptly following receipt of such notice, each U.S.
Revolving Facility Lender shall pay to the Administrative Agent in Dollars its
ratable share of the payment then due from the U.S. Borrower (determined as
provided in clause (i) of the immediately preceding sentence, if such payment
relates to a Foreign Currency Letter of Credit), in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the U.S. Revolving
Facility Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank in Dollars the amounts so received by it from the U.S.
Revolving Facility Lenders. Promptly following receipt by the Administrative
Agent of any payment from the U.S. Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that U.S. Revolving Facility Lenders have made payments

 

64



--------------------------------------------------------------------------------

pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a U.S.
Revolving Facility Lender pursuant to this paragraph to reimburse an Issuing
Bank for any L/C Disbursement (other than the funding of an ABR Revolving Loan
or a Swingline Dollar Borrowing as contemplated above) shall not constitute a
Loan and shall not relieve the U.S. Borrower of its obligation to reimburse such
L/C Disbursement.

(f) Obligations Absolute. The obligation of the U.S. Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the U.S. Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
an Applicant Party to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Applicant Party to the extent permitted by applicable law) suffered by such
Applicant Party that are caused by (i) such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) such Issuing Bank’s
refusal to issue a Letter of Credit in accordance with the terms of this
Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the applicable Issuing Bank, such
Issuing Bank shall be deemed to have exercised care in each such determination
and each refusal to issue a Letter of Credit. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

65



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent, the Applicant Party and the U.S. Borrower (if
the U.S. Borrower is not the Applicant Party) by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make a L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the U.S. Borrower of its
obligation to reimburse such Issuing Bank and the U.S. Revolving Facility
Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the U.S. Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the U.S. Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such L/C Disbursement is not reimbursed by the U.S. Borrower
when due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply; provided, further, that, in the case of a L/C Disbursement made under a
Foreign Currency Letter of Credit, the amount of interest due with respect
thereto shall (i) in the case of any L/C Disbursement that is reimbursed on or
before the date such L/C Disbursement is required to be reimbursed under
paragraph (e) of this Section, (A) be payable in the applicable Foreign Currency
and (B) bear interest at a rate equal to the rate reasonably determined by the
applicable Issuing Bank to be the cost to such Issuing Bank of funding such L/C
Disbursement plus the Applicable Margin applicable to Eurocurrency Revolving
Loans at such time and (ii) in the case of any L/C Disbursement that is
reimbursed after the date such L/C Disbursement is required to be reimbursed
under paragraph (e) of this Section, (A) be payable in Dollars, (B) accrue
interest on the Dollar Equivalent, determined using the Exchange Rates
calculated as of the date such L/C Disbursement was made, of such
L/C Disbursement, (C) bear interest at the rate per annum then applicable to ABR
Revolving Loans and (D) Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any U.S.
Revolving Facility Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such U.S. Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the U.S. Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the

 

66



--------------------------------------------------------------------------------

replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the U.S.
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, U.S. Revolving Facility Lenders with Revolving
L/C Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the U.S.
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portion of such
amount attributable to undrawn Foreign Currency Letters of Credit or L/C
Disbursements in a Foreign Currency that the U.S. Borrower is not late in
reimbursing pursuant to Section 2.05(e) shall be deposited with the
Administrative Agent in the applicable Foreign Currencies in the actual amounts
of such undrawn Letters of Credit and L/C Disbursements and (ii) upon the
occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable in Dollars, without demand or other notice of any
kind. The U.S. Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b) and Section 2.24(a).
Each such deposit pursuant to this paragraph or pursuant to Section 2.11(b) or
Section 2.24(a) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the U.S. Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
U.S. Borrower, in each case, in Permitted Investments and at the risk and
expense of the U.S. Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for L/C Disbursements for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the U.S. Borrower for the Revolving L/C
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of U.S. Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure), be
applied to satisfy other obligations of the U.S. Borrower under this Agreement.
If the U.S. Borrower is required to provide

 

67



--------------------------------------------------------------------------------

an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the U.S. Borrower within three Business Days after all Events of
Default have been cured or waived. If the U.S. Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.11(b), such amount
(to the extent not applied as aforesaid) shall be returned to the U.S. Borrower
as and to the extent that, after giving effect to such return, the U.S. Borrower
would remain in compliance with Section 2.11(b) and no Event of Default shall
have occurred and be continuing. If the U.S. Borrower provides an amount of cash
collateral hereunder pursuant to Section 2.24(a) with respect to the Revolving
L/C Exposure of any Defaulting Lender, such amount (to the extent not applied as
aforesaid) shall be returned to the U.S. Borrower within three Business Days of
such Defaulting Lender ceasing to be a Defaulting Lender in accordance with
Section 2.24.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the U.S. Borrower is
at such time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the U.S.
Borrower has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the U.S. Revolving Facility Lenders are at the
time or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to an Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed L/C Disbursements made under any Foreign Currency Letter of Credit
and (iii) that constitute each U.S. Revolving Facility Lender’s participation in
any L/C Disbursement made under a Foreign Currency Letter of Credit, in each
case, shall, automatically and with no further action required, be converted
into the Dollar Equivalent, determined using the Exchange Rates calculated as of
such date (or in the case of any L/C Disbursement made after such date, on the
date such L/C Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to an Agent, an Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

(l) Additional Issuing Banks. From time to time, the U.S. Borrower may by notice
to the Administrative Agent designate up to four Lenders (in addition to
JPMorgan Chase Bank, N.A.) that agree (in their sole discretion) to act in such
capacity and are reasonably satisfactory to the Administrative Agent as Issuing
Banks. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended,

 

68



--------------------------------------------------------------------------------

renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amount thereof changed),
(iii) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

(n) Notwithstanding any other provision of this Agreement, if, after the Closing
Date, any Change in Law shall make it unlawful for an Issuing Bank to issue
Letters of Credit denominated in a Foreign Currency, then by prompt written
notice thereof to the Borrowers and to the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter be issued by it in
the affected Foreign Currency or Foreign Currencies, whereupon the affected
Foreign Currency or Foreign Currencies shall be deemed (for the duration of such
declaration) not to constitute a Foreign Currency for purposes of the issuance
of Letters of Credit by such Issuing Bank.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Applicable Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Agent, at (i) in the case of such Lender, (x) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of a
Borrowing denominated in Dollars) or (y) the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in a Foreign Currency) or (ii) in the case of the
applicable Borrower, the interest rate applicable to ABR Loans (in the case of a
Borrowing denominated in Dollars) or the rate

 

69



--------------------------------------------------------------------------------

reasonably determined by the Applicable Agent to be the cost to it of funding
such amount (in the case of a Borrowing denominated in a Foreign Currency). If
such Lender pays such amount to the Applicable Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of ABR Borrowings, or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Foreign Currency Borrowings or Swingline
Dollar Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Interest Election Request in a
form approved by the Applicable Agent and signed by the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency and in the case of Borrowings denominated in Dollars and funded out of
a Global Lending Office; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period”.

 

70



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender to which such Interest Election Request relates
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency or is denominated in Dollars and funded out of a Global Lending Office,
in which case such Borrowing shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month’s duration commencing on the last day of such
Interest Period). Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the applicable Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or, in
the case of a Borrowing denominated in Dollars and funded out of a U.S. Lending
Office, continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars and funded out of a U.S. Lending
Office shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency or denominated in Dollars and funded out of a
Global Lending Office shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the U.S. Revolving Facility Commitments and the Global Revolving
Facility Commitments shall terminate on the Revolving Credit Maturity Date.

(b) The U.S. Borrower (on behalf of itself and all Foreign Subsidiary Borrowers)
may at any time terminate, or from time to time reduce, the Revolving Credit
Commitments; provided that (i) each reduction of the Commitments under any
Facility shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 (or, if less, the remaining amount of the Revolving
Credit Commitments), and (ii) the U.S. Borrower shall not terminate or reduce
the Revolving Credit Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, (x) the
Global Revolving Facility Credit Exposure plus the total Ancillary Facility
Commitments would exceed the total Global Revolving Facility Commitments (less
any amounts of Available Unused Commitments in respect of any Defaulting
Lenders) or (y) the U.S. Revolving Facility Credit Exposure would exceed the
total U.S. Revolving Facility Commitments (less the unused U.S. Revolving
Facility Commitments of any Defaulting U.S. Revolving Facility Lenders).

 

71



--------------------------------------------------------------------------------

(c) The U.S. Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the U.S. Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments
delivered by the U.S. Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the U.S. Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.
Notwithstanding the foregoing, any notice delivered to the Administrative Agent
pursuant to this Section 2.08(c) shall specify the aggregate amount of
Commitments of each Facility being so reduced.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The U.S. Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each U.S. Revolving Facility Lender the then unpaid principal amount of each
U.S. Revolving Facility Loan made by such Lender to the U.S. Borrower on the
Revolving Credit Maturity Date, (ii) to the Applicable Agent for the account of
each Global Revolving Facility Lender the then unpaid principal amount of each
Global Revolving Facility Loan made by such Lender to the U.S. Borrower on the
Revolving Credit Maturity Date, (v) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Term Loan made by such
Lender as provided in the applicable Incremental Facility Amendment and (vi) to
each Swingline Dollar Lender the then unpaid principal amount of each Swingline
Dollar Loan made by such Lender to the U.S. Borrower on the earlier of (A) the
Revolving Credit Maturity Date and (B) the first date after such Swingline
Dollar Loan is made that is the 15th or last day of a calendar month and is at
least five Business Days after such Swingline Dollar Loan is made; provided that
on each date that a U.S. Revolving Facility Borrowing is made by the U.S.
Borrower, the U.S. Borrower shall repay all Swingline Dollar Loans then
outstanding. Each Foreign Subsidiary Borrower hereby unconditionally promises to
pay (1) to the Applicable Agent for the account of each Global Revolving
Facility Lender the then unpaid principal amount of each Global Revolving
Facility Loan made by such Lender to such Foreign Subsidiary Borrower on the
Revolving Credit Maturity Date, (2) to the Applicable Agent for the account of
each Global Revolving Facility Lender the then unpaid principal amount of each
Global Revolving Facility Loan made by such Lender to such Foreign Subsidiary
Borrower on the Revolving Credit Maturity Date and (3) to each Swingline Foreign
Currency Lender the then unpaid principal amount of each Swingline Foreign
Currency Loan made by such Lender to such Foreign Subsidiary Borrower on the
earlier of (I) the Revolving Credit Maturity Date and (II) the last day of the
Interest Period applicable to such Swingline Foreign Currency Loan.

 

72



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) Each Applicable Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or an
Applicable Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of any Borrower to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Applicable Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Loans. Prior to any repayment of any
Borrowing under any Facility hereunder, the U.S. Borrower or the applicable
Foreign Subsidiary Borrower, as applicable, shall select the Borrowing or
Borrowings under the applicable Facility to be repaid and shall notify the
Applicable Agent by telephone (confirmed by telecopy) of such selection not
later than 2:00 p.m., Local Time, (a) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (b) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing (i) in the case of the Global Revolving
Facility, shall be applied to the Global Revolving Facility Loans included in
the repaid Borrowing such that each Global Revolving Facility Lender receives
its ratable share of such repayment (based upon the respective Global Revolving
Facility Credit Exposures of the Global Revolving Facility Lenders at the time
of such repayment) and (ii) in all other cases, shall be applied ratably to the
Loans included in the repaid Borrowing. Notwithstanding anything to the contrary
in the immediately preceding sentence, prior to any repayment of a Swingline
Dollar Borrowing or a Swingline Foreign Currency Borrowing hereunder, the U.S.
Borrower or the applicable Foreign Subsidiary Borrower, as applicable, shall
select the Borrowing or Borrowings to be repaid and shall notify the Applicable
Agent by telephone (confirmed by telecopy) of such selection not later than 1:00
p.m., Local Time, on the scheduled date of such repayment. Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

73



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10, which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities.

(b) In the event and on such occasion that (i)(A) the sum of (1) the Global
Revolving Facility Credit Exposure and (2) the total Ancillary Commitments
exceeds (B) (x) 105% of the total Global Revolving Facility Commitments solely
as a result of currency fluctuations or (y) the total Global Revolving Facility
Commitments (other than as a result of currency fluctuations), the Borrowers
under the Global Revolving Facility shall prepay Global Revolving Facility
Borrowings or Swingline Foreign Currency Borrowings made to such Borrowers, or
reduce total Ancillary Commitments, in an aggregate amount equal to the amount
by which (A) the sum of (1) the Global Revolving Facility Credit Exposure and
(2) the total Ancillary Commitments exceeds (B) the total Global Revolving
Facility Commitments or (ii) the U.S. Revolving Facility Credit Exposure exceeds
(A) 105% of the total U.S. Revolving Facility Commitments solely as a result of
currency fluctuations or (B) the total U.S. Revolving Facility Commitments
(other than as a result of currency fluctuations), the U.S. Borrower shall
prepay U.S. Revolving Facility Borrowings or Swingline Dollar Borrowings (or, if
no such Borrowings are outstanding, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(j) in an aggregate amount
equal to the amount by which the U.S. Revolving Facility Credit Exposure exceeds
the total U.S. Revolving Facility Commitments.

SECTION 2.12. Fees. (a) The U.S. Borrower (on behalf of itself and the Foreign
Subsidiary Borrowers) agrees to pay to each Lender (other than any Defaulting
Lender), 10 Business Days after the last day of March, June, September and
December in each year, and three Business Days after the date on which all the
Revolving Credit Commitments of such Lender shall be terminated as provided
herein, (x) through the Administrative Agent, a commitment fee on the sum of
(i) the daily unused amount of the U.S. Revolving Facility Commitment of such
Lender and (ii) the daily amount of the Available Unused Commitment of such
Lender, in each case during the preceding quarter (or other period commencing
with the Closing Date or ending with the date on which the last of the
Commitments of such Lender shall be terminated) and (y) directly to each
Ancillary Lender, a commitment fee on the daily unused amount of the Ancillary
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated), in each case at the rates
set forth under the caption “Commitment Fee Rate” in the definition of
“Applicable Margin” (each of the commitment fees referred to in clauses (x) and
(y), a “Commitment Fee”). All

 

74



--------------------------------------------------------------------------------

Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall commence to accrue on the Restatement Effective
Date and shall cease to accrue on the date on which the last of the Revolving
Credit Commitments of such Lender shall be terminated as provided herein.

(b) The U.S. Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
from time to time agrees to pay (i) to each U.S. Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the Revolving Credit Maturity Date or the
date on which the U.S. Revolving Credit Commitments of such Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s U.S. Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Credit Maturity Date or the date
on which the U.S. Revolving Facility Commitments of such Lender shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Loans effective for each day in such period minus the
amount of Issuing Bank Fees (as defined below) set forth in clause (ii)(x) below
and (ii) to each Issuing Bank, for its own account, (x) five Business Days after
the last day of March, June, September and December of each year and three
Business Days after the date on which the U.S. Revolving Facility Commitments of
all the Lenders shall be terminated as provided herein, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to  1/4 of 1% per
annum of the daily average stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The U.S. Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the annual administration fee set forth in the
Administrative Agent Fee Letter dated as of September 7, 2012, among JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC and the U.S. Borrower, as amended,
restated, supplemented or otherwise modified from time to time (such letter, the
“Administrative Agent Fee Letter”), at the times specified therein (the
“Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

 

75



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Dollar Loan) shall bear interest at the Alternate Base Rate plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) The Swingline Foreign Currency Loans comprising each Swingline Foreign
Currency Borrowing shall bear interest at the Swingline Foreign Currency Rate
plus 1.50% per annum plus the Applicable Margin then in effect for Eurocurrency
Revolving Loans.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount (x) payable in Dollars,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section or (y) payable in a Foreign Currency, the rate set forth in clause (i)
of this sentence; provided that this paragraph (d) shall not apply to any Event
of Default that has been waived by the Lenders pursuant to Section 9.08.

(e) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii)(A) in the case of the Global
Revolving Facility Loans, upon termination of the Global Revolving Facility
Commitments and (B) in the case of the U.S. Revolving Facility Loans, upon
termination of the U.S. Revolving Facility Commitments, in each case at the rate
set forth for such Loans herein; provided that (x) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Applicable Agent, and such determination shall be
conclusive absent manifest error.

 

76



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Applicable Agent is advised by the Required Lenders or the Majority
Lenders under the Global Revolving Facility that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars and funded out of a U.S. Lending
Office, an ABR Borrowing or (B) if such Borrowing is denominated in a Foreign
Currency or is denominated in Dollars and funded out of a Global Lending Office,
as a Borrowing bearing interest at such rate as the Majority Lenders under the
Global Revolving Facility and the applicable Borrower shall agree adequately
reflects the costs to the Global Revolving Facility Lenders of making or
maintaining their Loans, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars out of a U.S.
Lending Office) or shall be made as a Borrowing bearing interest at such rate as
the Majority Lenders under the Global Revolving Facility shall agree adequately
reflects the costs to the Global Revolving Facility Lenders of making the Loans
comprising such Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurocurrency Loans or Swingline
Foreign Currency Loans made by such Lender or any Letter of Credit or
participation therein (except those for which payment has been requested
pursuant to Section 2.21);

 

77



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Swingline Foreign
Currency Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the applicable Borrower (in the case of a Loan) or
the U.S. Borrower (in the case of a Letter of Credit) will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
(in the case of a Loan) or the U.S. Borrower (in the case of a Letter of Credit)
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the applicable Borrower (in the case of a Loan) or the
U.S. Borrower (in the case of a Letter of Credit) and shall be conclusive absent
manifest error. The applicable Borrower (in the case of a Loan) or the U.S.
Borrower (in the case of a Letter of Credit) shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the applicable Borrower thereof. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that a Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies such Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

78



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Swingline Foreign Currency Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.19, then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense to such Lender attributable to such event. In the case of a
Eurocurrency Loan or Swingline Foreign Currency Loan, such loss, cost or expense
to any Lender shall be deemed to be the amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a Eurocurrency
Loan, for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in the applicable Currency of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to such
Borrower and shall be conclusive absent manifest error. Such Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if a Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) any Agent, Lender or Issuing Bank, as applicable, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Agents, each Lender and each Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such

 

79



--------------------------------------------------------------------------------

Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf, on behalf of another Agent or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by such Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A),

 

80



--------------------------------------------------------------------------------

(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, with respect to the U.S.
Borrower,

(A) any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit Q-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate

 

81



--------------------------------------------------------------------------------

substantially in the form of Exhibit Q-2 or Exhibit Q-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit Q-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If an Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Agent or such Lender and without interest

 

82



--------------------------------------------------------------------------------

(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of such
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrowers or any other person.

(h) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Unless otherwise specified, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
L/C Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or 2.21,
or otherwise) prior to 1:00 p.m., Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Agent to the applicable account designated to the U.S. Borrower by
each Applicable Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall
be made directly to the persons entitled thereto. The Applicable Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan shall be made in the currency in which such Loan is denominated,
(ii) reimbursement obligations shall, subject to Sections 2.05(e) and 2.05(k),
be made in the currency in which the Letter of Credit in respect of which such
reimbursement obligation exists is denominated or (iii) any other amount due
hereunder or under another Loan Document (other than an Ancillary Facility
Document) shall be made in Dollars. Any payment required to be made by an
Applicable Agent hereunder shall be deemed to have been made by the time
required if such Applicable Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Applicable Agent to make such payment. Any amount payable by any Applicable
Agent to one or more Lenders in the national currency of a member state of the
European Union that has adopted the Euro as its lawful currency shall be paid in
Euros.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds

 

83



--------------------------------------------------------------------------------

shall be applied (i) first, towards payment of interest and fees then due from
such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due from such Borrower hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed L/C
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Loans or participations in L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Loans and participations in L/C
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Applicable Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that such Borrower will
not make such payment, the Applicable Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Applicable Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at (i) the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in Dollars) and (ii) the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount (in the case of an amount denominated in a Foreign Currency).

 

84



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Applicable Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Applicable Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15 or 2.21, or if a Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15, 2.17 or 2.21, as applicable, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender in any
material respect. Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.21 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.

 

85



--------------------------------------------------------------------------------

(c) In connection with any proposed waiver, amendment or modification of this
Agreement or any Loan Document pursuant to Section 9.08(b) (a “Proposed Change”)
requiring the consent of all affected Lenders, if the consent of the Required
Lenders (and, to the extent any Proposed Change requires the consent of Lenders
holding Loans of any Facility pursuant to clause (vii) or (viii) of
Section 9.08(b), the consent of the Majority Lenders participating in such
Facility) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this Section 2.19(c) being
referred to as a “Non-Consenting Lender”), then the U.S. Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the U.S.
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the U.S. Borrower (in the case of
all other amounts, including amounts under Sections 2.15, 2.16 and 2.17) and
(iii) the assignee shall have given its consent to such Proposed Change and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, such Proposed Change can be effected.

SECTION 2.20. Foreign Subsidiary Borrowers. On or after the Closing Date, the
U.S. Borrower may, upon 10 Business Days prior notice to the Administrative
Agent and each Lender, designate any Foreign Subsidiary that is a Wholly Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Foreign
Subsidiary and the U.S. Borrower; provided that the Administrative Agent shall
be satisfied that each applicable Lender may make loans and other extensions of
credit to such Foreign Subsidiary in such Foreign Subsidiary’s jurisdiction in
compliance with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense. Each such designation shall
specify whether such Foreign Subsidiary shall be entitled (i) to make Borrowings
under the Global Revolving Facility and request Letters of Credit under the U.S.
Revolving Facility and/or (ii) to request the creation of Ancillary Facilities
under Section 2.22, and each such designation shall be subject to the consent of
the Administrative Agent (which consent shall not unreasonably be withheld);
provided that Foreign Subsidiaries organized under the laws of Poland may only
be designated as Foreign Subsidiary Borrowers under clause (ii) above (which
designation shall be subject to the limitations set forth on Schedule 1.01(f)).
Following any notice by the U.S. Borrower of the designation of a Foreign
Subsidiary Borrower pursuant to this Section, if the Administrative Agent or any
Lender determines that it is required to comply with any “know your customer” or
similar identification procedures with respect to such Foreign Subsidiary
Borrower and the information necessary for such compliance

 

86



--------------------------------------------------------------------------------

is not already available to the Administrative Agent or such Lender, as
applicable, then the U.S. Borrower shall, promptly upon the request of the
Administrative Agent or such Lender, as applicable, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or
such Lender in order for the Administrative Agent or such Lender, as applicable,
to be satisfied that it has complied with such requirements. Upon the execution
by the U.S. Borrower and delivery to the Administrative Agent of a Foreign
Subsidiary Borrower Termination with respect to any Foreign Subsidiary Borrower,
such Foreign Subsidiary shall cease to be a Foreign Subsidiary Borrower and a
party to this Agreement; provided that no Foreign Subsidiary Borrower
Termination will become effective as to any Foreign Subsidiary Borrower (other
than to terminate such Foreign Subsidiary Borrower’s right to make further
Borrowings under this Agreement) at a time when any principal of or interest on
any Loan to such Foreign Subsidiary Borrower or any Foreign Currency Letter of
Credit for the account of such Foreign Subsidiary Borrower shall be outstanding
hereunder or any Ancillary Facility under which Ancillary Credit Extensions may
be made available to such Foreign Subsidiary Borrower has not been previously
terminated. Promptly following receipt of any Foreign Subsidiary Borrower
Agreement or Foreign Subsidiary Borrower Termination, the Administrative Agent
shall send a copy thereof to each Revolving Credit Lender. The U.S. Borrower
shall be entitled to designate any Foreign Subsidiary that is a Wholly Owned
Subsidiary as a Foreign Subsidiary Borrower; provided that unless such Foreign
Subsidiary is a Foreign Subsidiary Loan Party and is in compliance with the
requirements described in Section 5.10(f), such Foreign Subsidiary shall be
permitted to be a Foreign Subsidiary Borrower solely for purposes of obtaining
an Unsecured Ancillary Facility and shall not be permitted to make any other
Borrowings hereunder.

SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate (as defined in Exhibit L hereto) calculated in accordance with the
formula and in the manner set forth in Exhibit L hereto.

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans Swingline Foreign Currency Loans, such Lender shall
be entitled to require the applicable Borrower to pay, contemporaneously with
each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

 

87



--------------------------------------------------------------------------------

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.22. Ancillary Facilities. (a) General. If a Foreign Subsidiary
Borrower and a Global Revolving Facility Lender agree, subject to (i) compliance
with the requirements set forth in this Section 2.22 and (ii) such Foreign
Subsidiary Borrower having complied with Sections 2.20 and 4.03, such Global
Revolving Facility Lender shall be permitted to provide an Ancillary Facility on
a bilateral basis to such Foreign Subsidiary Borrower. The total Ancillary
Commitments shall not at any time exceed the Ancillary Commitment Limit.
Ancillary Facilities may be provided solely by Global Revolving Facility Lenders
that have Global Revolving Facility Commitments.

(b) Creation of Ancillary Facilities. To request the creation of an Ancillary
Facility, a Foreign Subsidiary Borrower shall deliver to the Administrative
Agent not later than 10 Business Days prior to the first date on which such
Ancillary Facility is proposed to be made available:

(i) a notice in writing specifying:

(A) the Foreign Subsidiary Borrower to which extensions of credit will be made
available thereunder;

(B) the first date on which such Ancillary Facility shall be made available and
the expiration date of such Ancillary Facility (which shall be no later than the
Revolving Credit Maturity Date);

(C) the type of Ancillary Facility being provided;

(D) the identity of the Ancillary Lender; and

(E) the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of such Ancillary Lender immediately prior to the
first date on which such Ancillary Facility shall be made available or (y) when
combined with all Ancillary Commitments of the Ancillary Lenders, exceed the
Ancillary Commitment Limit) and the Foreign Currencies in which such Ancillary
Facilities shall be made available.

(ii) a copy of the Ancillary Facility Document with respect to such Ancillary
Facility (which shall be reasonably acceptable to the Administrative Agent),
together with a certificate of a Responsible Officer certifying that the terms
of such Ancillary Facility satisfy the requirements set forth in clauses (i)(B)
and (i)(E) above and in paragraph (d) of this Section; and

 

88



--------------------------------------------------------------------------------

(iii) such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.

The Administrative Agent shall give notice to each Global Revolving Facility
Lender of such matters.

(c) Amendment of Ancillary Facilities. To request an amendment of an Ancillary
Facility, the applicable Foreign Subsidiary Borrower shall deliver to the
Administrative Agent, not later than five Business Days prior to the effective
date of such amendment, (i) a notice in writing (A) identifying the Ancillary
Facility to be amended, (B) the effective date of such proposed amendment and
(C) the documentation relating to such proposed amendment (which shall be
reasonably satisfactory to the Administrative Agent) and (ii) a certificate of a
Responsible Officer certifying that the terms of such Ancillary Facility, after
giving effect to such proposed amendment, satisfy the requirements set forth in
clauses (i)(B) and (i)(E) of paragraph (b) of this Section and in paragraph (d)
of this Section. The Administrative Agent shall give notice to each Global
Revolving Facility Lender of such matters.

(d) Terms of Ancillary Facility. Each Ancillary Facility shall contain terms and
conditions acceptable to the applicable Ancillary Lender and the applicable
Foreign Subsidiary Borrower thereunder; provided that such terms shall at all
times: (i) be based upon normal commercial terms at the time of the creation of
such Ancillary Facility pursuant to paragraph (b) of this Section; (ii) permit
extensions of credit thereunder to be made only to such Foreign Subsidiary
Borrower; (iii) provide that the Ancillary Commitment of the applicable
Ancillary Lender under such Ancillary Facility shall not exceed such Ancillary
Lender’s Available Unused Commitment (determined without deduction for such
Ancillary Commitment) and that, in the event and on such occasion that such
Ancillary Commitment exceeds such Available Unused Commitment, such Ancillary
Commitment shall be automatically reduced by the amount of such excess;
(iv) provide that the Ancillary Commitment under such Ancillary Facility be
canceled, and that all extensions of credit under such Ancillary Facility be
repaid, not later than the Revolving Credit Maturity Date; (v) provide that the
conditions set forth in Section 4.02 shall be conditions to each extension of
credit under such Ancillary Facility; and (vi) not provide for the payment of
commitment fees in respect of the Ancillary Commitment for such Ancillary
Facility.

(e) Termination and Demand for Repayment.

(i) Any Ancillary Facility shall be permitted to be terminated by the applicable
Ancillary Lender in accordance with the terms of such Ancillary Facility and,
upon the effective date of such termination (an “Ancillary Facility Termination
Date”), all Ancillary Credit Extensions under such Ancillary Facility shall be
refinanced with the proceeds of an Ancillary Replacement Borrowing as set forth
below, unless the Loans shall have been accelerated pursuant to Section 7.01.

 

89



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary set forth in the Ancillary
Facility Document relating to the Ancillary Facility to be terminated, the
Ancillary Lender seeking to terminate an Ancillary Facility shall deliver to the
Applicable Agent, with a copy to the applicable Foreign Subsidiary Borrower, a
written notice of termination (a “Notice of Termination”) not later than five
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:

(A) the names of the applicable Foreign Subsidiary Borrower and Ancillary
Lender;

(B) the aggregate amount of Ancillary Credit Extensions under the applicable
Ancillary Facility (which shall not exceed the Ancillary Commitment in respect
of such Ancillary Facility) (the “Ancillary Facility Repayment Amount”); and

(C) the applicable Ancillary Facility Termination Date.

(iii) Following receipt of a Notice of Termination with respect to an Ancillary
Facility, the applicable Foreign Subsidiary Borrower shall deliver to the
Applicable Agent a written notice not later than 2:00 p.m., Local Time, three
Business Days prior to the Ancillary Facility Termination Date with respect to
such Ancillary Facility, which notice shall specify the following information
relating to an Ancillary Replacement Borrowing:

(A) the name of the Eligible Borrower that shall make such Ancillary Replacement
Borrowing;

(B) the currency in which such Ancillary Replacement Borrowing is to be
denominated (which shall be Dollars, Euros or Sterling);

(C) the initial Interest Period to be applicable to such Ancillary Replacement
Borrowing, which shall be a period contemplated by clause (a) of the definition
of the term “Interest Period”; and

(D) the location and number of the applicable Eligible Borrower’s account to
which funds are to be disbursed.

(iv) On the Ancillary Facility Termination Date for an Ancillary Facility, the
Global Revolving Facility Lenders shall make Loans composing an Ancillary
Replacement Borrowing in an aggregate principal amount equal to the Ancillary
Facility Repayment Amount in accordance with Sections 2.02 and 2.06.

 

90



--------------------------------------------------------------------------------

(v) The Eligible Borrower to which such Ancillary Replacement Borrowing is made
shall use the proceeds of such Ancillary Replacement Borrowing solely (A) to
repay to the applicable Ancillary Lender all Funded Ancillary Credit Extensions
under such terminated Ancillary Facility and (B) to deposit cash collateral with
such Ancillary Lender in respect of all Unfunded Ancillary Credit Extensions
under such terminated Ancillary Facility. Each deposit of cash collateral
pursuant to this paragraph shall be held by the applicable Global Revolving
Facility Lender as collateral for the payment and performance of the obligations
of the applicable Foreign Subsidiary Borrower in respect of Unfunded Ancillary
Credit Extensions under such terminated Ancillary Facility. Such Global
Revolving Facility Lender shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account; provided that, on the CAM
Exchange Date, the Administrative Agent shall assume exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (x) for so long as an Event
of Default shall be continuing, the applicable Global Revolving Facility Lender
and (y) at any other time, the applicable Eligible Borrower, in each case, in
Permitted Investments and at the risk and expense of such Eligible Borrower,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the applicable Global Revolving Facility Lender to offset amounts
payable in respect of Unfunded Ancillary Credit Extensions made under such
terminated Ancillary Facility. In the event that after the Ancillary Facility
Termination Date for an Ancillary Facility but prior to the CAM Exchange Date,
an Unfunded Ancillary Credit Extension made under such terminated Ancillary
Facility shall expire without requiring payment, the portion of the cash
collateral deposited hereunder with respect to such expired Unfunded Ancillary
Credit Extension shall be distributed to the applicable Eligible Borrower.

(f) Cancelation by Foreign Subsidiary Borrower. The Foreign Subsidiary Borrower
to which an Ancillary Facility has been made available shall be permitted at any
time to request the cancelation of all or a portion of such Ancillary Facility
by delivery of a notice in writing to the Administrative Agent and the
applicable Ancillary Lender, specifying the Ancillary Facility to be canceled
and the proposed cancelation date. Such notice shall be delivered not less than
five Business Days prior to the proposed cancelation date. Such cancelation
shall be effective as of the proposed cancelation date unless the Ancillary
Facility Exposure under such Ancillary Facility has not been reduced to zero as
of such date.

 

91



--------------------------------------------------------------------------------

(g) Additional Information. Each Ancillary Lender shall report in writing to the
Administrative Agent and the U.S. Borrower on the first Business Day of each
fiscal quarter (i) the Ancillary Facility Exposure for each day during the
preceding fiscal quarter for each Ancillary Facility under which it is an
Ancillary Lender and (ii) the portion (expressed in Dollars) of its Ancillary
Commitment that was unused on each day during the preceding fiscal quarter for
each Ancillary Facility under which it is an Ancillary Lender. In addition, each
Foreign Subsidiary Borrower to which an Ancillary Facility has been made
available and each Ancillary Lender shall, upon request by the Administrative
Agent or U.S. Borrower, promptly supply the Administrative Agent or U.S.
Borrower, as applicable, with any information relating to the operation of such
Ancillary Facility (including the Ancillary Facility Exposure) as the
Administrative Agent or U.S. Borrower, as applicable, may reasonably request.

(h) Conflict with Loan Documents. In the event of any conflict between the terms
of an Ancillary Facility Document and any other Loan Document (other than an
Ancillary Facility Document), the terms of such other Loan Document shall
govern.

(i) Termination and Expiration of Ancillary Commitments. On each date on which
an Ancillary Facility expires, is terminated or is canceled (in whole or in
part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Global
Revolving Facility Commitments shall have been previously terminated.

(j) Effect of Restatement of Existing Credit Agreement. Each Existing Ancillary
Facility that is outstanding as of the Restatement Effective Date shall remain
outstanding hereunder under the terms hereof.

SECTION 2.23. Incremental Extensions of Credit. (a) At any time after the
Restatement Effective Date, subject to the terms and conditions set forth
herein, the Borrowers may from time to time, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy of such
notice to each of the Lenders), request to add one or more tranches of term
loans (the “Incremental Term Loans”) or one or more increases in the aggregate
amount of the Revolving Credit Commitments (each such increase, a “Revolving
Commitment Increase” and, together with the Incremental Term Loans, the
“Incremental Extensions of Credit”), in an aggregate amount not to exceed the
Incremental Amount in effect at such time and in minimum Dollar Equivalent
principal amounts of $50,000,000 (or such lesser amount equal to the Incremental
Amount at such time); provided that immediately prior to and after giving effect
to any Incremental Facility Amendment (as defined below), (a) no Default or
Event of Default has occurred and is continuing or shall result therefrom,
(b) on a Pro Forma Basis (assuming that the full amount of such Incremental
Extensions of Credit shall have been fully funded as Loans on such date), as of
the last day of the most recently ended fiscal quarter of the U.S. Borrower for
which financial statements have been delivered pursuant to Section 5.04, the
U.S. Borrower and the Subsidiaries shall be in compliance with the Financial
Performance Covenants as in effect at such time and (c) the U.S. Borrower shall
have delivered a certificate of a Financial Officer to the effect set forth in
clauses (a) and (b) above, together with reasonably detailed calculations
demonstrating compliance with clause (b) above.

 

92



--------------------------------------------------------------------------------

(b) The Revolving Commitment Increases (and the Loans and other extensions of
credit to be made thereunder) shall have terms that are identical to those of
the U.S. Revolving Credit Commitments or the Global Revolving Credit
Commitments, as applicable. The Incremental Term Loans (i) shall rank pari passu
or junior in right of payment and right of security in respect of the Collateral
with the Loans, (ii) other than amortization, pricing and maturity date, shall
have terms substantially similar to those with respect to (A) in the case of
Incremental Extensions of Credit in the form of a tranche A facility (“Tranche A
Incremental Term Loans”), any previously established Tranche A Incremental Term
Loans and (B) in the case of Incremental Extensions of Credit in the form of a
tranche B facility (“Tranche B Incremental Term Loans”), any previously
established Tranche B Incremental Term Loans, in each case as in effect
immediately prior to the effectiveness of the applicable Incremental Facility
Amendment; provided that (w) in the event that the Applicable Margin (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Incremental Term
Loans and any applicable interest rate “floors”) relating to any Incremental
Term Loans made within 24 months after the first establishment of Incremental
Term Loans hereunder after the Restatement Effective Date, and after the
aggregate principal amount of Incremental Extensions of Credit made hereunder
exceeds (or that would cause the aggregate principal amount of Incremental
Extensions of Credit made hereunder to exceed) $150,000,000, exceeds the
Applicable Margin relating to (1) in the case of any Tranche A Incremental Term
Loans, any previously established Class of Tranche A Incremental Term Loans and
(2) in the case of any Tranche B Incremental Term Loans, any previously
established Class of Tranche B Incremental Term Loans, in each case as in effect
immediately prior to the effectiveness of the applicable Incremental Facility
Amendment, by more than 0.50%, the Applicable Margin relating to (I) in the case
of any Tranche A Incremental Term Loans, any previously established Class of
Tranche A Incremental Term Loans and (II) in the case of any Tranche B
Incremental Term Loans, any previously established Class of Tranche B
Incremental Term Loans, shall be adjusted to be equal to the Applicable Margin
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Extensions of Credit and any applicable interest rate “floors”)
relating to such Incremental Extensions of Credit minus 0.50%, (x) Incremental
Term Loans shall not have a final maturity date earlier than (1) the Latest
Maturity Date with respect to any Class of Incremental Term Loans in effect on
the applicable Incremental Facility Closing Date and (2) 180 days after the
Latest Maturity Date with respect to the Revolving Credit Commitments in effect
on the applicable Incremental Facility Closing Date, (y) the Incremental Term
Loans shall not have a weighted average life that is shorter than that of the
then-remaining weighted average life of the latest maturing Tranche B
Incremental Term Loans outstanding on the applicable Incremental Facility
Closing Date and (z) Incremental Term Loans may be funded in Dollars or any
Foreign Currency (as agreed by the Lenders under the applicable Incremental
Facility Amendment).

 

93



--------------------------------------------------------------------------------

(c) Any Person that elects to extend Incremental Extensions of Credit shall be
reasonably satisfactory to the applicable Borrower and the Administrative Agent
and, in the case of a Revolving Commitment Increase, the applicable Swingline
Lender and, if applicable, the Issuing Bank (any such Person being called an
“Additional Lender”), and shall become a Lender under this Agreement, pursuant
to an amendment (an “Incremental Facility Amendment”) to this Agreement, giving
effect to the modifications permitted by this Section 2.23, and, as appropriate,
the other Loan Documents, executed by the applicable Borrower, each Additional
Lender and the Administrative Agent. No existing Lender shall have any
obligation to extend any Incremental Extension of Credit unless it shall so
agree. Commitments in respect of Incremental Extensions of Credit shall be
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Credit Lender, an increase in such Revolving Credit
Lender’s Revolving Credit Commitment under the applicable Facility) under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23 (including,
for the avoidance of doubt, any amendments necessary to provide for the terms of
voluntary and mandatory prepayments of Incremental Term Loans). The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.02 (it being understood that
all references to “the date of such Borrowing” in such Section 4.02 shall be
deemed to refer to the applicable Incremental Facility Closing Date), the
delivery by the U.S. Borrower of a certificate of a Responsible Officer
certifying that such conditions have been satisfied and such other conditions as
the parties to such Incremental Facility Amendment shall agree. The proceeds of
the Incremental Extensions of Credit shall be used for general corporate
purposes of the Borrower and the Subsidiaries.

(d) On the date of effectiveness of any Revolving Commitment Increase, (i) the
aggregate principal amount of the Revolving Loans outstanding under the
applicable Facility (the “Existing Revolving Borrowings”) immediately prior to
the effectiveness of such Revolving Commitment Increase shall be deemed to be
repaid, (ii) each Revolving Commitment Increase Lender that shall have had a
Revolving Credit Commitment under the applicable Facility prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s U.S. Revolving
Facility Percentage or ratable share of Available Unused Commitments, as
applicable (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings (as hereinafter defined) exceeds
(B) (1) such Revolving Commitment Increase Lender’s U.S. Revolving Facility
Percentage or ratable share Available Unused Commitments, as applicable
(calculated without giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of such
Existing Revolving Borrowings, (iii) each Revolving Commitment Increase Lender
that shall not have had a Revolving Credit Commitment under the applicable
Facility prior to the effectiveness of such Revolving Commitment Increase shall
pay to Administrative Agent in same day funds an amount equal to

 

94



--------------------------------------------------------------------------------

(1) such Revolving Commitment Increase Lender’s U.S. Revolving Facility
Percentage or ratable share of Available Unused Commitments, as applicable
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Revolving Lender under the applicable Facility the portion of such
funds that is equal to the amount, if any, by which (A) (1) such Revolving
Lender’s U.S. Revolving Facility Percentage or ratable share of Available Unused
Commitments, as applicable (calculated without giving effect to the
effectiveness of such Revolving Commitment Increase) multiplied by (2) the
aggregate principal amount of the Existing Revolving Borrowings, exceeds
(B) (1) such Revolving Lender’s U.S. Revolving Facility Percentage or ratable
share of Available Unused Commitments, as applicable (calculated after giving
effect to the effectiveness of such Revolving Commitment Increase) multiplied by
(2) the aggregate principal amount of the Resulting Revolving Borrowings,
(v) after the effectiveness of such Revolving Commitment Increase, the Borrower
shall be deemed to have made new Revolving Borrowings (the “Resulting Revolving
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Existing Revolving Borrowings and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender shall be deemed to
hold its U.S. Revolving Facility Percentage or ratable share of Available Unused
Commitments, as applicable, of each Resulting Revolving Borrowing (calculated
after giving effect to the effectiveness of such Revolving Commitment Increase)
and (vii) the Borrower shall pay each applicable Revolving Facility Lender any
and all accrued but unpaid interest on its Loans comprising the Existing
Revolving Borrowings. The deemed payments of the Existing Revolving Borrowings
made pursuant to clause (i) above shall be subject to compensation by the
applicable Borrower pursuant to the provisions of Section 2.16 if the date of
the effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto. Upon each Revolving Commitment
Increase pursuant to this Section, each Revolving Facility Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Revolving Commitment Increase Lender, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Facility Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
under the applicable Facility such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit and participations hereunder in Swingline Loans
under the applicable Facility, in each case held by each applicable Revolving
Facility Lender (including each such Revolving Commitment Increase Lender) will
equal such Revolving Lender’s U.S. Revolving Facility Percentage or ratable
share of Available Unused Commitments, as applicable.

SECTION 2.24. Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if any U.S. Revolving Facility Lender becomes a
Defaulting Lender or remains a Defaulting Lender at the time any Letter of
Credit

 

95



--------------------------------------------------------------------------------

remains outstanding, at the time of the issuance of any Letter of Credit, at the
time of any amendment to a Letter of Credit increasing the amount thereof or at
the time any Swingline Dollar Loan is made or remains outstanding, then the
following provisions shall apply for so long as such U.S. Revolving Facility
Lender remains a Defaulting Lender:

(i) Such Defaulting Lender’s Revolving L/C Exposure shall be reallocated among
the non-Defaulting U.S. Revolving Facility Lenders in accordance with their
respective U.S. Revolving Facility Percentages, but only to the extent (x) the
sum of all non-Defaulting Lenders’ U.S. Revolving Facility Credit Exposures plus
such Defaulting Lender’s Revolving L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ U.S. Revolving Facility Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; provided that
in no event shall the reallocation contemplated by this paragraph (i) cause the
U.S. Revolving Facility Credit Exposure of any Lender to exceed the U.S.
Revolving Facility Commitment of such Lender.

(ii) Following the reallocation of Revolving L/C Exposure contemplated by
subparagraph (i) above, such Defaulting Lender’s Swingline Dollar Exposure shall
be reallocated among the non-Defaulting U.S. Revolving Facility Lenders in
accordance with their respective U.S. Revolving Facility Percentages, but only
to the extent (x) the sum of all non-Defaulting Lender’s U.S. Revolving Facility
Credit Exposures plus such Defaulting Lender’s Swingline Dollar Exposure does
not exceed the total of all non-Defaulting Lenders’ U.S. Revolving Facility
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time; provided that in no event shall the reallocation contemplated by this
paragraph (ii) cause the U.S. Revolving Facility Credit Exposure of any Lender
to exceed the U.S. Revolving Facility Commitment of such Lender.

(iii) If the reallocation described in clauses (i) and (ii) above cannot, or can
only partially, be effected, the U.S. Borrower shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the portion of
such Defaulting Lender’s Swingline Dollar Exposure that has not been reallocated
and (B) second, cash collateralize for the benefit of the Issuing Banks the
portion of such Defaulting Lender’s Revolving L/C Exposure that has not been
reallocated in accordance with the procedures set forth in Section 2.05(j) for
so long as such Revolving L/C Exposure is outstanding.

(iv) If the Revolving L/C Exposure of such Defaulting Lender is reallocated
pursuant to subparagraph (i) above, then the Commitment Fees payable to the U.S.
Revolving Facility Lenders pursuant to Section 2.12(a) and the L/C Participation
Fees payable to the U.S. Revolving Facility Lenders pursuant to Section 2.12(b)
shall be adjusted in accordance with such reallocation.

 

96



--------------------------------------------------------------------------------

(v) If the U.S. Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (iii) above, the U.S. Borrower shall
not be required to pay L/C Participation Fees to such Defaulting Lender pursuant
to Section 2.12(b) with respect to such portion of such Defaulting Lender’s
Revolving L/C Exposure for so long as such Defaulting Lender’s Revolving L/C
Exposure is cash collateralized.

(vi) If any part of such Defaulting Lender’s Revolving L/C Exposure is neither
reallocated pursuant to subparagraph (i) nor cash collateralized pursuant to
subparagraph (iii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all L/C Participation Fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s non-reallocated
Revolving L/C Exposure shall be payable to the Issuing Bank until such
non-reallocated Revolving L/C Exposure is reallocated and/or cash
collateralized.

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Global Revolving Facility Lender becomes a Defaulting Lender or remains a
Defaulting Lender at the time any Swingline Foreign Currency Loan is made or
remains outstanding, such Defaulting Lender’s Swingline Foreign Currency
Exposure shall be reallocated among the non-Defaulting Global Revolving Facility
Lenders in accordance with their respective Available Unused Commitments, but
only to the extent (i) the sum of all non-Defaulting Lenders’ Global Revolving
Facility Credit Exposures plus such Defaulting Lender’s Swingline Foreign
Currency Exposures does not exceed the total of all non-Defaulting Lender’s
Global Revolving Facility Commitments (less the total Ancillary Commitments) and
(ii) the conditions set forth in Section 4.02 are satisfied at such time;
provided that in no event shall the reallocation contemplated by this paragraph
(b) cause the Global Revolving Facility Exposure of any Lender to exceed the
Global Revolving Facility Commitment of such Lender. If any part of such
Defaulting Lender’s Swingline Foreign Currency Exposure is not reallocated
pursuant to this Section 2.24(b), then, within one Business Day following notice
by the Applicable Agent, the U.S. Borrower shall prepay Swingline Foreign
Currency Loans in an amount such that the Swingline Foreign Currency Exposure
attributable to such Defaulting Lender (after giving effect to any reallocation
contemplated by this Section 2.24) shall be reduced to zero.

(c) (i) In the event that a Defaulting U.S. Revolving Facility Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender and the U.S. Borrower, the Administrative Agent and each applicable
Swingline Lender and Issuing Bank agree that such Lender is no longer a
Defaulting Lender, then the Revolving L/C Exposure and Swingline Dollar Exposure
of the U.S. Revolving Facility Lenders shall be readjusted to reflect the
inclusion of such Lender’s U.S. Revolving Facility Commitment and on such date
such Lender shall purchase at par (and the other U.S. Revolving Facility Lenders
shall sell at par) such of the U.S. Revolving Facility Loans as

 

97



--------------------------------------------------------------------------------

the Administrative Agent shall determine may be necessary in order for such
Lender to hold such U.S. Revolving Facility Loans in accordance with its U.S.
Revolving Facility Percentage, whereupon such Lender will cease to be a
Defaulting U.S. Revolving Facility Lender.

(ii) In the event that a Defaulting Global Revolving Facility Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender and the U.S. Borrower, the Administrative Agent and each applicable
Swingline Lender agree that such Lender is no longer a Defaulting Lender, then
the Swingline Foreign Currency Exposure of the Global Revolving Facility Lenders
shall be readjusted to reflect the inclusion of such Lender’s Global Revolving
Facility Commitment and on such date such Lender shall purchase at par (and the
other Global Revolving Facility Lenders shall sell at par) such of the Global
Revolving Facility Loans as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Global Revolving Facility Loans
in accordance with its Available Unused Commitments, whereupon such Lender will
cease to be a Defaulting Global Revolving Facility Lender.

(d) So long as any Lender is a Defaulting U.S. Revolving Facility Lender, the
Swingline Dollar Lender shall not be required to fund Swingline Dollar Loans
unless it is satisfied that it will have no exposure with respect to such
Lender’s Swingline Dollar Exposure and no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no exposure with respect to such Lender’s Revolving L/C
Exposure, in each case after giving effect to any reallocation and cash
collateralization in accordance with this Section 2.24. So long as any Lender is
a Defaulting Global Revolving Facility Lender, the Swingline Foreign Currency
Lender shall not be required to fund Swingline Foreign Currency Loans unless it
is satisfied that it will have no exposure with respect to such Lender’s
Swingline Foreign Currency Exposure after giving effect to any reallocation in
accordance with this Section 2.24.

SECTION 2.25. Extension Offers. (a) The U.S. Borrower may, on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension Offer”) to all the Lenders of one or more Classes
(each Class subject to such an Extension Offer, an “Extension Request Class”),
in each case to extend the final maturity date of such Lenders’ respective Loans
and Commitments to a later maturity date and to make one or more other Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the U.S. Borrower. Such
Extension Offer shall set forth the terms and conditions of the requested
Extension Permitted Amendments, the date on which the Extension Agreement (as
defined below) is requested to become effective (which shall not be less than
ten Business Days nor more than 30 Business Days after the date of the
applicable Extension Offer) and such other principal terms on which the U.S.
Borrower proposes to enter into the Extension Agreement. Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of any
Accepting Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class. No Lender shall have any obligation to accept any
such Extension Offer.

 

98



--------------------------------------------------------------------------------

(b) The U.S. Borrower, each Accepting Lender and the Administrative Agent shall
execute and deliver an amendment agreement (the “Extension Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension Permitted Amendments and the terms and conditions thereof
and such amendment will be effective to amend this Agreement and the other Loan
Documents on the terms set forth therein without the consent of any other
Lender; provided that no Extension Agreement may alter the rights of any Lender
(other than the applicable Accepting Lenders) in any manner that would not be
permitted under Section 9.08 without the consent of such Lender unless such
consent shall have been obtained. Notwithstanding the foregoing, no Extension
Agreement shall become effective unless (i) both before and after giving effect
to the effectiveness of such Extension Agreement, each of the conditions set
forth in paragraphs (b) and (c) of Section 4.02 shall be satisfied (it being
understood that all references to “the date of such Borrowing” or similar
language in Section 4.02 shall be deemed to refer to the date of such
effectiveness), and the Administrative Agent shall have received a certificate
of a Responsible Officer of the U.S. Borrower, dated as of the date of
effectiveness of such Extension Agreement, confirming compliance with such
conditions, (ii) the Administrative Agent shall have received all legal
opinions, documents and certificates reasonably requested by the Administrative
Agent consistent with those delivered pursuant to Section 4.01 on the
Restatement Effective Date and (iii) such other conditions as the parties to the
Extension Agreement have agreed shall have been satisfied.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of an Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” of loans and/or commitments hereunder; provided that, in the case of any
Extension Offer relating to Revolving Credit Commitments or Revolving Loans,
except as otherwise agreed to by each Issuing Bank and each applicable Swingline
Lender, (i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
under the applicable Facility as between the commitments of such new “Class” and
the remaining Revolving Credit Commitments under the applicable Facility shall
be made on a ratable basis as between the commitments of such new “Class” and
the remaining Revolving Credit Commitments under such Facility and (ii) the
Availability Period and the Revolving Credit Maturity Date, as such terms are
used in reference to Letters of Credit or Swingline Loans, may not be extended
without the prior written consent of each applicable Issuing Bank and the
Swingline Lender, as applicable.

 

99



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrowers represents and warrants to each of the
Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the U.S. Borrower and each of the Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the U.S. Borrower, and each of the Subsidiaries of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Restatement Transactions (a) have been duly
authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by Holdings, the U.S. Borrower and
such Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of Holdings, the U.S. Borrower or any
such Subsidiary, (B) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which Holdings, the U.S. Borrower or any such Subsidiary is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancelation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the U.S. Borrower or any such Subsidiary,
other than the Liens created by the Loan Documents.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will

 

100



--------------------------------------------------------------------------------

constitute, a legal, valid and binding obligation of such Loan Party enforceable
against each such Loan Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Restatement Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) recordation
of amendments to the Mortgages, (c) such as have been made or obtained and are
in full force and effect, (d) such actions, consents and approvals the failure
to be obtained or made which could not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore furnished
to the Lenders combined balance sheets and combined statements of income, cash
flows and owners’ equity of Holdings and its subsidiaries as of and for the
fiscal years ended December 31, 2009, December 31, 2010 and December 31, 2011,
audited by and accompanied by the opinion of Ernst & Young LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations of Holdings and
subsidiaries as of such dates and for such periods. None of Holdings, the U.S.
Borrower or any of the Subsidiaries has or shall have as of the Restatement
Effective Date any Guarantee, contingent liability or liability for Taxes, or
any long-term lease or unusual forward or long-term commitment, including any
interest rate or foreign currency hedging transaction, that individually is
material and is not reflected in the foregoing statements or the notes thereto,
other than pursuant to the Loan Documents. Such financial statements were
prepared in accordance with GAAP.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2011, there has been no material adverse change (or occurrence that
is reasonably likely to have a material adverse change) in the business,
operations, properties, assets or financial condition of the U.S. Borrower and
the Subsidiaries, taken as a whole.

SECTION 3.07. Title to Properties; Possession Under Leases . (a) Each of
Holdings, the U.S. Borrower and the Subsidiaries has good and marketable title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its properties and assets (including all Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02 or
arising by operation of law.

 

101



--------------------------------------------------------------------------------

(b) Each of Holdings, the U.S. Borrower and the Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect could not reasonably be expected to have a Material
Adverse Effect. Each of Holdings, the U.S. Borrower and each of the Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) Each of Holdings, the U.S. Borrower and the Subsidiaries owns or possesses,
or could obtain ownership or possession of, on terms not materially adverse to
it, all patents, trademarks, service marks, trade names, copyrights, licenses
and rights with respect thereto necessary for the present conduct of its
business, without any known conflict with the rights of others, and free from
any burdensome restrictions, except where such conflicts and restrictions could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) As of the Restatement Effective Date, none of Holdings, the U.S. Borrower
and the Subsidiaries has received any notice of any pending or contemplated
condemnation proceeding affecting any of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Restatement Effective Date.

(e) None of Holdings, the U.S. Borrower and the Subsidiaries is obligated on the
Restatement Effective Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) As of the Restatement Effective Date, and after
giving effect to the Restatement Transactions, Holdings will have no
subsidiaries other than the U.S. Borrower and the Subsidiaries.

(b) Schedule 3.08(b) sets forth as of the Restatement Effective Date the name
and jurisdiction of incorporation, formation or organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the U.S. Borrower or by any such Subsidiary.

(c) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the U.S. Borrower or any of the Subsidiaries, except under the Loan
Documents, rights of employees to purchase Equity Interests of Holdings in
connection with the Transactions or as set forth on Schedule 3.08(c).

 

102



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority or in arbitration now pending or, to the
knowledge of Holdings or the U.S. Borrower, threatened in writing against or
affecting Holdings, the U.S. Borrower or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) as to which an adverse determination is
reasonably probable and which could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or materially adversely affect
the Restatement Transactions.

(b) None of Holdings, the U.S. Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, the USA Patriot Act, the United States Foreign Corrupt
Practices Act of 1977, any zoning, building, Environmental Law, ordinance, code
or approval or any building permit) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the U.S.
Borrower and the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the U.S. Borrower and
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans and will request the issuance of Letters of
Credit solely for general corporate purposes.

SECTION 3.13. Tax Returns. Each of Holdings, the U.S. Borrower and the
Subsidiaries has timely filed or caused to be timely filed all federal, and all
material state and local, Tax returns (and, in the case of a Foreign Subsidiary,
except as provided in Schedule 3.13, all material Tax returns required to be
filed in the jurisdiction in which

 

103



--------------------------------------------------------------------------------

such Foreign Subsidiary is organized) required to have been filed by it and has
paid or caused to be paid all material Taxes shown thereon to be due and payable
by it and all material assessments, except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the U.S. Borrower or a Subsidiary has set
aside on its books adequate reserves. Each of Holdings, the U.S. Borrower and
the Subsidiaries has paid in full or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due with respect to all periods ending on or
before the Restatement Effective Date, which Taxes, if not paid or adequately
provided for, could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.13, as of the Restatement Effective Date, with
respect to each of Holdings, the U.S. Borrower and the Subsidiaries, (a) no
material claims are being asserted in writing with respect to any Taxes, (b) to
the best of such party’s knowledge, no presently effective waivers or extensions
of statutes of limitation with respect to Taxes have been given or requested,
(c) no Tax returns are being examined by, and no written notification of
intention to examine has been received from, the Internal Revenue Service or,
with respect to any material potential Tax liability, any other Governmental
Authority and (d) except as are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which Holdings, the U.S.
Borrower or a Subsidiary has set aside on its books adequate reserves, no
currently pending issues have been raised in writing by the Internal Revenue
Service or any other Governmental Authority with respect to any material
potential Tax liability.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the U.S. Borrower, the Subsidiaries, the
Restatement Transactions and any other transactions contemplated hereby included
in the Lenders’ Presentation or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Restatement Transactions or the
other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects as of the date thereof, as of the date such
Information was first furnished to the Lenders and as of the Restatement
Effective Date and did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

(b) The Projections and estimates prepared by or on behalf of the U.S. Borrower
or any of its representatives and that have been made available to any Lenders
or the Administrative Agent in connection with the Restatement Transactions or
the other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the U.S. Borrower to be reasonable as of the
date thereof, as of the date such Projections and estimates were first furnished
to the Lenders and as of the Restatement Effective Date, and (ii) as of the
Restatement Effective Date, have not been modified in any material respect by
the U.S. Borrower.

 

104



--------------------------------------------------------------------------------

SECTION 3.15. Employee Benefit Plans. (a) Each of the Borrowers, Holdings, the
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and any similar applicable non-U.S. law, except for such noncompliance that
could not reasonably be expected to have a Material Adverse Effect. No
Reportable Event has occurred during the past five years as to which the
Borrowers, Holdings, any Subsidiary or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed and reports the
failure of which to file could not reasonably be expected to have a Material
Adverse Effect. As of the Restatement Effective Date, the excess of the present
value of all benefit liabilities under each Plan of the Borrowers, Holdings, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. None of the Borrowers, Holdings, the
Subsidiaries and the ERISA Affiliates has incurred or could reasonably be
expected to incur any Withdrawal Liability that could reasonably be expected to
have a Material Adverse Effect. None of the Borrowers, Holdings, the
Subsidiaries and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is in reorganization or that it is in endangered or
critical status, within the meaning of Section 305 of ERISA or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, where such event has had or could reasonably be expected to have,
through increases in the contributions required to be made to such Plan or
otherwise, a Material Adverse Effect.

(b) Each of Holdings, the U.S. Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.16. Environmental Matters. Except for the matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the U.S. Borrower nor any of its Subsidiaries (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to, or responsible for, any Environmental Liability, (c) has
received notice of any claim with respect to any Environmental Liability or
(d) knows of any facts or circumstances that would reasonably be expected to
result in any Environmental Liability.

SECTION 3.17. Security Documents. (a) The U.S. Collateral Agreement is effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein

 

105



--------------------------------------------------------------------------------

and proceeds thereof. In the case of the Pledged Collateral described in the
U.S. Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the U.S. Collateral Agreement
(other than the Intellectual Property (as defined in the U.S. Collateral
Agreement)), when financing statements and other filings specified on Schedule 3
of the U.S. Perfection Certificate in appropriate form are filed in the offices
specified on Schedule 5 of the U.S. Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02(a) and Liens having priority by operation of
law).

(b) When the U.S. Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the Intellectual
Property, in each case prior and superior in right to any other Person (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Restatement Effective
Date).

(c) Each Foreign Pledge Agreement and each Foreign Security Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in a Foreign Pledge Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and, in the case of the Collateral described
in a Foreign Security Agreement, when filings are made in the appropriate
offices in each relevant jurisdiction and the other actions, if any, specified
on such Schedule are taken, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations described therein, in each
case prior and superior in right to any other person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02(a) and Liens having priority by operation of law).

(d) The Mortgages entered into after the Restatement Effective Date pursuant to
Section 5.10 shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan

 

106



--------------------------------------------------------------------------------

Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
a Person pursuant to Liens expressly permitted by Section 6.02(a) and Liens
having priority by operation of law.

SECTION 3.18. Location of Real Property and Leased Premises. (a) Schedule 3.18
lists completely and correctly as of the Restatement Effective Date all material
real property owned by Holdings, the U.S. Borrower and the Subsidiary Loan
Parties having a value of $5,000,000 or more and the addresses thereof. As of
the Restatement Effective Date, Holdings, the U.S. Borrower and the Subsidiaries
own in fee all the real property set forth as being owned by them on such
Schedules.

(b) Schedule 2B to the U.S. Perfection Certificate lists completely and
correctly as of the Restatement Effective Date all material real property leased
by Holdings, the U.S. Borrower and the Domestic Subsidiary Loan Parties and the
addresses thereof. As of the Restatement Effective Date, Holdings, the U.S.
Borrower and the Domestic Subsidiary Loan Parties have valid leases in all the
real property set forth as being leased by them on such Schedules.

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Restatement
Transactions (i) the fair value of the assets of each Borrower (individually)
and the U.S. Borrower and the Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of each Borrower (individually) and the U.S. Borrower
and the Subsidiaries on a consolidated basis, respectively; (ii) the present
fair saleable value of the property of each Borrower (individually) and the U.S.
Borrower and the Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of each Borrower
(individually) and the U.S. Borrower and the Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) each Borrower (individually) and the U.S. Borrower and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Borrower (individually)
and the U.S. Borrower and the Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Restatement Effective Date.

(b) None of Holdings or the Borrowers intend to, and does not believe that it or
any of its subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

 

107



--------------------------------------------------------------------------------

SECTION 3.20. Labor Matters. There are no strikes pending or threatened against
Holdings, the U.S. Borrower or any of the Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
The hours worked and payments made to employees of Holdings, the U.S. Borrower
and the Subsidiaries have not been in violation in any material respect of the
Fair Labor Standards Act or any other applicable law dealing with such matters.
All material payments due from Holdings, the U.S. Borrower or any of the
Subsidiaries or for which any claim may be made against Holdings, the U.S.
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the U.S. Borrower or such Subsidiary to the extent
required by GAAP. Except as set forth on Schedule 3.20, consummation of the
Restatement Transactions will not give rise to a right of termination or right
of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings, the U.S. Borrower or any of the Subsidiaries (or
any predecessor) is a party or by which Holdings, the U.S. Borrower or any of
the Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to Holdings,
the U.S. Borrower and the Subsidiaries, taken as a whole.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the U.S. Borrower or the Subsidiaries as of the Restatement Effective Date. As
of such date, such insurance is in full force and effect. The U.S. Borrower
believes that the insurance maintained by or on behalf of Holdings, the U.S.
Borrower and the Subsidiaries is adequate.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness of Restated Credit Agreement . This Agreement shall
become effective upon the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the U.S. Borrower, the Foreign Subsidiary Borrowers party hereto, each
Global Revolving Facility Lender and each U.S. Revolving Facility Lender, either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed such counterpart.

 

108



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Restatement Effective Date) of Simpson Thacher & Bartlett LLP, special
counsel for Holdings and the U.S. Borrower, substantially in the form of
Exhibit O. Holdings and the U.S. Borrower hereby request such counsel to deliver
such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate of a Responsible
Officer of the U.S. Borrower, dated the Restatement Effective Date, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.02.

(e) Without duplication of the amounts described in paragraph (g) below, the
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Restatement Effective Date, including, to the extent
invoiced (or otherwise notified to the U.S. Borrower) at least two Business Days
prior to the Restatement Effective Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

(f) The Collateral Agent shall have received (i) to the extent not previously
delivered, all documents and instruments required by law or reasonably requested
by the Collateral Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents after giving
effect to the Restatement Transactions (other than those described in
Section 5.13 hereto) and (ii) completed Perfection Certificates, dated the
Restatement Effective Date and signed by a Responsible Officer of the U.S.
Borrower, together with all attachments contemplated thereby.

(g) All Revolving Credit Commitments outstanding under the Existing Credit
Agreement shall have been terminated in full, and (i) the Administrative Agent
shall have received, for the account of the Lenders entitled thereto, payment
from the U.S. Borrower of all Loans outstanding under the Existing Credit
Agreement, together with accrued and unpaid interest on such Loans as of the
Restatement Effective Date, (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the U.S. Borrower certifying that the
applicable Foreign Subsidiary Borrower has paid all accrued and unpaid interest
on and fees with respect to each Ancillary Extension of Credit outstanding under
an Ancillary Facility which is due and payable as of the Restatement Effective
Date, (iii) the Administrative Agent shall have received, for the account of the
Lenders entitled thereto, payment from the U.S. Borrower of all accrued and
unpaid Commitment Fees payable under subclause (x) of Section 2.12(a) of the
Existing Credit Agreement as of the Restatement Effective Date, (iv) the
Administrative Agent shall have received a certificate from a Responsible
Officer of the U.S. Borrower

 

109



--------------------------------------------------------------------------------

certifying that the U.S. Borrower (or applicable Foreign Subsidiary Borrower)
has paid all accrued and unpaid Commitment Fees payable under subclause (y) of
Section 2.12(a) of the Existing Credit Agreement as of the Restatement Effective
Date and (v) and the Administrative Agent and the Issuing Bank shall have
received, for the account of the Issuing Bank and the Lenders entitled thereto,
payment from the U.S. Borrower of all accrued and unpaid L/C Participation Fees
and Issuing Bank Fees payable under the Existing Credit Agreement as of the
Restatement Effective Date; provided that the U.S. Borrower (or applicable
Foreign Subsidiary Borrower) shall only be required to make the payments
described in clauses (i) through (v) above as a condition to closing to the
extent (x) the Administrative Agent has invoiced the U.S. Borrower for (or
otherwise notified the U.S. Borrower of) the approximate amounts described in
clauses (i), (iii) and (v), in each case at least two Business Days prior to the
Restatement Effective Date.

(h) The Collateral Agent shall have received (i) amendments or supplements to
Security Documents set forth on Schedule 4.01 providing that the Revolving
Credit Commitments and the Loans and other extensions of credit thereunder (in
addition to the other Obligations described therein) shall be secured by a Lien
on the Collateral described therein and (ii) opinions of counsel set forth on
Schedule 4.01.

(i) The Administrative Agent shall have received evidence that the insurance
required by Section 5.02 of this Agreement and the Security Documents is in
effect.

(j) The Administrative Agent shall have received, from each Loan Party party
thereto, either (i) a counterpart of the U.S. Collateral Agreement, the Foreign
Guarantee, the Finco Guarantee, the First-Tier Subsidiary Pledge Agreement and
the Parallel Debt Agreement, signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of such agreement) that
such party has signed such counterpart.

(k) The Administrative Agent shall have received all documentation and other
information that is reasonably requested in writing by the Administrative Agent
at least five Business Days prior to the Restatement Effective Date in order to
allow the Administrative Agent and the Lenders to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act (it being understood that, to the extent not provided on or prior to
the Restatement Effective Date, the Borrowers shall cooperate with the
Administrative Agent to provide all other documentation and other information
after the Restatement Effective Date as reasonably required the Administrative
Agent or the Lenders in order to allow them to comply with such rules and
regulations).

The Administrative Agent shall notify the U.S. Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied at or prior to 5:00 p.m., New York
City time, on September 28, 2012.

 

110



--------------------------------------------------------------------------------

SECTION 4.02. All Credit Events . The obligations of (a) the Lenders (including
the Swingline Lenders) to make Loans and (b) any Issuing Bank to issue Letters
of Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the conditions that, on the
date of each Borrowing (other than an Ancillary Replacement Borrowing) and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing (other than an Ancillary Replacement Borrowing) and each
issuance, amendment, extension or renewal of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower (in the
case of a Borrowing) and each Applicant Party (in the case of a Letter of
Credit) on the date of such Borrowing, issuance, amendment, extension or renewal
as applicable, as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers. The
obligations of (x) the Lenders (including the Swingline Foreign Currency
Lenders) to make Loans to any Foreign Subsidiary that becomes a Foreign
Subsidiary Borrower after the Restatement Effective Date, (y) any Issuing Bank
to issue Letters of Credit for the account of any such Foreign Subsidiary
Borrower and (z) any Ancillary Lender to make available an Ancillary Facility to
such Foreign Subsidiary Borrower, in each case to the extent designated in
accordance with Section 2.20, are subject to the satisfaction of the following
conditions (which are in addition to the conditions contained in Section 4.02):

 

111



--------------------------------------------------------------------------------

(a) With respect to the initial Loan made to, the initial Letter of Credit
issued at the request of, or the creation of an Ancillary Facility for, such
Foreign Subsidiary Borrower, whichever comes first,

(i) the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and

(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of Borrowings as they relate
to such Foreign Subsidiary Borrower and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrower Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(b) The Administrative Agent and the applicable Ancillary Lender, if any, shall
be reasonably satisfied that Section 5.10(f) shall have been complied with in
respect of such Foreign Subsidiary Borrower and that the Collateral and
Guarantee Requirement shall have been satisfied with respect to such Foreign
Subsidiary Borrower and its subsidiaries; provided that the condition set forth
in this paragraph (b) need not be satisfied with respect to any Unsecured
Ancillary Facility.

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrowers covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Borrowers
will, and will cause each of the ERISA Affiliates and Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05, and
except for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by a
Borrower or a Wholly Owned Subsidiary of a Borrower in such liquidation or
dissolution, provided that Subsidiaries that are Loan Parties may be liquidated
into Subsidiaries that are not Loan Parties only to the extent that such
liquidation is treated as an investment by a Subsidiary Loan Party in a
Subsidiary that is not a Loan Party under Section 6.04(a).

 

112



--------------------------------------------------------------------------------

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Properties and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

SECTION 5.02. Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties to be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Restatement Effective
Date, if the insurance carrier shall have received written notice from the
Administrative Agent or the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
U.S. Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the U.S. Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests; deliver original or certified copies of
all such policies or a certificate of an insurance broker to the Collateral
Agent; cause each such policy to provide that it shall not be canceled, modified
or not renewed upon less than 30 days’ prior written notice thereof by the
insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancelation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.

 

113



--------------------------------------------------------------------------------

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

(d) With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in each case in amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
industry operating in the same or similar locations naming the Collateral Agent
as an additional insured, on forms reasonably satisfactory to the Collateral
Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by
Holdings, the U.S. Borrower or any of the Subsidiaries; and promptly deliver to
the Administrative Agent and the Collateral Agent a duplicate original copy of
such policy or policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the U.S. Borrower and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders,
any Issuing Bank or their agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the U.S. Borrower hereby agree, to the
extent permitted by law, to waive, and to cause each of the Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent or the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, the U.S. Borrower and the Subsidiaries
or the protection of their properties.

 

114



--------------------------------------------------------------------------------

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and Holdings, the U.S.
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto and such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will furnish such information to the Lenders):

(a) within 90 days (or such shorter period as the SEC shall specify for the
filing of Annual Reports on Form 10-K) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the U.S. Borrower and the
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, all audited by independent public accountants
of recognized national standing reasonably acceptable to the Administrative
Agent and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the U.S. Borrower and the Subsidiaries on
a consolidated basis in accordance with GAAP (it being understood that the
delivery by the U.S. Borrower of Annual Reports on Form 10-K of the U.S.
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein); provided that, in the event that (i) either Holdings becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, and (ii) Holdings is not engaged in any
business or business activity other than that which is expressly permitted under
Section 6.08, this clause may be satisfied by the provision of consolidated
financial statements of Holdings in a manner consistent with the other
requirements of this clause, and all references to the U.S. Borrower in this
clause shall instead be deemed to be references to Holdings;

(b) within 45 days (or such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q) after the end of each of the first
three fiscal quarters of each fiscal year, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the U.S. Borrower and the Subsidiaries as of the close of such fiscal quarter
and the consolidated results of their operations during such fiscal quarter and
the then-elapsed portion of the fiscal year, all

 

115



--------------------------------------------------------------------------------

certified by a Financial Officer of the U.S. Borrower, on behalf of the U.S.
Borrower, as fairly presenting, in all material respects, the financial position
and results of operations of the U.S. Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the U.S. Borrower of Quarterly Reports on Form 10-Q of the U.S. Borrower and
its consolidated subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such Quarterly Reports include the information
specified herein); provided that, in the event that (i) Holdings becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended, and (ii) Holdings is not engaged in any business or
business activity other than that which is expressly permitted under
Section 6.08, this clause may be satisfied by the provision of consolidated
financial statements of Holdings in a manner consistent with the other
requirements of this clause, and all references to the U.S. Borrower in this
clause shall instead be deemed to be references to Holdings;

(c) (i) no later than five Business Days after any delivery of financial
statements under (a) or (b) above, a certificate of a Financial Officer of the
U.S. Borrower (x) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (y) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.11 and 6.12, and (ii) no later than five
Business Days after any delivery of financial statements under (a) above, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaims responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
U.S. Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided that the delivery requirements
in this clause (d) shall be deemed satisfied upon the filing of such materials
with the SEC using its Electronic Data Gathering Analysis and Retrieval System
or any successor or system;

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements
delivered pursuant to paragraph (a) or (b) above will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then, together with the first delivery of financial
statements pursuant to paragraph (a) and (b) above following such change, a
schedule prepared by a Financial Officer on behalf of Holdings or the U.S.
Borrower, as applicable, reconciling such changes to what the financial
statements would have been without such changes;

 

116



--------------------------------------------------------------------------------

(f) upon the reasonable request of the Administrative Agent, deliver updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f), Section 4.01(a)(vi) or Section 5.10(e);

(g) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the U.S. Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the U.S. Borrower or any Subsidiary; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the U.S.
Borrower or any of the Subsidiaries, or compliance with the terms of any Loan
Document, or such consolidating financial statements, as in each case the
Administrative Agent may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
U.S. Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the U.S. Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which could reasonably be
expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the U.S. Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of
Holdings, the U.S. Borrower, the Subsidiaries and all ERISA Affiliates in an
aggregate amount in excess of $100,000,000.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

 

117



--------------------------------------------------------------------------------

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings, the U.S. Borrower or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the U.S. Borrower,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any persons designated by the Agents or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to Holdings or the U.S. Borrower to discuss the
affairs, finances and condition of Holdings, the U.S. Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

SECTION 5.08. Use of Proceeds. (a) Use the proceeds of the Revolving Loans and
Swingline Loans and request issuance of Letters of Credit solely for general
corporate purposes.

(b) [Reserved.]

(c) In the case of an Eligible Borrower, use the proceeds of any Ancillary
Replacement Borrowing only for the purposes set forth in Section 2.22(e).

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material, authorizations and permits required pursuant
to Environmental Law for its operations and properties; and to conduct any
investigations and/or remediations required by Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Mortgages. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request of the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (including any real property or improvements thereto or any
interest therein) that has an individual fair market value in an amount having a
Dollar Equivalent greater than $10,000,000 is acquired by the U.S. Borrower or
any other Loan Party after the Restatement Effective Date or owned by an entity
at the time it becomes a

 

118



--------------------------------------------------------------------------------

Subsidiary Loan Party (in each case other than assets constituting Collateral
under a Security Document that become subject to the Lien of such Security
Document upon acquisition thereof), cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (h) below.

(c) In the case of the U.S. Borrower, grant and cause each of the Domestic
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such real property of the U.S. Borrower or any such Domestic
Subsidiary Loan Parties as are not covered by the original U.S. Mortgages, to
the extent acquired after the Restatement Effective Date and having a value at
the time of acquisition in excess of $10,000,000 pursuant to documentation
substantially in the form of the U.S. Mortgages delivered to the Collateral
Agent on the Restatement Effective Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable perfected Liens superior to and prior to the
rights of all third persons subject to no other Liens except as are expressly
permitted by Section 6.02 or arising by operation of law, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (h) below.

(d) If any additional direct or indirect subsidiary of Holdings is formed or
acquired after the Restatement Effective Date if such subsidiary is a Domestic
Subsidiary Loan Party, within five Business Days after the date such subsidiary
is formed or acquired, notify the Administrative Agent and the Lenders thereof
and, within 20 Business Days after the date such subsidiary is formed or
acquired, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such subsidiary and with respect to any Equity Interest in or
Indebtedness of such subsidiary owned by or on behalf of any Loan Party.

(e) In the case of the U.S. Borrower, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in any Loan Party’s corporate name, (B) in any
Loan Party’s identity or corporate structure or (C) in any Loan Party’s
organizational identification number; provided that the U.S. Borrower shall not
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and
(ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

119



--------------------------------------------------------------------------------

(f) Prior to any Foreign Subsidiary becoming a Foreign Subsidiary Loan Party,
cause (i) the Collateral and Guarantee Requirement to be satisfied with respect
to such Foreign Subsidiary, (ii) the Equity Interests and Pledged Collateral (if
any) of such Foreign Subsidiary to be pledged pursuant to a Foreign Pledge
Agreement and (iii) after giving effect to paragraph (h) below, at least a
substantial portion of the assets (as reasonably determined by the
Administrative Agent) of such Foreign Subsidiary to be subject to a valid first
lien in favor of the Collateral Agent for the benefit of the Secured Parties.

(g) [Intentionally Omitted].

(h) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any real property held by
Holdings, the U.S. Borrower or any Subsidiary as a lessee under a lease,
(ii) any Equity Interests acquired after the Restatement Effective Date pursuant
to Section 6.04(s) if, and to the extent that, and for so long as (A) doing so
would violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), (iii) any assets
acquired after the Restatement Effective Date, to the extent that, and for so
long as, taking such actions would violate a contractual obligation binding on
such assets that existed at the time of the acquisition thereof and was not
created or made binding on such assets in contemplation or in connection with
the acquisition of such assets (except in the case of assets acquired with
Indebtedness that constitutes a Capital Lease Obligation, mortgage financing or
purchase money financing and that is secured by a Lien permitted pursuant to
Section 6.02(r)) or (iv) any Subsidiary or asset with respect to which the
Collateral Agent determines that the cost of the satisfaction of the Collateral
and Guarantee Requirement or the provisions of this Section 5.10 with respect
thereto exceeds the value of the security afforded thereby; provided that upon
the reasonable request of the Collateral Agent, the U.S. Borrower shall, and
shall cause any applicable Subsidiary to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (ii) and (iii) above, other than those set forth in joint venture
agreements to which the U.S. Borrower or a Subsidiary is party.

SECTION 5.11. Fiscal Year; Accounting. In the case of the U.S. Borrower, cause
its fiscal year to end on December 31.

SECTION 5.12. [Intentionally Omitted].

SECTION 5.13. Post Restatement Effective Date Matters. The U.S. Borrower shall,
or shall cause the applicable Loan Party to, deliver to the Collateral Agent (to
the extent permitted by applicable law), (a) no later than 120 days after the
Restatement Effective Date, or by such later date as the Collateral Agent deems
appropriate, (i) amendments or supplements to Security Documents and such
additional Security Documents (and all related documents, including opinions of
counsel,

 

120



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent) as may be necessary or
appropriate to provide that the Obligations, including the Revolving Credit
Commitments and the Loans and other extensions of credit thereunder, shall be
secured by a Lien on the Collateral described therein and (ii) such promissory
notes evidencing Indebtedness owing to Loan Parties as are required pursuant to
clause (e) of the Collateral and Guarantee Requirement and (b) no later than 30
days after the Restatement Effective Date, or by such later date as the
Collateral Agent deems appropriate, a favorable written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks) of local counsel
for the Loan Parties in each jurisdiction in which any Domestic Subsidiary Loan
Party is located, and the laws of which are not covered by the opinion delivered
pursuant to Section 4.01(b) on the Restatement Effective Date. In addition, no
later than 120 days after the Restatement Effective Date, or by such later date
as the Collateral Agent deems appropriate, the U.S. Borrower shall, or shall
cause the applicable Loan Party to, satisfy the Collateral and Guarantee
Requirement with respect to each Mortgaged Property.

SECTION 5.14. Collateral Release. (a) Immediately upon the commencement of any
Collateral Release Period, the security interests of the Collateral Agent and
the other Secured Parties in the Collateral shall automatically be terminated
and released; provided that the Guarantee of each Loan Party of the Obligations
pursuant to the Loan Documents shall remain in effect during any such Collateral
Release Period. During any Collateral Release Period, the Administrative Agent
and the Collateral Agent shall execute and deliver, at the U.S. Borrower’s
expense, all documents or other instruments that the U.S. Borrower shall
reasonably request to evidence the termination and release of such security
interests and shall return all Collateral in their possession to the U.S.
Borrower.

(b) During any Collateral Release Period:

(i) The representations and warranties set forth in Section 3.17 shall not be
required to be true and correct in any respect in connection with any Credit
Event occurring during such period, and the inaccuracy in any respect of such
representations and warranties shall not give rise to any Default or Event of
Default pursuant to Section 7.01(a);

(ii) Holdings and the Borrowers shall not be required to comply with the terms
of Sections 5.02(b), (c), (d) or (e);

(iii) Holdings and the Borrowers shall not be required to comply with the terms
of Section 5.10 to the extent such terms require the creation and perfection of
security interests or Liens on Collateral (it being understood that Holdings and
the Borrowers shall continue to be required to comply with the terms of
Section 5.10 that require the provision of Guarantees by Loan Parties in respect
of the Obligations); and

(iv) The occurrence of any of the events described in Section 7.01(l)(ii) shall
not constitute or give rise to any Default or Event of Default.

 

121



--------------------------------------------------------------------------------

(c) Upon the termination of any Collateral Release Period, the security
interests of the Collateral Agent and the Secured Parties in the Collateral
shall automatically, without any further action on the part of the
Administrative Agent, the Collateral Agent, the Secured Parties or any Loan
Party, be reinstated and the provisions of Section 5.14(a) and (b) shall no
longer apply (until the commencement of a subsequent Collateral Release Period).
Promptly following the termination of any Collateral Release Period, the Loan
Parties shall execute any and all documents, financing statements, agreements
and instruments, and take all such actions (including the filing and recording
of financing statements, mortgages, fixture filings and other documents) that
may be required under applicable law or that the Administrative Agent or
Collateral Agent shall reasonably request, to reinstate such security interests
and to cause the Collateral and Guarantee Requirement to be satisfied (all at
the expense of the Loan Parties), including with respect to any Subsidiaries or
assets that would have been subjected to the Collateral and Guarantee
Requirement under Section 5.10 had such terminated Collateral Release Period not
been in effect; provided that all such actions shall be completed (i) with
respect to the security interests in Collateral held by Holdings, the U.S.
Borrower and each Domestic Subsidiary Loan Party (other than owned real
property), no later than 30 days after the date of termination of such
Collateral Release Period, (ii) with respect to Collateral held by Holdings, the
U.S. Borrower and each Domestic Subsidiary Loan Party that constitutes owned
real property, no later than 45 days after the date of termination of such
Collateral Release Period and (iii) with respect to Collateral held by any
Foreign Subsidiary Loan Party, no later than 90 days after the date of
termination of such Collateral Release Period (or, in each case, such later date
as the Collateral Agent shall deem appropriate).

ARTICLE VI

Negative Covenants

Each of Holdings and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the U.S. Borrower will, or
will cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Permit Holdings the U.S. Borrower or any Subsidiary
to incur, create, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness of the U.S. Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.13;

 

122



--------------------------------------------------------------------------------

(c) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees for the benefit of) any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to the U.S. Borrower or any Subsidiary, pursuant
to reimbursement or indemnification obligations to such person, provided that
upon the incurrence of Indebtedness with respect to reimbursement obligations
regarding workers’ compensation claims, such obligations are reimbursed not
later than 30 days following such incurrence;

(d) Indebtedness of any Borrower to any Subsidiary and any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of the
Subsidiaries that are not Loan Parties to the Borrowers and the Subsidiary Loan
Parties shall be subject to Section 6.04(d) and (ii) Indebtedness of any
Borrower to any Subsidiary and Indebtedness of any other Loan Party to any
Subsidiary that is not a Subsidiary Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent (other than Indebtedness of any Loan Party in
respect of loans made by Fortuna described on Schedule 6.07);

(e) Indebtedness of the U.S. Borrower and the Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and any extension, renewal or
refinancing thereof to the extent that the amount of refinancing Indebtedness is
not greater than the amount of Indebtedness being refinanced (plus unpaid
accrued interest and premium thereon);

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished promptly after its incurrence;

(g) Guarantees by Holdings and the Subsidiaries of (i) the New Senior Notes and
any Permitted Notes Refinancing Indebtedness in respect of the New Senior Notes,
in either case pursuant to the terms of the New Senior Note Indentures or the
definitive documentation with respect to such Permitted Notes Refinancing
Indebtedness, as applicable and (ii) the 3.5% Exchangeable Senior Notes and any
Permitted Notes Refinancing Indebtedness in respect of the 3.5% Exchangeable
Senior Notes, in either case pursuant to the terms of the 3.5% Exchangeable
Senior Note Indenture or the definitive documentation with respect to such
Permitted Notes Refinancing Indebtedness, as applicable ;

(h) Indebtedness arising from agreements of the U.S. Borrower or a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

123



--------------------------------------------------------------------------------

(i) in the case of Holdings, the Intermediate Holdings Loan;

(j) the Permitted Receivables Financing;

(k) the Finco Loan;

(l) letters of credit and bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of
$100,000,000;

(m) (i) Indebtedness of the Subsidiaries in an aggregate principal amount at any
time outstanding pursuant to this paragraph (m) not in excess of $650,000,000;
provided that (A) the stated maturity of such Indebtedness is no earlier than
180 days after the Latest Maturity Date on the date of issuance of such
Indebtedness, (B) the weighted average life of such Indebtedness is no shorter
than the then-remaining weighted average life of any Class of Term Loans
outstanding on the date of issuance of such Indebtedness, (C) such Indebtedness
shall not be secured by any collateral and (D) all other terms (excluding
interest rates and redemption premiums) of such Indebtedness shall not be less
favorable to the Lenders in any material respect than those contained in the New
Senior Notes (or, if such Indebtedness is subordinated to the Obligations, on
customary market terms reasonably acceptable to the Administrative Agent) and
(ii) Guarantees by Holdings, the U.S. Borrower and the Subsidiaries of
Indebtedness permitted to be incurred pursuant to clause (i) of this
paragraph (m);

(n) the New Senior Notes and the 3.5% Exchangeable Senior Notes and, in each
case, any Permitted Notes Refinancing Indebtedness in respect thereof;

(o) (i) other Indebtedness of the U.S. Borrower or Subsidiaries not permitted
under any other clause of this Section 6.01 in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with all other Indebtedness incurred and outstanding pursuant to this
clause (o)) would not exceed 10% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 and
(ii) Guarantees by Holdings, the U.S. Borrower and the Subsidiaries of
Indebtedness permitted to be incurred pursuant to clause (i) of this
paragraph (o);

(p) [reserved];

(q) (i) other Indebtedness of the U.S. Borrower for borrowed money in respect of
debt securities issued in a capital markets transaction, provided that (A) such
Indebtedness is unsecured, (B) to the extent such Indebtedness is subordinated
to the Obligations, the subordination provisions are on terms reasonably
satisfactory to the Administrative Agent, (C) the stated maturity of such
Indebtedness is no earlier than 91 days after the Latest Maturity Date on the
date of issuance of such Indebtedness, (D) the weighted average life of such
Indebtedness (other than Permitted Junior Convertible Debt) is no shorter than
the then-remaining weighted average life of any Class of Term Loans then
outstanding, (E) such Indebtedness contains other terms (including covenants,
events of default, remedies, redemption provisions and change of control
provisions) that

 

124



--------------------------------------------------------------------------------

are market terms on the date of issuance, provided that such covenants and
events of default are not materially more restrictive than the covenants and
events of default contained in this Agreement and do not require the maintenance
or achievement of any financial performance standards other than as a condition
to the taking of specified actions, and (F) such Indebtedness bears interest at
a market rate of interest on the date of issuance of such Indebtedness as
determined by the U.S. Borrower’s board of directors in good faith (such
Indebtedness being “Permitted Junior Debt”); it being understood that any
Permitted Junior Debt may be convertible or exchangeable into Equity Interests
of Holdings (such Indebtedness being “Permitted Junior Convertible Debt”),
(ii) any Permitted Notes Refinancing Indebtedness incurred to Refinance any
Permitted Junior Debt and (iii) Guarantees by Holdings or any Domestic
Subsidiary Loan Party of any Permitted Junior Debt or any Permitted Notes
Refinancing Indebtedness in respect of Permitted Junior Debt; provided, that
such Guarantees shall be subordinated to the Obligations of Holdings to the same
extent and on the same terms as the Permitted Junior Debt so Guaranteed is
subordinated to the Obligations;

(r) Junior Permitted Additional Secured Debt and Senior Permitted Additional
Secured Debt in an aggregate principal amount not to exceed $500,000,000 at any
time outstanding to the extent that 100% of the proceeds from the incurrence,
issuance or sale by the U.S. Borrower of such Indebtedness (net of all Taxes and
fees (including investment banking fees), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale)
(such cash proceeds, the “Refinancing Proceeds”) are applied to (x) prepay Term
Loans or (y) refinance outstanding Junior Permitted Permitted Additional Secured
Debt or Senior Permitted Additional Secured Debt;

(s) Guarantees by Finco of Indebtedness permitted by clauses (m), (p), (q) and
(r) of this Section 6.01; and

(t) Indebtedness of Holdings for borrowed money owing to the U.S. Borrower or
any Subsidiary the proceeds of which shall be used by Holdings solely for the
purpose of the purchasing or redeeming Equity Interests of Holdings in
connection with a Permitted Call Spread Transaction; provided that Indebtedness
of Holdings owing to any Subsidiary that is not a Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent.

Notwithstanding anything to the contrary herein, Finco shall not be permitted to
incur any Indebtedness other than the Finco Loan and any Guarantees pursuant to
paragraphs (g) and (s) of this Section 6.01 (other than Indebtedness owing to
any Loan Party that is evidenced by a promissory note and pledged pursuant to
the U.S. Collateral Agreement or a Foreign Pledge Agreement, which Indebtedness
shall be subject to Section 6.04(d)).

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any subsidiary of Holdings or the U.S. Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

 

125



--------------------------------------------------------------------------------

(a) Liens on property or assets of the U.S. Borrower and the Subsidiaries that
were existing on May 9, 2007 and were set forth on Schedule 6.02 of the Existing
Credit Agreement, provided that such Liens shall continue to secure only those
obligations that they secured on May 9, 2007 (and extensions, renewals and
refinancings of such obligations that do not increase the principal amount of
the obligations being extended, renewed or refinanced (plus accrued and unpaid
interest and premium thereon) and that are permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of Holdings, the
U.S. Borrower or any Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03 or for
property Taxes on property that Holdings, the U.S. Borrower or one of the
Subsidiaries has determined to abandon if the sole recourse for such Tax,
assessment, charge, levy or claim is to such property;

(d) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Holdings, the U.S. Borrower or the relevant Subsidiary shall have
set aside on its books reserves in accordance with GAAP;

(e) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the U.S. Borrower or any
Subsidiary;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(g) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of Holdings, the U.S.
Borrower or any of the Subsidiaries;

 

126



--------------------------------------------------------------------------------

(h) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(i) Liens disclosed by the title insurance policies and title endorsements
delivered on the Restatement Effective Date and pursuant to Section 5.10 and
Section 5.13 and any replacement, extension or renewal of any such Lien,
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal, provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(j) Liens in respect of the Permitted Receivables Financing;

(k) any interest or title of a lessor under any leases or subleases entered into
by the U.S. Borrower or any Subsidiary in the ordinary course of business;

(l) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the U.S.
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the U.S. Borrower or a Subsidiary in
the ordinary course of business;

(m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(n) Liens securing obligations in respect of letters of credit or bank
guarantees, in each case as permitted under Section 6.01(l) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit or bank guarantees, as the case may be, and the proceeds and
products thereof;

(o) licenses of intellectual property granted in a manner consistent with past
practice;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens on securities held by the U.S. Borrower or any Subsidiary representing
an interest in a joint venture to which the U.S. Borrower or such Subsidiary is
a party (provided that such joint venture is not a Subsidiary) to the extent
that (i) such Liens constitute purchase options, calls or similar rights of a
counterparty to such joint venture and (ii) such Liens are granted pursuant to
the terms of the partnership agreement, joint venture agreement or other similar
document or documents pursuant to which such joint venture was created or
otherwise governing the rights and obligations of the parties to such joint
venture;

 

127



--------------------------------------------------------------------------------

(r) other Liens not permitted under any other clause of this Section 6.02 to
secure obligations of the U.S. Borrower and the Subsidiaries in an aggregate
amount that at the time of, and after giving effect to, the creation of such
Lien (together with the Remaining Present Value of leases permitted under
Section 6.03) would not exceed 7.5% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of creation of such Lien for
which financial statements have been delivered pursuant to Section 5.04;

(s) Second-Priority Liens securing Permitted Notes Refinancing Indebtedness in
respect of the New Senior Notes or the 3.5% Exchangeable Senior Notes in an
aggregate principal amount payable at maturity not to exceed $200,000,000;

(t) Second-Priority Liens on the Collateral securing Junior Permitted Additional
Secured Debt permitted under Section 6.01(r) and Liens on the Collateral
securing Senior Permitted Additional Secured Debt permitted under
Section 6.01(r); and

(u) a call option with respect to the Equity Interests of Holdings that is sold
by Holdings or any of its Subsidiaries in connection with a Permitted Call
Spread Transaction.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted to the extent
that (a) such transaction was existing or under contract on May 9, 2007 and were
set forth on Schedule 6.03 of the Existing Credit Agreement or (b) at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such Lease, the Remaining Present Value of such lease
(together with all outstanding obligations secured by Liens pursuant to
Section 6.02(r) and the Remaining Present Value of outstanding leases entered
into under this Section 6.03) would not exceed 7.5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date such lease is
entered into for which financial statements have been delivered pursuant to
Section 5.04.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the U.S.
Borrower and the Subsidiaries) to or Guarantees of the obligations of, or make
or permit to exist any investment or any other interest in, any other person,
except:

 

128



--------------------------------------------------------------------------------

(a) investments (i) that were existing on May 9, 2007 in the Equity Interests of
the Subsidiaries, (ii) by Holdings in the Equity Interests of the U.S. Borrower
and (iii) by any Borrower or any Subsidiary in any Borrower or any Subsidiary,
provided that investments (other than Exempted Intercompany Investments) by the
Borrowers and the Subsidiary Loan Parties pursuant to this paragraph (a)(iii) in
Subsidiaries that are not Loan Parties (valued at the time of the making
thereof) shall not exceed the Available Intercompany Investment Amount at the
time of the making of each such investment;

(b) Permitted Investments and investments that were Permitted Investments when
made;

(c) investments arising out of the receipt by the U.S. Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;

(d) intercompany loans from any Borrower to any Subsidiary and from any
Subsidiary to any Borrower or any other Subsidiary, provided that loans (other
than Exempted Intercompany Investments) from the Borrowers and the Subsidiary
Loan Parties pursuant to this paragraph (d) to Subsidiaries that are not Loan
Parties shall not exceed the Available Intercompany Investment Amount at the
time of the making of each such intercompany loan;

(e) (i) loans and advances to employees of Holdings, the U.S. Borrower or the
Subsidiaries in the ordinary course of business not to exceed $10,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof), (ii) advances of payroll payments and expenses to employees
in the ordinary course of business, (iii) loans and advances to employees of
Holdings, the U.S. Borrower or the Subsidiaries in the ordinary course of
business for travel, entertainment and relocation expenses and (iv) loans and
advances to employees of Subsidiaries acquired in Permitted Business
Acquisitions and not created in anticipation of such acquisitions;

(f) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(g) Swap Agreements permitted pursuant to Section 6.13;

(h) Investments that were existing on May 9, 2007 and were set forth on Schedule
6.04(h) of the Existing Credit Agreement;

(i) investments resulting from pledges and deposits referred to in
Sections 6.02(e) and (f) and any pledges or deposits of cash collateral required
in connection with any Swap Agreements entered into with a Lender (or an
Affiliate of a Lender) permitted by Section 6.13 that are documented under
International Swaps and Derivative Association documentation;

(j) investments constituting Permitted Business Acquisitions;

(k) additional investments may be made from time to time to the extent made with
proceeds of Equity Interests (excluding proceeds received as a result of the
exercise of Cure Rights pursuant to Section 7.03) of Holdings, which proceeds or
investments in turn are contributed to the U.S. Borrower;

 

129



--------------------------------------------------------------------------------

(l) (i) Guarantees by the U.S. Borrower and (ii) Guarantees constituting
Indebtedness permitted by Sections 6.01(g), (m), (o), (p), (q) and (s), provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed (other than Exempted Intercompany Investments)
by the Borrowers and the Subsidiary Loan Parties pursuant to this paragraph (l)
shall not exceed the Available Intercompany Investment Amount at the time of the
provision of each such Guarantee;

(m) investments arising as a result of the Permitted Receivables Financing;

(n) the Transactions;

(o) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(p) investments of a Subsidiary acquired after the Restatement Effective Date or
of a corporation merged into the U.S. Borrower or merged into or consolidated
with a Subsidiary in accordance with Section 6.05 after the Restatement
Effective Date to the extent that such investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(q) Guarantees by the Borrowers and the Subsidiaries of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(r) the Intermediate Holdings Loan;

(s) other investments by the U.S. Borrower and the Subsidiaries (i) in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) that at the time of, and after
giving effect to, the making thereof would not exceed 7.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
investment for which financial statements have been delivered pursuant to
Section 5.04 (plus any return of capital actually received by the respective
investors in respect of investments theretofore made by them pursuant to this
paragraph (s)); provided that any such investment made in a person that, within
90 days following the date of such investment, becomes a Subsidiary shall be
recharacterized as an investment under clause (iv) of paragraph (a) above to the
extent such investment is permitted thereunder at such time, and to such extent
shall no longer be an investment made under this paragraph (s) and (ii) without
limitation as to amount, so long as the Leverage Ratio as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.04 prior to such investment, calculated on a Pro
Forma Basis, is less than 1.50 to 1.00; provided that in the case of this clause
(ii), no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

 

130



--------------------------------------------------------------------------------

(t) investments by the U.S. Borrower or any of its Subsidiaries in Fortuna;
provided that (i)(A) the proceeds of such investments are used for the sole
purpose of paying claims covered by insurance coverage provided by Fortuna to
the U.S. Borrower and its Subsidiaries and (B) the aggregate amount of any such
investments shall not exceed an amount equal to (1) the aggregate amount of
claims then owing by Fortuna pursuant to insurance coverage provided to the U.S.
Borrower and its Subsidiaries by Fortuna less (2) the sum of (x) the aggregate
amount of cash reserves then held by Fortuna and (y) the aggregate amount of
Indebtedness then owed to Fortuna by the U.S. Borrower and its Subsidiaries or
(ii) such investment is required by applicable law or Governmental Authority;
and

(u) investments resulting from the conversion into equity, or other reduction,
of any Foreign Acquiror Loan.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the U.S. Borrower or any Subsidiary
or preferred equity interests of Holdings, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the U.S. Borrower or any Subsidiary, (ii) the acquisition of any other asset in
the ordinary course of business by the U.S. Borrower or any Subsidiary,
(iii) the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the U.S. Borrower or any Subsidiary or
(iv) the sale of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default or Default shall have occurred and be continuing, (i) the merger of
Holdings with the U.S. Borrower, (ii) [reserved], (iii) the merger of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving corporation, (iv) the merger or consolidation of any Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party (which shall be a Domestic
Subsidiary Loan Party if any party to such merger or consolidation shall be a
domestic Subsidiary) and, in the case of each of clauses (iii) and (iv), no
person other than a Borrower or Subsidiary Loan Party receives any
consideration, (v) the merger or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party or (vi) the liquidation or dissolution of any Subsidiary (other than
a Borrower) if the U.S. Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the U.S. Borrower and is not
materially disadvantageous to the Lenders;

 

131



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the U.S. Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) investments expressly permitted by Section 6.04;

(f) the purchase, sale or other transfer of accounts receivable and related
assets pursuant to the Permitted Receivables Financing;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05 (other than the note evidencing or any right to
payment in respect of the Intermediate Holdings Loan or the Finco Loan),
provided that such sale does not constitute a sale of all or substantially all
the assets of Holdings, the U.S. Borrower and the Subsidiaries, taken as a
whole;

(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving a Borrower, such Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary; and

(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the U.S. Borrower or a Subsidiary in the ordinary
course of business.

Notwithstanding anything to the contrary contained above, (i) Holdings shall at
all times own, directly or indirectly, 100% of the Equity Interests of the U.S.
Borrower, (ii) [reserved], (iii) each Foreign Subsidiary Borrower and Finco
shall be a Wholly Owned Subsidiary, (iv) no sale, transfer or other disposition
of assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases or other dispositions to Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (v) no sale, transfer or other
disposition of assets shall be permitted by paragraphs (a) or (d) of this
Section 6.05 unless such disposition is for at least 75% cash consideration and
(vi) no sale, transfer or other disposition of assets in excess of $250,000,000
shall be permitted by paragraph (h) of this Section 6.05 unless such disposition
is for at least 75% cash consideration; provided, however, that (A) for purposes
of clause (vi) of this sentence, the assumption by the transferee of liabilities
associated with the assets subject

 

132



--------------------------------------------------------------------------------

to any sale, transfer or other disposition shall not be deemed to be
consideration paid in respect of such assets and (B) for purposes of clauses
(v) and (vi) of this sentence, any Designated Non-Cash Consideration received by
the U.S. Borrower or any Subsidiary in respect of any such sale, transfer or
other disposition (valued at the time of receipt thereof, and without giving
effect to any write-downs or write-offs thereof) having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration
previously applied pursuant to this clause (B) less the net cash proceeds of any
subsequent sale of any such Designated Non-Cash Consideration, not to exceed the
greater of (x) 2.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such sale, transfer or other
disposition for which financial statements have been delivered pursuant to
Section 5.04 and (y) $100,000,000, shall be deemed to constitute “cash
consideration” received in respect of such sale, transfer or other disposition.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Holdings Common Stock payable solely by the issuance of
additional shares of Holdings Common Stock) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any Subsidiary to
purchase or acquire) any shares of any class of its Equity Interests or set
aside any amount for any such purpose; provided, however, that:

(a) any Subsidiary may declare and pay dividends to, repurchase its Equity
Interests from or make other distributions to the U.S. Borrower or to any Wholly
Owned Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to the U.S.
Borrower or any Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the U.S. Borrower or such Subsidiary) based on their relative ownership
interests);

(b) the U.S. Borrower may declare and pay dividends or make other distributions
to Holdings in respect of (i) overhead, tax liabilities of Holdings, legal,
accounting and other professional fees and expenses, (ii) fees and expenses
related to any equity offering, investment or acquisition permitted hereunder
(whether or not successful) and (iii) other fees and expenses in connection with
the maintenance of its existence and its ownership of the U.S. Borrower, and in
order to permit Holdings to make payments permitted by Sections 6.07(b) and (c);

(c) Holdings may purchase or redeem (and the U.S. Borrower may declare and pay
dividends or make other distributions to Holdings, the proceeds of which are
used by Holdings to so purchase or redeem) Equity Interests of Holdings
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of Holdings, the
U.S. Borrower or any of the Subsidiaries or by any Plan upon such person’s
death, disability, retirement or termination of employment or under the terms of
any such Plan or any other agreement under which such shares of stock or related
rights were issued, provided that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not

 

133



--------------------------------------------------------------------------------

exceed in any fiscal year $7,500,000 (plus the amount of net proceeds received
by Holdings during such calendar year from sales of Equity Interests of Holdings
to directors, consultants, officers or employees of Holdings, the U.S. Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements) which, if not used in any year, may be carried forward
to any subsequent calendar year;

(d) Holdings, the U.S. Borrower and any Subsidiary may make noncash repurchases
of Equity Interests that are deemed to occur upon exercise of stock options if
such Equity Interests represent a portion of the exercise price of such options;

(e) Holdings may purchase or redeem, or declare and pay dividends or make other
distributions in respect of (and the U.S. Borrower may declare and pay dividends
or make other distributions to Holdings, the proceeds of which are used by
Holdings so to purchase or redeem (including all costs of such purchase or
redemption), or pay such dividends or make such other distributions in respect
of) Equity Interests of Holdings (including the purchase or redemption of
related stock appreciation rights or similar securities with respect to such
Equity Interests) (i) in an aggregate amount not to exceed the sum of
(A)(x) $250,000,000 minus the aggregate amount of purchases, redemptions,
dividends and distributions made on or after the Restatement Effective Date
pursuant to this clause (A), plus (B) the Cumulative Net Income Amount at the
time of such purchase, redemption, dividend or distribution, and (ii) without
limitation as to amount, so long as the Leverage Ratio as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.04, prior to the date of such purchase,
redemption, dividend or distribution, calculated on a Pro Forma Basis, is less
than 1.50 to 1.00; provided that in the case of clauses (i) and (ii) above, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and

(f) Holdings may purchase or redeem (and the U.S. Borrower may declare and pay
dividends or make other distributions to Holdings, the proceeds of which are
used by Holdings to purchase or redeem) Equity Interests of Holdings or in
connection with a Permitted Call Spread Transaction.

Notwithstanding anything to the contrary herein, in the event of any merger of
the U.S. Borrower with Holdings pursuant to Section 6.05(b)(ii), any dividend
permitted to be made under this Section 6.08 to the U.S. Borrower may be made to
Holdings.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of capital stock of Holdings,
unless such transaction is (i) otherwise permitted (or required) under this
Agreement (including in connection with the Permitted Receivables Financing and
the Intermediate Holdings Loan) and (ii) upon terms no less favorable to
Holdings, the U.S. Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a

 

134



--------------------------------------------------------------------------------

person that is not an Affiliate; provided that this clause (ii) shall not apply
to (A) the payment to the Fund of the monitoring and management fees referred to
in paragraph (c) below or (B) the indemnification of directors of Holdings, the
U.S. Borrower and the Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement, (i) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the Board of Directors of Holdings, (ii) loans or advances to
employees of Holdings, the U.S. Borrower or any of the Subsidiaries in
accordance with Section 6.04(e), (iii) (A) transactions among the Borrowers and
the Subsidiary Loan Parties and transactions among the Subsidiary Loan Parties
otherwise permitted by this Agreement and (B) transactions among the Borrowers
and the Subsidiaries solely to the extent such transactions are consummated to
effect a corporate restructuring, (iv) the payment of fees and indemnities to
directors, officers and employees of Holdings, the U.S. Borrower and the
Subsidiaries in the ordinary course of business, (v) transactions pursuant to
permitted agreements that were in existence on May 9, 2007 and were set forth on
Schedule 6.07 of the Existing Credit Agreement or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,
(vi) any employment agreements entered into by any of the U.S. Borrower or any
of the Subsidiaries in the ordinary course of business, (vii) dividends,
redemptions and repurchases permitted under Section 6.06, (viii) any purchase by
the Fund or any Fund Affiliate of Equity Interests of Holdings, (ix) payments by
Holdings, the U.S. Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of Holdings, in good faith, (x) subject to
paragraph (c) below, the existence of, or the performance by Holdings, the U.S.
Borrower or any of the Subsidiaries of its obligations under the terms of, the
Purchase Agreement, or any agreement contemplated thereunder to which it is a
party as of the Closing Date; provided, however, that the existence of, or the
performance by Holdings, the U.S. Borrower or any Subsidiary of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (x) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous to the Lenders in any material respect,
(xi) transactions with Subsidiaries for the purchase or sale of automotive
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice, (xii) any transaction in
respect of which the U.S. Borrower delivers to the Administrative Agent (for
delivery to the Lenders) a letter addressed to the Board of Directors of the
U.S. Borrower or of the applicable Subsidiary from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the U.S. Borrower qualified to render
such letter and (B) satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the U.S.
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate or
(xiii) subject to paragraph (c) below, the payment of all fees, expenses,
bonuses and awards related to the transactions contemplated by the Purchase
Agreement, including fees to the Fund or any Fund Affiliate.

 

135



--------------------------------------------------------------------------------

(c) Make any payment of or on account of monitoring or management or similar
fees payable to the Fund or any Fund Affiliate in an aggregate amount in any
fiscal year in excess of $7,500,000 (plus reasonable expenses in connection
therewith).

SECTION 6.08. Business of Holdings, the U.S. Borrower and the Subsidiaries.
Engage at any time in any business or business activity other than (a) in the
case of the U.S. Borrower and the Subsidiaries (other than the Subsidiary
specified in clause (d) below), any business or business activity conducted by
it on the Restatement Effective Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto, (b) in the case of Holdings, (i) ownership of the Equity
Interests in the U.S. Borrower, together with activities directly related
thereto (unless the U.S. Borrower is merged into Holdings, in which case
Holdings may engage in the activities described in clause (a) of this
Section 6.08), (ii) performance of its obligations under and in connection with
the Loan Documents, the Purchase Agreement, the Stockholders Agreement and the
other agreements contemplated by the Purchase Agreement, (iii) actions
incidental to the consummation of the Restatement Transactions, (iv) the
Guarantees permitted pursuant to Sections 6.01(g), (m), (o), (p) and (q),
(v) actions required by law to maintain its existence, (vi) actions incidental
to the consummation of any Equity Offering or any ordinary course grant of
common stock to employees and directors pursuant to the terms of any employee
benefit or stock option plan, including, in each case, the offering, issuance
and sale of its common stock and the payment of customary transaction costs and
expenses in connection therewith (other than any payments to any Affiliate of
Holdings), (vii) the entering into of Permitted Call Spread Transactions and
actions permitted hereunder directly related thereto, (viii) actions to be taken
by Holdings in connection with stock repurchase programs (including accelerated
stock purchase programs) and (ix) actions expressly permitted to be taken by
Holdings pursuant to the terms of this Agreement and (c) in the case of Fortuna,
operating as a captive insurance company that provides insurance coverage solely
for the benefit of the U.S. Borrower and the Subsidiaries.

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. (a)
Amend or modify in any manner materially adverse to the Lenders, or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of Holdings, the U.S. Borrower or any of
the Subsidiaries, the Purchase Agreement and the Stockholders Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the New Senior Notes, any Permitted
Junior Debt, any Permitted Notes Refinancing Indebtedness or the Intermediate
Holdings Loan, or any

 

136



--------------------------------------------------------------------------------

payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of the New
Senior Notes, any Permitted Junior Debt, any Permitted Notes Refinancing
Indebtedness or the Intermediate Holdings Loan, except (A) payments of regularly
scheduled interest and principal payments as and when due in respect thereof,
other than payments in respect of any Permitted Junior Debt or any Permitted
Notes Refinancing Indebtedness in respect of any Permitted Junior Debt
prohibited by the subordination provisions thereof, (B) payments of the New
Senior Notes and any Permitted Junior Debt in connection with the issuance of
any Permitted Notes Refinancing Indebtedness, (C) the redemption of New Senior
Notes or Permitted Notes Refinancing Indebtedness in respect thereof in
accordance with the terms of the New Senior Note Documents or the definitive
documentation for any such Permitted Notes Refinancing Indebtedness, as
applicable, with Equity Offering Net Proceeds from one or more Equity Offerings
(but excluding Equity Offering Net Proceeds in an amount equal to the amount, if
any, required to be applied to prepay Term Loans in accordance with the terms of
this Agreement as then in effect for each such Equity Offering), provided that
(x) the aggregate amount of each series of New Senior Notes and Permitted Notes
Refinancing Indebtedness in respect of New Senior Notes redeemed pursuant to
this clause (C) may not exceed 35% of the original aggregate principal amount of
the New Senior Notes and (y) such redemption occurs within 90 days of the date
of consummation of the relevant Equity Offering, (D) the purchase, redemption,
retirement or other acquisition of the Intermediate Holdings Loan in accordance
with its terms, (E) the purchase, redemption, retirement or other acquisition of
New Senior Notes, any Permitted Junior Debt and any Permitted Notes Refinancing
Indebtedness (1) in an aggregate amount not to exceed the sum of
(x) $250,000,000 minus the aggregate amount of purchases, redemptions,
retirements and acquisitions previously made pursuant to this clause (x), plus
(y) the Cumulative Net Income Amount at the time of such purchase, redemption,
retirement or other acquisition and (2) without limitation as to amount, so long
as the Leverage Ratio as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.04 prior to such purchase, redemption, retirement or other
acquisition, determined on a Pro Forma Basis, is less than 1.50 to 1.00 and
(F) the conversion of any Permitted Junior Convertible Debt into Equity
Interests of Holdings, provided that, with respect to clauses (C), (D), and (E),
at the time of the applicable payment, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; or

(ii) amend or modify, or permit the amendment or modification of, any provision
of the Finco Loan, the Newco UK Loan, the Intermediate Holdings Loan, any New
Senior Note, any 3.5% Exchangeable Senior Note, any Permitted Junior Debt, any
Permitted Notes Refinancing Indebtedness, any Foreign Acquiror Loan, any
Permitted Receivables Document or any agreement (including any New Senior Notes
Document or 3.5% Exchangeable Senior Note Document) relating thereto, other than
amendments or modifications that are not in any manner materially adverse to the
Lenders and that do not affect the subordination provisions thereof (if any) in
a manner adverse to the Lenders, provided that the principal amount of any of
the Finco Loan, the Newco UK Loan and any Foreign Acquiror Loan may be converted
into equity or otherwise reduced to the extent permitted by Section 6.04.

 

137



--------------------------------------------------------------------------------

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the U.S. Borrower or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of: (A) restrictions imposed by applicable law;
(B) contractual encumbrances or restrictions in effect on the Closing Date under
(x) any Permitted Receivables Document or (y) any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Closing Date that does not expand the scope of any such encumbrance or
restriction; (C) any restriction on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of a Subsidiary pending the closing of such sale
or disposition; (D) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business; (E) any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business; (G) customary restrictions imposed on a Foreign Subsidiary that is not
a Loan Party by any agreement relating to Indebtedness of such Foreign
Subsidiary permitted by this Agreement; and (H) any restriction in the New
Senior Note Documents, the 3.5% Exchangeable Senior Note Documents, and solely
with respect to restrictions described in clause (i) above, any restriction in
the definitive documentation with respect to any Permitted Junior Debt or any
Permitted Notes Refinancing Indebtedness.

SECTION 6.10. [Reserved.]

SECTION 6.11. Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) on the last day of any fiscal quarter occurring in any period set forth
below, for the four quarter period ended as of such day of (a) EBITDA to
(b) Cash Interest Expense to be less than the ratio set forth below for such
period; provided that to the extent any Asset Disposition or any Permitted
Business Acquisition (or any similar transaction or transactions for which a
waiver or a consent of the Required Lenders pursuant to Section 6.05 has been
obtained) has occurred during the relevant Test Period, the Interest Coverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences:

 

    Test Period ending on:    Ratio:       

September 30, 2012 and thereafter

   2.75:1.00   

 

138



--------------------------------------------------------------------------------

SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio on the last day of any
fiscal quarter occurring in any period set forth below, to be in excess of the
ratio set forth below for such period:

 

    Test Period ending on:    Ratio:       

September 30, 2012 and thereafter

   3.50:1.00   

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the U.S. Borrower or any Subsidiary is exposed in the conduct of
its business or the management of its liabilities, (c) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the U.S.
Borrower or any Subsidiary and (d) Swap Agreements entered into in order to
effectuate a Permitted Call Spread Transaction.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by Holdings, the U.S.
Borrower or any other Loan Party in any Loan Document, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished by Holdings, the U.S.
Borrower or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan, any
Ancillary Credit Extension or the reimbursement with respect to any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan, any
Ancillary Credit Extension or on any L/C Disbursement or in the payment of any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
U.S. Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to a Borrower), 5.05(a), 5.08,
5.10(d), 5.14(c) or in Article VI;

 

139



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by Holdings, the
U.S. Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the U.S. Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any Subsidiary shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof, provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, any Borrower or any of
the Subsidiaries, under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
any Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, any Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, any Borrower or any of the
Subsidiaries (other than in a transaction permitted by Section 6.05); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, any Borrower or any of the Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the U.S. Borrower or any of the Subsidiaries or for a substantial part
of the property or assets of Holdings, the U.S. Borrower or any of the
Subsidiaries, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

140



--------------------------------------------------------------------------------

(j) the failure by Holdings, the U.S. Borrower or any Subsidiary to pay one or
more final judgments aggregating in excess of $100,000,000, which judgments are
not discharged or effectively waived or stayed for a period of 30 consecutive
days, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the U.S. Borrower or any Subsidiary to enforce
any such judgment;

(k) (i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) the PBGC shall institute proceedings (including giving
notice of intent thereof) to terminate any Plan or Plans, (iii) Holdings, the
U.S. Borrower, any Subsidiary or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, (iv) Holdings, the
U.S. Borrower, any Subsidiary or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA or is being terminated, within the meaning of
Title IV of ERISA, (v) Holdings, the U.S. Borrower, any Subsidiary or any ERISA
Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan or (vi) any
other similar event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted by Holdings, the U.S.
Borrower or any of the Subsidiaries not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the U.S. Borrower and the Subsidiaries on a consolidated basis
shall cease to be, or shall be asserted by the U.S. Borrower or any other Loan
Party not to be, a valid and perfected security interest (having the priority
required by this Agreement or the relevant Security Document) in the securities,
assets or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreements or to file Uniform Commercial
Code continuation statements and except to the extent that such loss is covered
by a lender’s title insurance policy and the Administrative Agent shall be
reasonably satisfied with the credit of such insurer, (iii) the Guarantees
pursuant to the Security Documents by Holdings or the Subsidiary Loan Parties of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted by Holdings, the U.S.
Borrower or any Subsidiary Loan Party not to be in effect or not to be legal,
valid and binding obligations or (iv) the Obligations of the Borrowers or the
Guarantees thereof by Holdings and the Subsidiary Loan Parties pursuant to the
Security Documents

 

141



--------------------------------------------------------------------------------

shall cease to constitute senior indebtedness under the subordination provisions
of the Permitted Junior Debt Documents or such subordination provisions shall be
invalidated or otherwise cease, or shall be asserted by Holdings, the U.S.
Borrower or any Subsidiary to be invalid or to cease, to be legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
terms;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to a
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
U.S. Borrower most recently ended, have assets with a value in excess of 5.0% of
the Consolidated Total Assets or 5.0% of total revenues of the U.S. Borrower and
the Subsidiaries as of such date, provided that if it is necessary to exclude
more than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.

SECTION 7.03. U.S. Borrower’s Right to Cure. (a) Financial Performance
Covenants. Notwithstanding anything to the contrary contained in Section 7.01,
in the event that the U.S. Borrower fails to comply with the requirements of any
Financial Performance Covenant, until the expiration of the 10th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), Holdings (or the surviving
entity in any merger of Holdings permitted under Section 6.05(b)) shall have the
right to issue Permitted Cure

 

142



--------------------------------------------------------------------------------

Securities for cash or otherwise receive cash contributions to its capital, and,
in each case, if applicable, to contribute any such cash to the capital of
Intermediate Holdings (which shall contribute all such cash to the capital of
the U.S. Borrower) (collectively, the “Cure Right”), and upon the receipt by
U.S. Borrower of such cash (the “Cure Amount”) pursuant to the exercise of such
Cure Right such Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenants and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the U.S. Borrower
shall then be in compliance with the requirements of all Financial Performance
Covenants, the U.S. Borrower shall be deemed to have satisfied the requirements
of the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenants that had occurred shall be deemed cured for this purposes of the
Agreement.

(b) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (i) in each four-fiscal-quarter period there shall be at least one
fiscal quarter in which the Cure Right is not exercised, (ii) in each
eight-fiscal-quarter period, there shall be a period of at least four
consecutive fiscal quarters during which the Cure Right is not exercised and
(iii) in each 12-month period, the sum of all Cure Amounts contributed to (or
received by) the U.S. Borrower pursuant to this Section 7.03 shall not exceed
$200,000,000.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) JPMorgan Chase Bank, N.A. is hereby
appointed to act as Administrative Agent, Collateral Agent and an Issuing Bank
and (ii) Bank of America, N.A. is hereby appointed to act as Syndication Agent.
Each of the Lenders, each assignee of any such Lender and each Ancillary Lender
hereby irrevocably authorizes the Administrative Agent to take such actions on
behalf of such Lender, assignee or Ancillary Lender and to exercise such powers
as are specifically delegated to the Administrative Agent by the terms and
provisions hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto. The Administrative Agent is
hereby expressly authorized by the Lenders, each Ancillary Lender and each
Issuing Bank, without hereby limiting any implied authority, (A) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of L/C Disbursements and all
other

 

143



--------------------------------------------------------------------------------

amounts due to the Lenders and such Issuing Bank hereunder, and promptly to
distribute to each Lender or such Issuing Bank its proper share of each payment
so received; (B) to give notice on behalf of each of the Lenders and each of the
Ancillary Lenders of any Event of Default specified in this Agreement of which
the Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (C) to
distribute to each Lender and each Ancillary Lender copies of all notices,
financial statements and other materials delivered by any Borrower pursuant to
this Agreement as received by the Administrative Agent. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, including, for the avoidance of doubt, any Additional
Intercreditor Agreement or the First Lien Intercreditor Agreement contemplated
hereby. In the event that any party other than the Lenders and the Agents shall
participate in all or any portion of the Collateral pursuant to the Security
Documents, all rights and remedies in respect of such Collateral shall be
controlled by the Collateral Agent.

(b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or wilful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrowers or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document. The Agents shall not be responsible
to the Lenders or any Ancillary Lender for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agents shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders and all the Ancillary
Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to any Borrower or any other
Loan Party or any other party hereto on account of the failure, delay in
performance or breach by, or as a result of information provided by, any Lender,
Ancillary Lender or Issuing Bank of any of its obligations hereunder or to any
Lender, Ancillary Lender or Issuing Bank on account of the failure of or delay
in performance or breach by any other Lender, Ancillary Lender or Issuing Bank
or any Borrower or any other Loan Party of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith. Each Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.

 

144



--------------------------------------------------------------------------------

SECTION 8.02. Nature of Duties. The Lenders and the Ancillary Lenders hereby
acknowledge that no Agent shall be under any duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
unless it shall be requested in writing to do so by the Required Lenders. The
Lenders and the Ancillary Lenders further acknowledge and agree that so long as
an Agent shall make any determination to be made by it hereunder or under any
other Loan Document in good faith, such Agent shall have no liability in respect
of such determination to any person. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent. Each Lender
recognizes and agrees that the Syndication Agent shall have no duties or
responsibilities under this Agreement or any other Loan Document, or any
fiduciary relationship with any Lender or Ancillary Lenders, and shall have no
functions, responsibilities, duties, obligations or liabilities for acting as
the Syndication Agent hereunder.

SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the U.S. Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the U.S. Borrower (not to be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the U.S. Borrower and shall have accepted such appointment within 45 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Ancillary Lenders with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed), appoint a successor Agent
which shall be a bank with an office in New York, New York and an office in
London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus having a Dollar Equivalent that is not less than
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

SECTION 8.04. Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder and Ancillary Facilities made available by it pursuant to
Section 2.22, each Agent in its individual capacity and not as Agent shall have
the same rights and powers as any other Lender and may exercise the same as
though it were not an Agent, and the Agents and their Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Borrower or any of the Subsidiaries or other Affiliates thereof as if it
were not an Agent.

 

145



--------------------------------------------------------------------------------

SECTION 8.05. Indemnification. Each Lender and each Ancillary Lender agrees
(a) to reimburse the Agents, on demand, in the amount of its pro rata share
(based on its Commitments hereunder (or if such Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans or participations in L/C Disbursements, as
applicable)) of any reasonable expenses incurred for the benefit of the Lenders
and Ancillary Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders and
Ancillary Lenders, which shall not have been reimbursed by the Loan Parties and
(b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Loan Parties, provided
that no Lender or Ancillary Lender shall be liable to an Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or wilful misconduct of such Agent or any of its directors, officers,
employees or agents.

SECTION 8.06. Lack of Reliance on Agents. Each Lender and each Ancillary Lender
acknowledges that it has, independently and without reliance upon the Agents,
any Lender or any Ancillary Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender and each Ancillary Lender also acknowledges
that it will, independently and without reliance upon the Agents, any other
Lender or any Ancillary Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.07. Designation of Affiliates for Foreign Currency Loans. The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign Currencies
and Foreign Currency Letters of Credit. The provisions of this Article VIII
shall apply to any such Affiliate, mutatis mutandis.

 

146



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

(i) if to any Borrower, to it at TRW Automotive Inc., 12001 Tech Center Drive,
Livonia, MI 48150, Attention of Executive Vice President and General Counsel
(Telecopy No. (734) 855-2473), and if to Holdings, to it in care of the U.S.
Borrower, in each case with a copy to The Blackstone Group, 345 Park Avenue, New
York, New York 10154, Attention of Neil Simpkins (Telecopy No. (212) 583-5257);

(ii) if to the Administrative Agent or the Collateral Agent, to (A) if with
respect to the Term Facility, U.S. Revolving Facility or Loans under the Global
Revolving Facility made out of a U.S. Lending Office, JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2, Newark, DE
19713-2107, Attention of Christopher Nelson (Telecopy No. 302-634-4250; email
christopher.w.nelson@jpmchase.com) and (B) if with respect to Loans under the
Global Revolving Facility made out of a Global Lending Office, JPMorgan Chase
Bank, N.A., London Branch, 125 London Wall, 9th floor, London EC2Y 5AJ United
Kingdom, LW09-1501, Attention of European Loan Operations (Telecopy No. (+44
(207) 777-2360), in each case with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th floor, New York, New York 10179, Attention of Richard Duker
(Telecopy No. (212) 270-5127; email richard.duker@jpmorgan.com);

(iii) if to an Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing;

(iv) if to any Ancillary Lender, to it at the address and telecopy number set
forth in the applicable Ancillary Facility Document; and

(v) if such notice relates to a Global Revolving Facility Borrowing denominated
in a Foreign Currency, to the London Administrative Office.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Applicable Agent and the
applicable Lender. Each of the Administrative Agent, the Collateral Agent and
the U.S. Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.

 

147



--------------------------------------------------------------------------------

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient) or on the date five Business Days after dispatch by certified
or registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

(d) Any party hereto may change its address, telecopy number or email address
for notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the U.S. Borrower and the Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders, each
Issuing Bank and each Ancillary Lender and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C Disbursement, any
extension of credit under Ancillary Facility remains outstanding or any Fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.13, 2.15, 2.18 and 9.05)
shall survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the U.S. Borrower and the Agents and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
pursuant to a

 

148



--------------------------------------------------------------------------------

merger permitted by Section 6.05(b) or 6.05(i), no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, each
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the U.S. Borrower; provided that no consent of the U.S. Borrower shall be
required for (x) an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or (y) if an Event of Default under paragraph (b),
(c), (h) or (i) of Section 7.01 has occurred and is continuing, an assignment of
any Loan to any assignee (provided that any liability of the Borrowers to an
assignee that is an Approved Fund or Affiliate of the assigning Lender under
Section 2.15, 2.17 or 2.21 shall be limited to the amount, if any, that would
have been payable thereunder by such Borrower in the absence of such
assignment);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment;

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
U.S. Revolving Facility Commitment or any Lender’s obligations in respect of
Letters of Credit; and

(D) each Swingline Lender under the applicable Facility, in the case of any
assignment of all or a portion of a Revolving Credit Commitment under such
Facility or of any Lender’s Swingline Dollar Exposure or Swingline Foreign
Currency Exposure.

(ii) Assignments shall be subject to the following additional conditions:

 

149



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5,000,000, in the case of
Revolving Credit Commitments and Revolving Loans denominated in Dollars, (y) the
smallest amount of the applicable Foreign Currency that is a multiple of
1,000,000 units of such Foreign Currency and has a Dollar Equivalent in excess
of $5,000,000, in the case of Revolving Loans denominated in a Foreign Currency
and (z) $1,000,000, in the case of Incremental Term Loans, unless each of the
U.S. Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the U.S. Borrower shall be required if an Event of Default under
paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is continuing;
and provided, further, that for purposes of determining compliance with the
minimum assignment amount in this clause (ii)(A), simultaneous assignments by an
assigning Lender to two or more Approved Funds shall be aggregated;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate–level information (which may contain
material non-public information about the Loan Parties and their related parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(E) no assignment of Global Revolving Facility Loans or Global Revolving
Facility Commitments shall be permitted to be made to an assignee that cannot
make Global Revolving Facility Loans in Dollars and each of the Foreign
Currencies.

 

150



--------------------------------------------------------------------------------

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the U.S.
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the U.S. Borrower, the Agents, each
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the U.S. Borrower, any Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative

 

151



--------------------------------------------------------------------------------

Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the U.S. Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 9.04(a)(i) or clauses (i) (disregarding for this purpose
the parenthetical contained therein), (ii), (iii), (iv), (v) or (vi) of the
first proviso to Section 9.08(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, each of the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation

 

152



--------------------------------------------------------------------------------

to such Participant is made with the U.S. Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the U.S. Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Expenses; Indemnity. (a) The U.S. Borrower agrees to pay all
reasonable documented out-of-pocket expenses (including documentary Taxes)
incurred by the Agents in connection with the preparation of this Agreement and
the other Loan Documents, or by the Agents in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
U.S. Borrower and the reasonable fees, disbursements and the charges for no more
than one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Agents, any Lender or any Ancillary Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made,
the Ancillary Facilities made available pursuant to Section 2.22 or the Letters
of Credit issued hereunder, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
(including the reasonable allocated costs of internal counsel if a Lender elects
to use internal counsel in lieu of outside counsel) for the Agents, any Issuing
Bank, any Lender or any Ancillary Lender (but no more than one such counsel for
any Lender or any Ancillary Lender).

(b) The U.S. Borrower agrees to indemnify the Agents, each Issuing Bank, each
Lender, each Ancillary Lender, each of their respective Affiliates and each of
their and their respective Affiliates’ respective directors, trustees, officers,
employees and agents (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Restatement
Transactions and the other transactions contemplated hereby, (ii) the use of

 

153



--------------------------------------------------------------------------------

the proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the bad faith, gross negligence or wilful misconduct of, or material breach
of this Agreement by, such Indemnitee (treating, for this purpose only, any
Agent, any Issuing Bank, any Lender, any Ancillary Lender and any of their
respective Related Parties as a single Indemnitee). Subject to and without
limiting the generality of the foregoing sentence, the U.S. Borrower agrees to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Liability related in any way to Holdings,
Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries, or (B) any
actual or alleged presence, release or threatened release of Hazardous Materials
on any Property or any property owned, leased or operated by any predecessor of
Holdings, Intermediate Holdings, the U.S. Borrower or any of the Subsidiaries,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or any of its Related Parties. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Lender or any Ancillary Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor.

(c) Unless an Event of Default shall have occurred and be continuing, the U.S.
Borrower shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the U.S. Borrower shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by an Indemnitee except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to each such Indemnitee. Notwithstanding the U.S. Borrower’s
election to assume the defense of such action, each Indemnitee shall have the
right to employ separate counsel and to participate in the defense of such
action, and the U.S. Borrower shall bear the reasonable fees, costs and expenses
of such separate counsel, if (i) the use of counsel chosen by the U.S. Borrower
to represent such Indemnitee would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the U.S. Borrower and such Indemnitee and such Indemnitee
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the U.S. Borrower
(in which case the U.S. Borrower shall not have the right to assume the defense
or such action on behalf of such Indemnitee); (iii) the U.S. Borrower shall not
have employed counsel reasonably satisfactory to such

 

154



--------------------------------------------------------------------------------

Indemnitee to represent it within a reasonable time after notice of the
institution of such action; or (iv) the U.S. Borrower shall authorize such
Indemnitee to employ separate counsel at the U.S. Borrower’s expense. The U.S.
Borrower will not be liable under this Agreement for any amount paid by an
Indemnitee to settle any claims or actions if the settlement is entered into
without the U.S. Borrower’s consent, which consent may not be withheld or
delayed unless such settlement is unreasonable in light of such claims or
actions against, and defenses available to, such Indemnitee.

(d) Notwithstanding anything to the contrary in this Section 9.05, this
Section 9.05 shall not apply to Taxes, it being understood that the U.S.
Borrower’s only obligations with respect to Taxes shall arise under
Sections 2.15 and 2.17.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each Ancillary Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, such Issuing Bank or such Ancillary Lender to or
for the credit or the account of Holdings, the U.S. Borrower or any Subsidiary
against any of and all the obligations of Holdings or the U.S. Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, such Issuing Bank or such Ancillary Lender, irrespective of whether or
not such Lender, such Issuing Bank or such Ancillary Lender shall have made any
demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender, each Issuing Bank and
each Ancillary Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of set-off) that such Lender, such Issuing
Bank or such Ancillary Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank, any Lender or any Ancillary Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, each Issuing Bank, the
Lenders and each Ancillary Lender hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, any Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, any Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

 

155



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.23 with respect to an Incremental Facility
Amendment and Section 2.25 with respect to an Extension Agreement, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrowers
and the Required Lenders, (y) in the case of any Ancillary Facility Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and (z) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by each party thereto and the Collateral
Agent and consented to by the Required Lenders; provided, however, that no such
agreement shall (i) decrease or forgive the principal amount of, or extend the
final maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby, (ii) increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender, (iii) extend, waive or change the
amount due on any Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement is due, without the prior written
consent of each Lender adversely affected thereby, (iv) amend or modify the
provisions of Section 2.18(b) or (c) in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender adversely affected thereby, (v) amend or modify the
provisions of this Section or the definition of “Required Lenders”, “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders or Ancillary Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender or Ancillary Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Restatement Effective Date),
(vi) except as set forth in Section 5.14, release all or substantially all the
Collateral or release any of Holdings or any Subsidiary Loan Party from its
Guarantee under the U.S. Collateral Agreement or the Foreign Guarantee, as
applicable, unless, in the case of a Subsidiary Loan Party, all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender adversely affected thereby, (vii) effect any
waiver, amendment or modification that by its terms adversely affects the rights
in respect of payments or collateral of Lenders participating in any Facility
differently from those of Lenders participating in other Facilities, without the
consent of the Majority Lenders participating in the adversely affected
Facility, (viii) change the relative rights in respect of payments or collateral
of the Lenders participating in different Facilities or Ancillary Facilities
without the consent of the Majority Lenders participating in each adversely
affected Facility and each adversely affected Ancillary Lender or (ix) amend or
modify the provisions of Section 5.14 or the definition of “Collateral Release
Period” without the prior written consent of each Lender adversely affected
thereby; provided, further, that no

 

156



--------------------------------------------------------------------------------

such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, any Ancillary Lender or any Issuing Bank, shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender, such Ancillary Lender or such Issuing Bank,
shall be limited to the Maximum Rate, provided that such excess amount shall be
paid to such Lender, such Ancillary Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any party other than the parties hereto and thereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of

 

157



--------------------------------------------------------------------------------

the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender, any Issuing Bank or any Ancillary Lender may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against Holdings, any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank, each
Ancillary Lender and each of the Agents agrees that it shall maintain in
confidence any Information relating to Holdings, the U.S. Borrower and the other
Loan Parties furnished to it by or on behalf of Holdings, the U.S. Borrower or
the other Loan Parties (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing Bank, such
Ancillary Lender or such Agent without violating this

 

158



--------------------------------------------------------------------------------

Section 9.16 or (c) was available to such Lender, such Issuing Bank, such
Ancillary Lender or such Agent from a third party having, to such person’s
knowledge, no obligations of confidentiality to Holdings, the U.S. Borrower or
any other Loan Party) and shall not reveal the same other than to its directors,
trustees, officers, employees and advisors with a need to know or to any person
that approves or administers the Loans on behalf of such Lender or the Ancillary
Facility on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with obligations at least
as restrictive as those of this Section 9.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
any other similar organization or of any securities exchange on which securities
of the disclosing party or any Affiliate of the disclosing party are listed or
traded, (B) per the request of or as part of normal reporting or review
procedures to Governmental Authorities or the National Association of Insurance
Commissioners, (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with obligations at least as restrictive as those of this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee referred to in Section 9.04(d) or any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with obligations at least as restrictive as
those of this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by obligations at least as
restrictive as those of this Section 9.16).

For the purposes of this Section 9.16, “Information” means all information
received from any Loan Party relating to any Loan Party, any Affiliate thereof
or any of their respective businesses, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 9.16.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.16 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE LOAN PARTIES
OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL

 

159



--------------------------------------------------------------------------------

INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Foreign
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 9.18. USA PATRIOT Act. Each Lender subject to the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT
Act”) hereby notifies the Borrowers and each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers and each Loan Party, which information includes
the name and address of each Borrower and each Loan Party and other information
that will allow such Lender to identify each Borrower and each Loan Party in
accordance with the Act.

SECTION 9.19. Status of Lenders. The respective obligations of the Lenders
hereunder are several and not joint, and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.

 

160



--------------------------------------------------------------------------------

ARTICLE X

Ancillary Facility Adjustments

SECTION 10.01. Exchange of Interests in Ancillary Facilities. (a) On the CAM
Exchange Date and immediately prior to the deemed exchange of interests pursuant
to the CAM Exchange as provided in Section 11.01(a)(ii):

(i) the principal amount of each Global Revolving Facility Loan denominated in a
Foreign Currency and of each Ancillary Credit Extension shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
determined using the Exchange Rates calculated as of the CAM Exchange Date, of
such amount and, subject to Section 11.01(a)(iv), on and after such date all
amounts accruing and owed to any Lender or any Ancillary Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder;

(ii) in the event that on the CAM Exchange Date any Unfunded Ancillary Credit
Extension (in respect of which cash collateral shall not have previously been
deposited pursuant to Section 2.22(e)) shall exist, or the applicable Foreign
Subsidiary Borrower shall have failed to reimburse a disbursement made by the
applicable Ancillary Lender, the applicable Ancillary Lender shall promptly pay
over to the Administrative Agent, in immediately available funds, an amount in
Dollars equal to such Unfunded Ancillary Credit Extension or unreimbursed
disbursement, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such Unfunded Ancillary Credit Extension or unreimbursed
disbursement. The Administrative Agent shall establish an account (the “Unfunded
Ancillary Credit Extension Account”) and shall deposit all amounts received
pursuant to the previous sentence and all amounts of cash collateral previously
deposited pursuant to Section 2.22(e) in the Unfunded Ancillary Credit Extension
Account pending application of such amounts pursuant to Section 11.02. The
Administrative Agent shall have sole dominion and control over the Unfunded
Ancillary Credit Extension Account; and

(iii) there shall be a deemed buying and selling of interests (without regard to
Section 9.04) in the outstanding Global Revolving Facility Loans and Ancillary
Credit Extensions by the Global Revolving Facility Lenders (and each Global
Revolving Facility Lender shall promptly make payment therefor to the
Administrative Agent in the same manner as provided in Section 2.06 with respect
to Loans made by such Global Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to such payment obligations of such Global Revolving
Facility

 

161



--------------------------------------------------------------------------------

Lender) for distribution to the applicable Global Revolving Facility Lenders)
such that, after giving effect to such deemed buying and selling of interests,
each Global Revolving Facility Lender holds its ratable share of the Global
Revolving Facility Loans (based on the respective Global Revolving Facility
Commitments of the Global Revolving Facility Lenders immediately prior to the
CAM Exchange Date) of each outstanding Global Revolving Facility Loan and each
Ancillary Credit Extension.

ARTICLE XI

Collection Allocation Mechanism

SECTION 11.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 7.01, (ii) each Global Revolving Facility Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Applicable Agent in accordance with Section 2.04(c)) participations in
the Swingline Foreign Currency Loans (other than any Swingline Foreign Currency
Loan in respect of which Global Revolving Facility Lenders have funded their
purchase of participations pursuant to Section 2.04(c)) in an amount equal to
such Global Revolving Facility Lender’s Swingline Foreign Currency Funding
Percentage of each Swingline Foreign Currency Loan outstanding on such date,
(iii) each U.S. Revolving Facility Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Applicable Agent in
accordance with Section 2.04(c)) participations in the Swingline Dollar Loans
(other than any Swingline Dollar Loan in respect of which the U.S. Revolving
Facility Lenders have funded their purchase of participations pursuant to
Section 2.04(c)) in an amount equal to such U.S. Revolving Facility Lender’s
Swingline Dollar Funding Percentage of each Swingline Dollar Loan outstanding on
such date, (iv) simultaneously with the automatic conversions pursuant to
clause (v) below, the Lenders shall automatically and without further act (and
without regard to the provisions of Section 9.04) be deemed to have exchanged
interests in the Loans (other than the Swingline Loans), Funded Ancillary Credit
Extensions and participations in Unfunded Ancillary Credit Extensions, Swingline
Loans and Letters of Credit, such that in lieu of the interest of each Lender in
each Loan, Letter of Credit and Ancillary Credit Extension in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Loan Party in respect of each such Loan, Letter of Credit and Ancillary
Credit Extension), such Lender shall hold an interest in every one of the Loans
(other than the Swingline Loans) and Funded Ancillary Credit Extensions and a
participation in every one of the Swingline Loans, Letters of Credit and
Unfunded Ancillary Credit Extensions (including the Obligations of each Loan
Party in respect of each such Loan and Ancillary Credit Extension and each
Reserve Account established pursuant to Section 11.02 below), whether or not
such Lender shall previously have participated therein, equal to such Lender’s
CAM Percentage thereof and (v) simultaneously with the deemed exchange of
interests pursuant to clause (iv) above, the interests in the Loans and Funded
Ancillary Credit Extensions to be received in such

 

162



--------------------------------------------------------------------------------

deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Obligation shall
accrue and be payable in Dollars at the rate otherwise applicable hereunder.
Each Lender and each Loan Party hereby consents and agrees to the CAM Exchange,
and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Loan or Ancillary Credit Extension. Each Loan Party agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and Funded Ancillary Credit
Extensions so executed and delivered; provided, however, that the failure of any
Loan Party to execute or deliver or of any Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Applicable Agent or the Collateral Agent pursuant to any
Loan Document in respect of the Obligations of each Loan Party in respect of
each Loan, Letter of Credit and Ancillary Credit Extension, and each
distribution made by the Collateral Agent pursuant to any Security Document in
respect of such Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of set-off, in
respect of an Obligation shall be paid over to the Applicable Agent for
distribution to the Lenders in accordance herewith.

SECTION 11.02. Letters of Credit and Unfunded Ancillary Credit Extensions. (a)
In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed either by an Applicant Party or, in the case of any L/C
Disbursement made in Dollars, with the proceeds of a U.S. Revolving Facility
Borrowing or Swingline Dollar Borrowing, each U.S. Revolving Facility Lender
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in Dollars equal to such U.S. Revolving Facility Lender’s U.S.
Revolving Facility Percentage of such undrawn face amount (or, in the case of
any Foreign Currency Letter of Credit, the Dollar Equivalent of such face
amount) or (to the extent it has not already done so) such unreimbursed drawing,
as applicable, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to an ABR Revolving Loan in a principal
amount equal to such undrawn face amount or unreimbursed drawing, as applicable.
The Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence The Administrative
Agent shall deposit in each Lender’s Reserve Account such Lender’s CAM
Percentage of

 

163



--------------------------------------------------------------------------------

(x) the amounts received from the Revolving Credit Lenders as provided above and
(y) the amounts on deposit in the Unfunded Ancillary Credit Extension Account.
The Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or
(e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and Unfunded Ancillary Credit Extension and the
amounts on deposit in respect of each Letter of Credit and Unfunded Ancillary
Credit Extension attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the
Revolving L/C Exposures and payment obligations in respect of Unfunded Ancillary
Credit Extensions, shall be the property of such Lender, shall not constitute
Loans to or give rise to any claim of or against any Loan Party and shall not
give rise to any obligation on the part of the U.S. Borrower to pay interest to
such Lender, it being agreed that the reimbursement obligations in respect of
(x) Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.05, and (y) disbursements under any
Ancillary Facility shall arise only at such time as payments are required under
such Ancillary Facility.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit or any payment shall be made in respect of an
Unfunded Ancillary Credit Extension, the Administrative Agent shall, at the
request of the applicable Issuing Bank or Ancillary Lender, as applicable,
withdraw from the Reserve Account of each Lender any amounts, up to the amount
of such Lender’s CAM Percentage of such drawing or payment, deposited in respect
of such Letter of Credit or Unfunded Ancillary Credit Extension and remaining on
deposit and deliver such amounts, in the case of a Letter of Credit, to such
Issuing Bank in satisfaction of the reimbursement obligations of the U.S.
Revolving Facility Lenders under Section 2.05(d) (but not of the U.S. Borrower
under Section 2.05(e)) or, in the case of an Unfunded Ancillary Credit
Extension, to the applicable Ancillary Lender. In the event that any U.S.
Revolving Facility Lender shall default on its obligation to pay over any amount
to the Administrative Agent as provided in this Section 11.02, the applicable
Issuing Bank shall have a claim against such U.S. Revolving Facility Lender to
the same extent as if such Lender had defaulted on its obligations under
Section 2.05(d), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the
applicable Borrower’s reimbursement obligations pursuant to Section 11.01. Each
other Lender shall have a claim against such defaulting U.S. Revolving Facility
Lender for any damages sustained by it as a result of such default, including,
in the event that such Letter of Credit shall expire undrawn, its CAM Percentage
of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, or an Unfunded Ancillary Credit Extension shall expire without
requiring payment, the Administrative Agent shall withdraw from the Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit, or Unfunded Ancillary Credit Extension, as applicable,
and distribute such amount to such Lender.

 

164



--------------------------------------------------------------------------------

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit or Unfunded
Ancillary Credit Extension. Any Lender making such a withdrawal shall be
unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit or payment in respect of an Unfunded Ancillary
Credit Extension, to pay over to the Administrative Agent, for the account of
the Issuing Bank or Ancillary Lender, as applicable, on demand, its CAM
Percentage of such drawing or payment.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

SECTION 11.03. Existing Credit Agreement; Effectiveness of this Agreement;
Consent to Amendment to U.S. Collateral Agreement. Until this Agreement becomes
effective in accordance with the terms hereof, the Existing Credit Agreement
shall remain in full force and effect and shall not be affected hereby. After
the Restatement Effective Date, all obligations of the Borrowers under the
Existing Credit Agreement shall become obligations of the Borrowers hereunder,
secured by the Security Documents, and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof. Each of the parties
hereto confirms that the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement shall not constitute a novation of the
Existing Credit Agreement. By delivering a signed Lender Signature Page, each
Lender hereby consents to the amendments to the U.S. Collateral Agreement
contained in the U.S. Collateral Agreement Amendment.

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

TRW AUTOMOTIVE HOLDINGS CORP.,

 

by

  /s/ Joseph S. Cantie  

 

  Name: Joseph S. Cantie  

Title: Executive Vice President and

          Chief Financial Officer

 

TRW AUTOMOTIVE INC.,

 

by

  /s/ Joseph S. Cantie  

 

  Name: Joseph S. Cantie  

Title: Executive Vice President and

          Chief Financial Officer



--------------------------------------------------------------------------------

LUCAS INDUSTRIES LIMITED,

 

by

  /s/ Peter R. Rapin  

 

  Name: Peter R. Rapin   Title: Director

 

TRW SYSTEMS LIMITED,

 

by

  /s/ Peter R. Rapin  

 

  Name: Peter R. Rapin   Title: Director



--------------------------------------------------------------------------------

TRW AUTOMOTIVE GMBH,

 

by

  /s/ Fritz Chittka  

 

  Name: Fritz Chittka   Title: Director

 

TRW DEUTSCHLAND HOLDING GMBH,

 

by

  /s/ Fritz Chittka  

 

  Name: Fritz Chittka   Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (f/k/a
JPMORGAN CHASE BANK), Individually and as
Administrative Agent, Collateral Agent, Issuing
Bank and Swingline Lender  

by

  /s/ Richard W. Duker  

 

  Name: Richard W. Duker   Title: Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent,  

by

  /s/ Brian Lukehart  

 

  Name: Brian Lukehart   Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender,  

by

  /s/ Brian Lukehart  

 

  Name: Brian Lukehart   Title: Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE TRW

AUTOMOTIVE INC. EIGHTH AMENDED    

AND RESTATED CREDIT AGREEMENT     

Signature pages received from the following institutions:

Bank of America, N.A.

Bank Hapoalim B.M.

Barclays Bank plc

Bayerische Landesbank, New York Branch

BNP Paribas

Comerica Bank

Credit Agricole Corporate and Investment Bank, New York Branch

Commerzbank AG, New York and Grand Cayman Branches

Commerzbank Aktiengesellschaft, Filiale Luxemburg

Deutsche Bank AG New York Branch

DZ Bank AG

E.Sun Commercial Bank, Ltd., Los Angeles Branch

Export Development Canada

Fifth Third Bank

Goldman Sachs Bank USA

HSBC Bank USA, NA

Industrial and Commercial Bank of China Limited, New York Branch

Intesa SanPaolo S.p.A.

Lloyds TSB Bank plc

Mizuho Corporate Bank Limited

Morgan Stanley Bank, N.A.

Nomura Corporate Funding Americas, LLC

PNC Bank, National Association

RB International Finance (USA) LLC

Sumitomo Mitsui Banking Corporation

The Bank of New York Mellon

The Bank of Nova Scotia

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

The Huntington National Bank

The Northern Trust Company

The Royal Bank of Scotland plc

UBS Loan Finance LLC

Unicredit Bank AG, New York Branch

U.S. Bank National Association